      Case 3:17-cv-00939-WHA Document 2688 Filed 01/28/19 Page 1 of 2



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Tel: 415.268.7000 / Fax: 415.268.7522
 5
     KAREN L. DUNN (Pro Hac Vice)
 6   kdunn@bsfllp.com
     MICHAEL BRILLE (Pro Hac Vice)
 7   mbrille@bsfllp.com
     BOIES SCHILLER FLEXNER LLP
 8   1401 New York Avenue, N.W.
     Washington DC 20005
 9   Tel: 202.237.2727 / Fax: 202.237.6131

10   WILLIAM CARMODY (Pro Hac Vice)
     bcarmody@susmangodfrey.com
11   SHAWN RABIN (Pro Hac Vice)
     srabin@susmanGodfrey.com
12   SUSMAN GODFREY LLP
     1301 Avenue of the Americas, 32nd Floor
13   New York, NY 10019-6023
     Tel: 212.336.8330 / Fax: 212.336.8340
14

15   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
16   and OTTOMOTTO LLC

17                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18
                                    SAN FRANCISCO DIVISION
19

20   WAYMO LLC,                                    Case No.   3:17-cv-00939-WHA

21                          Plaintiff,             PUBLIC RE-FILING IN RESPONSE TO
                                                   COURT ORDER ON
22          v.                                     COMPREHENSIVE
                                                   ADMINISTRATIVE MOTIONS TO
23   UBER TECHNOLOGIES, INC.,                      FILE UNDER SEAL (DKT. 2685)
     OTTOMOTTO LLC; OTTO TRUCKING
24   LLC,

25                          Defendants.

26

27

28

     PUBLIC RE-FILING IN RESPONSE TO COURT ORDER
     Case No. 3:17-cv-00939-WHA
     sf-3985096
      Case 3:17-cv-00939-WHA Document 2688 Filed 01/28/19 Page 2 of 2



 1          In accordance with the Court’s Order on Comprehensive Administrative Motions to File

 2   Under Seal (Dkt. 2685), Uber hereby re-files public versions of the documents whose sealing was

 3   denied in whole or in part.

 4   Dated: January 28, 2019                       MORRISON & FOERSTER LLP
 5

 6                                                 By:       /s/ Arturo J. González
                                                         ARTURO J. GONZÁLEZ
 7
                                                         Attorneys for Defendants
 8                                                       UBER TECHNOLOGIES, INC. and
                                                         OTTOMOTTO LLC
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PUBLIC RE-FILING IN RESPONSE TO COURT ORDER
     Case No. 3:17-cv-00939-WHA
     sf-3985096
 Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 1 of 9




UNREDACTED VERSION OF
      OPPOSITION
     SOUGHT TO BE
   FILED UNDER SEAL
       Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 2 of 9



 1   Neel Chatterjee (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     135 Commonwealth Drive
 3   Menlo Park, California 94025
     Tel.: +1 650 752 3100
 4   Fax.: +1 650 853 1038
 5   Brett Schuman (SBN 189247)
     bschuman@goodwinlaw.com
 6   Rachel M. Walsh (SBN 250568)
     rwalsh@goodwinlaw.com
 7   GOODWIN PROCTER LLP
     Three Embarcadero Center
 8   San Francisco, California 94111
     Tel.: +1 415 733 6000
 9   Fax.: +1 415 677 9041
10   Attorneys for Defendant
     Otto Trucking LLC
11

12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN FRANCISCO DIVISION

15   Waymo LLC,                                     Case No. 3:17-cv-00939
16                 Plaintiff,                       DEFENDANT OTTO TRUCKING’S
                                                    OPPOSITION TO PLAINTIFF WAYMO
17          v.                                      LLC’S MOTION FOR ORDER TO SHOW
                                                    CAUSE
18   Uber Technologies, Inc.; Ottomotto LLC; Otto
     Trucking LLC,                                  [FILED UNDER SEAL]
19
                   Defendants.                      Date:         July 27, 2017
20                                                  Time:         8:00 a.m.
                                                    Courtroom:    8, 19th Floor
21                                                  Judge:        Honorable William H. Alsup
                                                    Trial Date:   October 10, 2017
22

23

24

25

26

27

28

                                         OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                          CASE NO. 3:17-CV-00939
          Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 3 of 9



 1   I.      INTRODUCTION
 2           Defendant Otto Trucking LLC (“Otto Trucking”) respectfully submits this opposition to
 3   Plaintiff Waymo LLC’s (“Waymo”) motion for an order to show cause. See Dkt. No. 677. As to
 4   Otto Trucking, the motion should be denied in its entirety because none of Waymo’s identified bases
 5   justifies a finding of contempt of the Court’s Expedited Discovery Order (Dkt. No. 61) or the
 6   Preliminary Injunction Order (Dkt. Nos. 426, 433). Waymo has not demonstrated that a contempt
 7   finding is appropriate for at least the following reasons:
 8           Paying Mr. Levandowski money to repurchase his shares in Otto Trucking is not a
 9   reasonable step nor is it required by the Preliminary Injunction Order. Requiring Otto Trucking to
10   repurchase Mr. Levandowski’s shares pursuant to a call right is not a reasonable step within Otto
11   Trucking’s power to comply; any such action would require Mr. Levandowski’s own consent,
12   forcing him to choose between state-ordered punitive action and his right against self-incrimination
13   in violation of the Fifth Amendment. Moreover, Waymo does not explain how repurchasing Mr.
14   Levandowski’s shares would even cause him to return any “downloaded materials.” Finally, while
15   the Order generally requires Otto Trucking to exercise “the full extent” of its authority to force Mr.
16   Levandowski to return “downloaded materials,” Waymo never raised the idea of repurchasing Mr.
17   Levandowski’s shares during preliminary injunction briefing and, thus, the Court had no reason to
18   specifically address such action in its Preliminary Injunction Order. Otto Trucking cannot be in
19   contempt for not taking actions that are not called for by the clear language of the Court’s Order and
20   that are based solely on Waymo’s creative reading of the Otto Trucking LLC Agreement.
21           Otto Trucking was not required to disclose Mr. Levandowski’s destruction of five discs.
22   Waymo complains that Otto Trucking did not timely disclose Mr. Levandowski’s destruction of five
23   discs. But the five discs have never been in Otto Trucking’s possession, custody, or control, and
24   Otto Trucking therefore was not obligated under the Expedited Discovery Order to disclose their
25   destruction. Moreover, Waymo has not shown that the five discs contained “downloaded materials”
26   or even that Otto Trucking in fact knew that the discs were destroyed. In any event, Waymo is now
27   aware of this information, so a contempt finding would serve no purpose in securing Otto Trucking’s
28   further compliance with the Order.
                                                         1
                                            OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                            CASE NO. 3:17- CV -00939
           Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 4 of 9



 1            Otto Trucking cannot compel Stroz or MoFo to take any actions. Neither Stroz Friedberg
 2   LLC (“Stroz”) nor Morrison & Foerster LLP (“MoFo”) are Otto Trucking’s agents. Waymo
 3   successfully argued that Otto Trucking did not have standing to challenge a subpoena to Stroz
 4   because it did not retain Stroz. MoFo only became counsel to Otto Trucking after the lawsuit was
 5   filed and was no longer counsel to Otto Trucking at the time of the injunction. Otto Trucking thus
 6   cannot, as Waymo suggests, force them to return any “downloaded materials.”
 7   II.      LEGAL STANDARD
 8            “A district court has the power to adjudge in civil contempt any person who willfully
 9   disobeys a specific and definite order of the court.” Gifford v. Heckler, 741 F.2d 263, 265 (9th Cir.
10   1984). Civil contempt requires disobedience of “a specific and definite court order by failure to
11   take all reasonable steps within the party’s power to comply.” Reno Air Racing Ass’n, Inc. v.
12   McCord, 452 F.3d 1126, 1130 (9th Cir. 2006) (emphasis added). “Substantial compliance with the
13   court order is a defense to civil contempt, and is not vitiated by a few technical violations where
14   every reasonable effort has been made to comply.” In re Dual-Deck Video Cassette Recorder
15   Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993) (quotations omitted). A prima facie case of civil
16   contempt requires: “(1) the nonmoving party violated a specific and definite court order; (2) beyond
17   substantial compliance; (3) not based upon a reasonable and good faith interpretation of the order;
18   and (4) the foregoing has been shown by clear and convincing evidence.” Perez v. RMRF
19   Enterprises, Inc., No. C 13-80059 SI, 2014 WL 3869935, at *3 (N.D. Cal. Aug. 6, 2014). “If the
20   moving party establishes a prima facie case of contempt, the nonmoving party must show that [it]
21   took every reasonable step to comply with the Court’s order.” Id.
22   III.     ARGUMENT
23            A.     Otto Trucking Is Not in Contempt for Not Paying Mr. Levandowski Money to
                     Repurchase His Shares in Otto Trucking.
24

25            Otto Trucking is not in contempt for refusing to repurchase Mr. Levandowski’s shares in the
26   company pursuant to a call right. Waymo’s argument on this front fails for several reasons.
27            First, requiring Otto Trucking to repurchase Mr. Levandowski’s shares is not “a reasonable
28   step within [Otto Trucking’s] power to comply.” Reno Air, 452 F.3d at 1130; see also Dual-Deck
                                                        2
                                            OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                            CASE NO. 3:17- CV -00939
        Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 5 of 9



 1   Video, 10 F.3d at 695. Under Otto Trucking’s LLC Agreement, the right to repurchase shares, or the
 2   call right, may be exercised “at the sole discretion of the Managing Members.” Declaration of Neel
 3   Chatterjee, Ex. 2 (First Amendment to LLC Agreement) ¶ 1.02. Any actions taken by the company,
 4   including exercising the call right, can only be taken “if written consents setting forth the action so
 5   taken are signed by a majority of the Managing Members.” Id., Ex. 1 (Otto Trucking LLC
 6   Agreement) ¶ 10(a)(ii). In other words, the Managing Members, Mr. Levandowski and Mr. Ron,
 7   control Otto Trucking; indeed, nothing in the LLC Agreement empowers the LLC to take coercive
 8   action against a member, as the LLC exists for the members and not the other way around. Thus, for
 9   the Court to require Otto Trucking to repurchase Mr. Levandowski’s shares, Mr. Levandowski
10   himself would have to consent. This, however, results in the Court forcing Mr. Levandowski to
11   either take punitive action against himself or waive his Fifth Amendment rights. Such coercive state
12   action is prohibited by the Fifth Amendment. See, e.g., Lefkowitz v. Cunningham, 431 U.S. 801, 806
13   (1977) (noting that “government cannot penalize assertion of the constitutional privilege against
14   compelled self-incrimination by imposing sanctions to compel testimony which has not been
15   immunized”); Malloy v. Hogan, 378 U.S. 1, 8 (1964) (stating that the Fifth Amendment guarantees
16   “the right of a person to remain silent unless he chooses to speak in the unfettered exercise of his
17   own will, and to suffer no penalty . . . for such silence”). Waymo’s demand is thus unreasonable and
18   cannot be the basis for a finding of contempt.
19          Second, Waymo’s apparent belief that paying Mr. Levandowki money for his Otto Trucking
20   shares would cause Mr. Levandowski to return allegedly downloaded materials is just unfounded
21   speculation. Waymo does not explain how taking such action will cause Mr. Levandowski to return
22   any allegedly downloaded materials.
23          Third, although the Court ordered Defendants to “exercise the full extent of their corporate,
24   employment, contractual, and other authority” to cause Mr. Levandowski to return downloaded
25   materials, see Dkt. No. 433 at 23, the Order does not specifically and definitively direct Otto
26   Trucking to repurchase Mr. Levandowski’s Otto Trucking shares. See Balla v. Idaho State Bd. of
27   Corr., 869 F.2d 461, 465 (9th Cir. 1989) (“Civil contempt is appropriate only when a party fails to
28   comply with a court order that is both specific and definite. Thus, to support a contempt motion, the
                                                         3
                                            OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                            CASE NO. 3:17- CV -00939
        Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 6 of 9



 1   order alleged to have been disobeyed must be sufficiently specific.”) (internal citations omitted)
 2   (emphasis added). Given that Waymo never raised such a proposed action during briefing on the
 3   preliminary injunction and raises it now to the Court for the first time, the Court had no reason to
 4   consider such action as part of its Preliminary Injunction Order. Thus, it is not surprising that the
 5   Preliminary Injunction Order has no specific and definite language requiring Otto Trucking to
 6   repurchase Mr. Levandowski’s shares. Such a requirement is quite different than a contractual
 7   obligation telling Mr. Levandowski he should not retain materials from his prior employer as a
 8   condition of employment.
 9          Fourth, even Waymo’s counsel’s own request is unclear. It is not clear whether Waymo’s
10   counsel is suggesting that Otto Trucking should just “threaten to repurchase Mr. Levandowski’s
11   shares of Otto Trucking,” Mot. at 14, or whether Waymo’s counsel is suggesting that Otto Trucking
12   should actually exercise the call right and pay Mr. Levandowski money to purchase his shares. Id. at
13   15. But, regardless of whatever Waymo’s counsel is actually suggesting, Otto Trucking cannot be in
14   contempt of the Court’s Preliminary Injunction Order because the Order does not specifically and
15   definitively require either of Waymo’s counsel’s suggestions.
16          B.      Otto Trucking Is Not in Contempt for Failing to Timely Disclose the Destruction
                    of “Downloaded Materials.”
17

18          Otto Trucking is also not in contempt of the Expedited Discovery Order for failing to timely
19   disclose Mr. Levandowski’s destruction of “downloaded materials.” Several reasons warrant
20   dismissing Waymo’s complaints regarding Mr. Levandowski’s destruction of five discs.
21          First, the Expedited Discovery Order required “defendants [to] produce for inspection all
22   files and documents downloaded by Anthony Levandowski, Sameer Kshirsagar, or Radu Raduta
23   before leaving plaintiff’s payroll and thereafter taken by them[,]” and, “[i]f any part of said
24   downloaded material has been deleted, destroyed, or modified, then defendants shall state the extent
25   thereof and produce all documents bearing on said deletion, destruction, or modification.” Dkt. No.
26   61 at 2. The Order, including the disclosure requirement, covered only “downloaded materials” that
27   were within Otto Trucking’s possession, custody, or control—otherwise, Otto Trucking would be
28   powerless to “produce for inspection” any such materials. As Otto Trucking did not and does not
                                                         4
                                            OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                            CASE NO. 3:17- CV -00939
         Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 7 of 9



 1   have in its possession, custody, or control the five discs—or any other “downloaded materials” for
 2   that matter—it was not obligated under the Order to disclose the destruction of those discs.1
 3          Second, even assuming Otto Trucking had an obligation to disclose the destruction of
 4   “downloaded materials” not within its possession, custody, or control, Waymo has not demonstrated
 5   that Otto Trucking failed to comply. As a first matter, it is not clear, even now, whether the five
 6   discs Mr. Levandowski destroyed contained “downloaded materials.” Further, Waymo has not
 7   shown that Otto Trucking even knew that the five discs were destroyed. The deposition testimony
 8   Waymo cites makes clear that Mr. Ron had no personal knowledge of the actions Mr. Levandowski
 9   took with respect to the five discs. See Ron Dep. Tr. (Dkt. No. 676-12) at 91:1-2 (“I’m not aware of
10   the specifics of that material and what happened with that.”), 91:9 (“I didn’t know personally what
11   happened.”). Rather, Mr. Ron testified that he could only recall from his conversations with Mr.
12   Levandowski that Uber would no longer be able to access the materials on the discs. See id. at
13   92:23-93:1 (“My impression from conversing with him, again -- it was a brief conversation -- that
14   basically, you know, there’s no way for Uber to sort of access those materials[.]”), 93:6-9 (“I don't
15   recall exactly what he communicated. I recall that the impression I got from the conversation that
16   basically there’s no way for Uber to sort of access those materials now.”). Without the requisite
17   knowledge of destruction, there was nothing for Otto Trucking to disclose under the Court’s Order.
18          Finally, Waymo should not be heard to complain because it now knows about the five discs.
19   Even if disclosure was required from Otto Trucking, Otto Trucking is now in compliance with the
20   Expedited Discovery Order.2 As the Court has recognized, “[t]he purpose of civil contempt is to
21   coerce compliance with the court’s order rather than punish disobedience.” Perez v. i2a Techs., Inc.,
22   No. C 15-04963 WHA, 2015 WL 7753330, at *4 (N.D. Cal. Dec. 2, 2015) (citation omitted). At this
23   point, a finding of civil contempt would do nothing further to secure Otto Trucking’s compliance
24   with the Court’s Order; any such finding would only be punitive in nature and thus improper.
25
     1
       To the extent Waymo contends that the five discs were in Otto Trucking’s possession, custody, or
26   control vis-à-vis Mr. Levandowski and that he should have disclosed the destruction of the discs, the
     Court requiring him to do so would constitute coercive state action in violation of his Fifth
27   Amendment right against self-incrimination. See Lefkowitz, 431 U.S. at 806; Malloy, 378 U.S. at 8.
     2
28     At the very least, Otto Trucking is in “substantial compliance” with the Court’s Order, which is a
     defense to civil contempt. See Dual-Deck Video, 10 F.3d at 695.
                                                         5
                                           OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                           CASE NO. 3:17- CV -00939
        Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 8 of 9



 1          C.      Otto Trucking Is Not in Contempt for Failing to Cause Stroz or MoFo to Return
                    “Downloaded Materials.”
 2

 3          Otto Trucking cannot be in contempt for failing to compel either Stroz or MoFo to return

 4   “downloaded materials” because it has no legal relationship with those entities to do so.

 5          With respect to Stroz, the only relationship it has with Otto Trucking is through a joint

 6   defense agreement, which does not permit Otto Trucking to compel production of another person’s

 7   materials. And Waymo already argued—successfully—to Judge Corley that Otto Trucking did not

 8   retain Stroz and therefore is not Otto Trucking’s agent. See Dkt. No. 631 at 2 (Waymo arguing in

 9   letter brief that “the evidence of record demonstrates that Stroz was not retained as an agent of

10   attorneys representing Otto Trucking”). Waymo is judicially estopped from arguing to the contrary.

11   See New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (“[W]here a party assumes a certain

12   position in a legal proceeding, and succeeds in maintaining that position, he may not thereafter,

13   simply because his interests have changed, assume a contrary position, especially if it be to the

14   prejudice of the party who has acquiesced in the position formerly taken by him.”) (quotations

15   omitted). The “law of the case” doctrine compels the same result, as Judge Corley already ruled that

16   Stroz is not Otto Trucking’s agent and Otto Trucking has no standing to challenge the Stroz

17   subpoena. See Dkt. No. 670 at 6-7 (“Otto Trucking offers no evidence that it retained Stroz or had

18   any involvement in the Stroz investigation. The Term Sheet required the retention of Stroz and Otto

19   Trucking was not a party to the Term Sheet.”); United States v. Estrada-Lucas, 651 F.2d 1261, 1263

20   (9th Cir. 1980) (“A decision of law in a case, once made, becomes the ‘law of the case,’ and should

21   not be changed absent clear error in the original ruling or a change in the relevant circumstances.”).

22   Otto Trucking is therefore powerless to compel Stroz to return materials.

23          Waymo is also wrong that Otto Trucking could compel MoFo to turn over any “downloaded

24   materials” it may have. As with Stroz, Otto Trucking has no relationship with MoFo other than

25   through a joint defense agreement. MoFo was hired by Otto Trucking shortly after this litigation

26   was filed and then substituted out as Otto Trucking’s counsel on May 3, 2017. See Dkt. No. 347.

27   Moreover, Otto Trucking has never had possession of the so-called “downloaded materials” that

28   Waymo claims to be in MoFo’s possession. MoFo was not counsel to Otto Trucking when it hired
                                                        6
                                           OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                           CASE NO. 3:17- CV -00939
        Case 3:17-cv-00939-WHA Document 2688-1 Filed 01/28/19 Page 9 of 9



 1   Stroz; instead, Otto Trucking was represented by O’Melveny & Myers LLP. Thus, to the extent
 2   MoFo ever possessed any “downloaded materials,” such materials did not belong to Otto Trucking
 3   but rather to a different client.
 4   IV.     CONCLUSION
 5           For the foregoing reasons, the Court should deny Waymo’s motion for an order to show
 6   cause as to Otto Trucking.
 7

 8   Dated: July 5, 2017                             Respectfully submitted,
 9
                                                     By: /s/ Neel Chatterjee
10                                                       Neel Chatterjee (SBN 173985)
                                                         nchatterjee@goodwinlaw.com
11                                                       GOODWIN PROCTER LLP
                                                         135 Commonwealth Drive
12                                                       Menlo Park, California 94025
                                                         Tel.: +1 650 752 3100
13                                                       Fax.: +1 650 853 1038
14                                                       Rachel M. Walsh (SBN 250568)
                                                         rwalsh@goodwinlaw.com
15                                                       Brett Schuman (SBN 189247)
                                                         bschuman@goodwinlaw.com
16                                                       GOODWIN PROCTER LLP
                                                         Three Embarcadero Center
17                                                       San Francisco, California 94111
                                                         Tel.: +1 415 733 6000
18                                                       Fax.: +1 415 677 9041
19                                                   Attorneys for Defendant
                                                     Otto Trucking LLC
20

21

22

23

24

25

26

27

28
                                                     7
                                          OTTO TRUCKING’S OPPOSITION TO WAYMO’S MOTION FOR OSC
                                                                          CASE NO. 3:17- CV -00939
 Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 1 of 16




UNREDACTED VERSION OF
       EXHIBIT 1
     SOUGHT TO BE
   FILED UNDER SEAL
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 2 of 16



                                                      OTTO TRUCKING LLC

                                        LIMITED LIABILITY COMP ANY AGREEMENT

                                               Dated and Effective as of April 6, 2016

                           The members listed in Schedule I hereto (together with any other Person that may become a
        Member hereunder, the "Members" and each a "Member") have fmmed Otto Trucking LLC, a limited liability
        company (the "Company"), pursuant to the provisions of the Delaware Limited Liability Company Act, §_ Del. ~-
        § 18-101 ~ ~- (the "Delaware Act") that from and after the date hereof shall be governed by, and operated
        pursuant to, the terms and provisions of this Limited Liability Company Agreement (this "Agreement").

                            ACCORDINGLY, the Members agree as follows:

        1.         Definitions.

                 The defined terms used in this Agreement shall , unless the context otherwise requires, have the meanings
        ascribed to them below.

                 "Affiliate" means a Person that directly or indirectly, through one or more intermediaries, controls, or is
        controlled by, or is under common control with, a specified Person. For purposes of this definition, "controls," "is
        controlled by," or "is under common control with" shall mean the possession, direct or indirect, of the power to
        direct or cause the direction of the management and policies of a Person, whether through the ownership of voting
        securities, by contract or otherwise.

                "Capital Account" means, with respect to any Member, the capital account maintained for such Member in
        accordance with Section 7(c).

               "Capital Contribution" means a contribution by a Member to the capital of the Company pursuant to this
        Agreement.

                  "Code" means lhe Internal Revenue Code of 1986, as amended. Any reference to a section of the Code
        shall include a reference to any amendatory or successor provision thereto.

                   "Company" shall have the meaning ascribed to it in the Preamble.

                   "Delaware Act" shall have the meaning ascribed to it in the Preamble.

                 "Distribution Threshold" shall mean, with respect to each Incentive Unit, an amount of Distributions
        specified by the Managing Members at the time of its issuance, which amount shall not be less than the amount of
        Distributions that would be distributed to the Members under Section 14.2(c) hereof if, at the time of the issuance of
        such Incentive Unit, all the assets of lhe Company were sold for their respective Fair Market Values, lhe liabilities of
        the Company were paid in full, and the remaining proceeds were distributed in accordance with Section 14.2(c);
        provided, tl1at such amount shall be adjusted automatically for Capital Contributions in accordance with Section
        7.3(b).

                 "Fiscal Year" means the period commencing on January 1 and ending on December 31 of year except as
        may otherwise be required by tl1e Code or Treasury Regulations; provided, however, that (a) in the case of the
        Company' s first fiscal year, "Fiscal Year" means the period from and including the date on which tl1e Company is
        formed under the Delaware Act to and including the immediately following December 31 and (b) the final Fiscal
        Year of the Company shall end on the date on which the winding up of the Company is completed.

                   "Incentive Member" shall mean any Member that holds Incentive Units, but only to tl1e extent of such
        holding.




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                    OTTOTRUCKI NG00000005
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 3 of 16



                 "Incentive Units" shall mean Units designated as Incentive Units m lhe Company, having the 1ights,
        designations, preferences and obligations set forlh in this Agreement.

                "Incentive Unit Agreement" shall mean any Incentive Unit Agreement between the Company and any
        Person pursuant to which any Incentive Units may be issued from time to time.

                 "Managing Members" means Anthony Levandowski and Lior Ron, and, if neither of such persons willing
        or able to serve as Managing Members, !hen the Managing Members shall be such Person or Persons who are
        determined in w1iting by holders of a majority in interest of lhe Units.

                 "Member" shall have lhe meaning ascribed to it in the Preamble.

                 "Percentage Interest" with respect to a Member means a fraction, expressed as a percentage, having as its
        numerator the total number of Units owned by the Member and as its denominator the total number of Units
        outstanding, each as of lhe time the Percentage Interest is to be determined.

                 "Person" shall be construed broadly and shall include an individual, a partnership, a corporation, an
        association, a joint stock company, a limited liability company, a trust, a joint venture, an individual retirement
        account, an unincorporated organization and a govermnental entity or any department, agency or political
        subdivision thereof.

                 "Profit" and "Loss" means for each taxable year or other period, an amount equal to the Company's taxable
        income or tax loss for the year or other period, detennined in accordance with Section 703(a) of lhe Code (including
        all items of income, gain, loss or deduction required to be stated separately under Section 703(a)(l) of the Code),
        with the following adjustments:

                          (a)     any income of the Company that is exempt from federal income tax and not olherwise
        taken into account in computing Profit or Loss will be added to taxable income or tax loss;

                          (b)     any expenditures of the Company described in Section 705(a)(2)(B) of the Code or
        treated as Section 705(a)(2)(B) expenditures under Treasury Regulations Section 1.704-l(b)(2)(iv)(i), and not
        otherwise taken into account in computing Profit or Loss, will be subtracted from taxable income or tax loss;

                          (c)      gain or loss resulting from any disposition of Company assets with respect to which gain
        or loss is recognized for federal income tax purposes will be computed by reference to the Book Basis of lhe
        property, notwithstanding that the adjusted tax basis of the property differs from its Book Basis;

                           (cl)     in lieu of depreciation, an10rtization and other cost recovery deductions taken into
        account in computing taxable income or tax loss, there will be taken into account depreciation for the taxable year or
        other period as cletemiinecl in accordance with Treasury Regulations Section 1.704-l(b)(2)(iv)(g);

                         (e)       any items specially allocated pursuant to Section 8(c) shall not be considered m
        determining Profit or Loss; and

                           (f)      any increase or decrease to Capital Accounts as a result of any adjustment to the book
        value of Company assets pursuant to Treasury Regulations Section l.704-1(b)(2)(iv)(f) or (g) shall constitute an
        item of Profit or Loss as appropriate.

                  "Sale of the Company" means (i) any sale of Units of the Company following which the holders of Units
        immediately prior to such sale own, directly or indirectly, less than fifty percent (50%) of all Units, (ii) any sale of
        interests in the Company following which the holders of such interests prior to such sale own, directly or indirectly,
        less than fifty percent (50%) of the combined voting power of the outstanding voting securities of the Company, (iii)
        any sale of all or substantially all of the assets of the Company and its subsidiaries taken as a whole, or (iv) any plan
        of reorganization, recapitalization, merger or consolidation involving the Company except for a reorgaiiization,
        recapitalization, merger or consolidation where the holders of the combined voting power represented by the U1Iits



                                                                   2




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                     OTTOTRUCKI NG00000006
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 4 of 16



        of the Company immediately prior to such reorganization, recapitalization, merger or consolidation own, directly or
        indirectly, at least fifty percent (50%) of the combined voting power of the outstanding voting securities of the
        company or other entity resulting from such reorganization, recapitalization, merger or consolidation.

                "Tax Basis" means, with respect to any item of Company property, the adjusted basis of such property as
        determined in accordance with the Code.

                'Treasurv Regulations" means the regulations promulgated by the U.S. Department of the Treasury under
        the Code.

                 "Unvested Incentive Unit" means any Incentive Unit that is not a Vested Incentive Unit.

                  "Vested Incentive Unit" means any Incentive Unit that has vested pursuant to the tenns and conditions of
        (i) the Incentive Unit Agreement or other document pursuant to which such Incentive Unit was acquired by the
        initial holder thereof or (ii) any other document governing the vesting of such Incentive Unit.

        2.     Name. The name of lhe Company shall be Otto Trucking LLC, or such other name as the Managing
        Members may from time to time hereafter designate.

        3.       Purpose. The Company is formed for the object and purpose of, and the nature of the business to be
        conducted and promoted by the Company is, engaging in any lawful act or activity for which limited liability
        companies may be fonned under the Delaware Act and engaging in any and all activities necessary or incidental to
        the foregoing provided, however, that the Company is intended to be, and shall be operated as, an "operating
        company," within the meaning of United States Department of Labor Regulations Section 2510.3-101.



                (a)       The principal office of the Company is 2330 Cowper Street, Palo Alto, CA 94301. The Company
        may locate its place of business and registered office at any other place or places from time to time.

                 (b)      The registered office of the Company in the State of Delaware is located at 2711 Centerville Road,
        Suite 400, Wilmington, Delaware 19808, County of New Castle. The registered agent of the Company for service
        of process at such address is Corporation Service Company.

        5.       Tenn. The term of the Company commenced on the date the Certificate of Formation was filed with the
        Secretary of State of Delaware and shall continue until terminated in accordance with the provisions of !his
        Agreement or the Delaware Act.

        6.       Members and Units.

                  (a)     Units Generally. The name, address and number of Units of the initial Members are set forlh
        opposite such Member's name in Schedule I. One or more additional members of the Company may be admitted to
        the Company with the approval of the Managing Members. Each Member, by signing this Agreement or a
        counterpart signature page hereto (a) agrees !hat if lhe laws of any jurisdiction in which the Company transacts
        business so require, the Managing Members shall take or cause to be taken all such actions required for lhe
        Company to qualify to transact business under such laws (including tl1e filing of any necessary documents with the
        appropriate office in that jurisdiction), and (b) agrees and obligate themselves to execute, acknowledge and cause to
        be filed for record, as required by law, any amendments to lhe Company's certificate of formation !hat may be
        required by applicable law to reflect changes in the information included therein and/or for the continuation,
        preservation and operation of the Company as a limited liability company under the Delaware LLC Act. Prior to the
        date of this Agreement, the Company has taken all actions required under Section 17711.B(b) of the California
        Revised Uniform Li1nited Liability Company Act ("CRULLCA") to cause Article 11 of the CRULLCA not to apply
        to tl1e Company or any of tl1e outstanding membership interests of tl1e Company. In furtherance of the foregoing, by
        execution of this Agreement or a counterpart signature page hereto, each of tl1e Members hereby waives the
        application of Article 11 of tl1e CRULLCA which affords, in certain circumstances and subject to the limitations set



                                                                 3




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                  OTTOTRUCKI NG0000000?
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 5 of 16



        forth therein, the holders of equity interests with dissenters' rights under the CRULLCA in respect of their equity in
        a limited liability company.

                 (b)      Incentive Units

                          (i)      Equity Plans. The Managing Members may create one or more incentive equity or profit
                                   interests plans for the Company which, among other things, may provide for the grant of
                                   options to acquire Units, the 1ight to purchase Units, or the grant of Incentive Units
                                   intended to qualify as profits interests to employees and consultants of the Company
                                   (each, an "Equity Plan"). Unless otherwise set forth in an Equity Plan, no holder of an
                                   option or other right to acquire Units shall be a Member of the Company or have any
                                   1ights as a Member of the Company until such time as such person acquires Units of the
                                   Company. In connection with the Conversion, the Company is adopting the Otto
                                   Trucking LLC Unit Incentive Plan, attached hereto as Exhibit A, which provides that
                                   2,400,000 shall be available for award grant purposes under the plan.

                          (ii)     Options. In the event an employee is granted an option to acquire Units in the Company
                                   and an employee exercises that option, to the extent pennitted by law: (i) the Company
                                   shall be treated as having made a cash payment to the employee (representing
                                   compensation to such employee) in an amount equal to the sum of (a) the fair market
                                   value of the Units acquired by the employee pursuant to the exercise of the option on the
                                   date of exercise (taking into account for such purposes the Company's receipt of the
                                   exercise price on such option), minus (b) the exercise price paid by the employee under
                                   the option (such sum, the "Spread Amount"); (ii) the employee shall be treated as having
                                   made a Capital Contribution to the Company equal to the sum of (a) the exercise price
                                   paid by the employee under the option, and (b) the Spread Amount; and (iii) any
                                   deduction recognized by the Company that is attributable to the issuance of the Units
                                   pursuant to the exercise of a option shall be allocated to the existing Members of the
                                   Company in accordance with Section 8.

                          (iii)    Profits Interests. The Company and each Member agree to treat each Incentive Unit
                                   granted to an Incentive Member pursuant to the Incentive Unit Agreement as a separate
                                   "profits interest" within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343. In
                                   accordance with Rev. Proc. 2001-43, 2001-2 CB 191, the Company shall treat each
                                   Incentive Member as the owner of its Incentive Units from the date such Incentive Units
                                   are granted, and shall file its IRS Forni 1065, and issue appropriate Schedules K-1, to
                                   such Incentive Member, allocating to such Incentive Member its distributive share of all
                                   items of income, gain, loss, deduction and credit associated with such Incentive Units as
                                   if they were Vested Incentive Units. Each Incentive Member agrees to take into account
                                   such distributive share in computing its U.S. federal income tax liability for the entire
                                   period during which he, she or it holds such Incentive Units. The Company and each
                                   Member agree not to claim a deduction (as wages, compensation or otherwise) with
                                   respect to any Incentive Unit issued to an Incentive Member, either at the time of the
                                   grant of the Incentive Unit or at the time the Incentive Unit becomes a Vested Incentive
                                   Unit. The undertakings contained in this Section 6(b)(i) shall be construed in accordance
                                   with Section 4 of Rev. Proc. 2001-43. Each Incentive Member who receives an Unvested
                                   Incentive Unit (whether issued on or after the date hereof) agrees to timely and properly
                                   make an election under Section 83(b) of the Code with respect to each Unvested
                                   Incentive Unit received. The provisions of this Section6(b)(i) shall apply regardless of
                                   whether or not the Incentive Member files an election pursuant to Section 83(b) of the
                                   Code with respect to such Incentive Units.

                          (iv)     Each Incentive Unit shall have a Distribution Threshold set forth in the Incentive
                                   Member's Incentive Unit Agreement, and the Incentive Member will be eligible to
                                   receive distributions with respect thereto to the extent provided in Sections 9 and 11. A
                                   Member's Distribution Threshold shall be adjusted automatically to take into account any


                                                                  4




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                  OTTOTRUCKI NG00000008
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 6 of 16



                                    additional Capital Contributions made to the Company by a Member. The intent of this
                                    Section 6(b)(ii) is to ensure that all Incentive Units issued qualify as "profits interests"
                                    under Rev. Proc. 93-27 and Rev. Proc. 2001-43, and this Section 6(b)(i) and the other
                                    provisions of this Agreement shall be interpreted and applied consistently therewith.

                          (v)       The Managing Members may elect to cause the Company to make an election to value
                                    any Incentive Units prospectively issued by the Company as compensation for services to
                                    the Company at liquidation value (the "Safe Harbor Election"), as the same may be
                                    permitted pursuant to or in accordance with the finally promulgated successor rnles to
                                    proposed Treasury Regulations Section 1.83-3(1) and IRS Notice 2005-43 (collectively,
                                    the "Proposed Rules"). Upon such election, the Managing Members shall cause the
                                    Company to make any allocations of items of income, gain, deduction, loss or credit
                                    (including forfeiture allocations and elections as to allocation periods) necessary or
                                    appropriate to effectuate and maintain the Safe Harbor Election. Any such Safe Harbor
                                    Election shall be binding on the Company and on all of the Members with respect to all
                                    transfers of Incentive Units thereafter made by the Company while a Safe Harbor
                                    Election is in effect. A Safe Harbor Election once made may be revoked by the
                                    Managing Members as permitted by the Proposed Rules or any applicable rnle.

        7.       Ownership and Capital Contributions; Capital Accounts; Financings.

                 (a)      Units.

                         (i)      The Company shall be authorized to issue up to 10,000,000 units (the "Units"), which
        may include Incentive Units, from time to time. The Company may reissue any Units that have been cancelled or
        repurchased or acquired by the Company.

                           (ii)     If determined by the Managing Members, each Unit will be evidenced by a certificate of
        limited liability company interest issued by the Company in such form as is approved by the Managing Members
        (the "Membership Interest Certificates"). Each Unit shall be transferable only on the books of the Company, to be
        kept by the Secretary of the Company, on surrender thereof by the registered holder in person or by attorney-in-fact,
        and until so transferred, the Company may treat the registered holder of a Unit as the owner of such Unit evidenced
        thereby for all purposes. Nothing contained in this Section 7(a)(ii) shall be deemed to authorize or permit any
        Member to Transfer its Units except as otherwise permitted pursuant to Section 17. Each such Unit shall be a
        "security" governed by Article 8 of the Uniform Commercial Code as in effect in any jurisdiction in which it has
        been adopted. Each Membership Interest Certificate shall bear the legends set forth in Section 17.

                 (b)      Capital Contributions.

                           (i)     On or about the date hereof, each Member is making or shall be deemed to have made a
        Capital Contribution to the Company in the amount set forth on Schedule I in exchange for the number of Units set
        forth opposite such Member's name on Schedule I, which Units shall constitute all of the issued and outstanding
        equity securities of the Company as of the original date hereof. Other than the Capital Contributions set forth on
        Schedule I, no Member shall have any obligation to make any additional Capital Contributions to the Company.

                           (ii)    No Member nor other Person may make any additional Capital Contributions without the
        prior consent of the Managing Members. In the event of any Capital Contribution (other than the Capital
        Contiibutions set forth on Schedule I), the Company shall issue to the contributing Member or Person that number
        of additional Units, in exchange for such Capital Contribution, equal to the Capital Contribution Value divided by
        the Effective Price Per Unit. For purposes of this Agreement:

                                •   the "Capital Contribution Value" shall be, with respect to any Capital Contribution made
                                    by a Member in any given offering, the amount of cash or other immediately available
                                    funds making up such Capital Contribution plus, if the receipt of any other property is
                                    pernlitted as a part of such Capital Contribution by the Members, the fair market value of



                                                                    5




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                      OTTOTRUCKI NG00000009
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 7 of 16



                                      any such other property making up such Capital Contribution, valued in good faith by the
                                      Managing Members, taking into account relevant markets (if any) in which such property
                                      is traded;

                                  •   the "Effective Price Per Unit" shall be, with respect to any given offering, the quotient
                                      obtained by dividing the Aggregate Company Value (before giving effect to such
                                      offering) by the total number of Units outstanding immediately prior to the issuance of
                                      any Units in connection with such offering; and

                                  •   the "Aggregate Company Value" shall be the aggregate fair market value of the
                                      Company, which value shall be detennined in good faith by the Managing Members.

                 (c)      Establishment and Maintenance of Capital Accounts.

                           (i)       A separate Capital Account will be established and maintained for each Member for each
        class of Units held by such Member in accordance with this Section 7(c). Each Member's Capital Account shall
        equal such Member's Capital Contribution, adjusted in accordance with the provisions of Section 7(c)(ii) and
        Section 7(c)(iii). The initial Capital Account balance with respect to any Member's Incentive Units as of the date of
        the issuance of such Incentive Units shall be zero.

                          (ii)        Each Member's Capital Account with respect to a particular class of Units will from time
        to time be increased by:

                                   (a)    the amount of money contributed by such Member to the Company with respect
        to such Units (including the amount of any Company liabilities which the Member assumes (within the meaning of
        Treasury Regulations Section 1.704- l(b)(2)(iv)( c ));

                                    (b)      the fair market value of property contiibuted by such Member to the Company
        with respect to such Units (net of any liabilities secured by such property that the Company is considered to assume
        or take su~ject or pursuant to Section 752 of the Code); and

                                  (c)      allocations to such Member of Profits (or the amount of any item or items of
        income or gain included therein) with respect to such Units.

                          (iii)       Each Member's Capital Account with respect to its Units will from time to time be
        reduced by:

                                   (a)    the amount of money distributed to such Member by the Company in respect of
        such Units (including the amount of such Member's individual liabilities for which the Company becomes directly
        and primarily liable);

                                     (b)      the fair market value of property distributed to such Member by the Company
        (net of any liabilities secured by such property that such Member is considered to assume or take subject or pursuant
        to Section 752 of the Code); and

                                      (c)     allocations to such Member of Losses and deduction (or items thereof).

                          (iv)      This Section 7(c) and other provisions of this Agreement relating to the maintenance of
        Capital Accounts are intended to comply with Treasury Regulations Sections 1.704-l(b) and 1.704-2, and they shall
        be interpreted and applied in a manner consistent with those Treasury Regulations. If the Managing Members
        detennine that it is prudent to modify the manner in which the Capital Accounts, or any debits or credits thereto
        (including, without limitation, debits or credits relating to liabilities which are secured by contributed or distributed
        property or which are assumed by the Company or a Member), are computed in order to comply with those Treasury
        Regulations, the Managing Members may make such modification;provided, however, that the Managing Members




                                                                    6




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                     OTTOTRUCKI NG000000 10
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 8 of 16



        shall use reasonable efforts to ensure that no such modification materially and adversely affects the econmnic
        interests of any Member.

                          (v)      Each Member recognizes and intends that for federal and state income tax purposes, the
        Company will be classified as a partnership during any period that the Company has two or more Members, and the
        Members will not make any election or talce any other action that would cause the relationship of the Members
        under this Agreement to be excluded from the application of all or any part of Subchapter K of Chapter 1 of Subtitle
        A of the Code, from any successor provisions to Subchapter K of the Code or from similar provisions of state law or
        the law of any foreign jurisdiction; provided, however, that the Company may be converted to a C corporation with
        the approval of a majority of the Units held by the Members.

                          (vi)      A Person who is substituted as a Member pursuant to this Agreement shall be deemed to
        have made the Capital Contributions, if any, attributable to the Units it is acquiring and shall succeed to the Capital
        Account of its transferor to the extent of the Units it is acquiring.

                          (vii)     Section 754 of the Code perrnits the Company to elect to adjust the basis of Company
        property on the transfer of an interest in the Company by sale or exchange, or on the death of a Member, and on the
        distribution of property by the Company to a Member. Unless the Managing Members deterrnine that it is
        umeasonable to make a Section 754 election after considering the interests of the Company and its Members, the
        Managing Members shall make such an election upon the occurrence of an event described in the preceding
        sentence.

                (d)       Other Matters. Except as otherwise set fortl1 in Section 9(f), Section 11 and Section 17, no
        Member shall be entitled to receive a return on or of its Capital Contributions from the Company without the
        consent of the Members. Under circumstances requi1ing a return of any Capital Contributions from the Company,
        no Member has tl1e right to receive property other than cash except as specifically set fortl1 in Sections 9(c) and li,
        No Member shall receive any interest, salary, compensation, draw or reimbursement with respect to its Capital
        Contiibutions or its Capital Account, or for services rendered or expenses incurred on behalf of the Company or
        otherwise in its capacity as a Member, except as may otl1erwise be autl101ized by the Members. Except as any
        Member may otherwise agree in writing, no Member shall be liable for the debts or any other obligations of the
        Company.

        8.       Allocations of Profits and Losses.

                  (a)      Time of Allocations. The Managing Members shall use reasonable efforts to determine and
        allocate all items of income, gain, loss, deduction and credit pursuant to this Section 8 witl1in ninety days after the
        end of each Fiscal Year.

                  (b)      Profits and Losses. Profits and Losses, and if necessary (in the reasonable judgment of the
        Managing Members), other items of income (including gross income), gain, loss, and deduction, for each Fiscal
        Year shall be allocated among the Members such that the applicable Capital Account of each Member, immediately
        after giving effect to such allocations, shall equal, as nearly as possible, tl1e amount of the distributions that would
        be made to the Member during such Fiscal Year if (i) the Company were dissolved and terminated, (ii) its affairs
        were wound up and each asset with respect thereto were sold for its book value (except that any asset which was the
        subject of a disposition in such Fiscal Year shall be treated as if it were sold for cash equal to the sum of the amount
        received by the Company in any such disposition and the fair market value of any other property received by the
        Company in such disposition), (iii) all liabilities of the Company were satisfied, and (iv) the net assets of the
        Company were distributed to the Members in accordance with Section 9(b ).

                 (c)      Special Allocations.

                          (i)      Notwitl1standing any other provision of this Section 8, if there is a net decrease in
        Partnership Minimum Gain or Partner Nomecourse Debt Minimum Gain (deterrnined in accordance with the
        principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during the Fiscal Year, each Member shall be
        specially allocated items of Company income and gain for such year (and, if necessary, subsequent years) in an



                                                                   7




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                    OTTOTRUCKI NG000000 11
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 9 of 16



        amount equal to its respective share of such net decrease during such year, detennined pursuant to Treasury
        Regulations Sections l.704-2(g) and 1.704-2(i)(S). The items to be so allocated shall be determined in accordance
        with Treasury Regulations Section 1.704-2([). This Section 8(c) is intended to comply with lhe minimum gain
        chargeback requirement in such Treasury Regulations Section and shall be interpreted consistently lherewilh,
        including !hat no chargeback shall be required to the extent of the exceptions provided in Treasury Regulations
        Sections 1.704-2([) and 1.704-2(i)(4).

                           (ii)     Notwithstanding any other provision of this Section 8 other than Section 8(c)(i) above, in
        the event any Member unexpectedly receives any adjustments, allocations, or distributions described in Treasury
        Regulations Section 1.704-l(b)(2)(ii) (d)(4), (5) or (6), items of Company income and gain shall be specially
        allocated to such Member in an amount and manner sufficient to eliminate, to the extent required by the Treasury
        Regulations, the Adjusted Capital Account Deficit created by such adjustments, allocations or distributions as
        promptly as possible;provided, however, that an allocation pursuant to this Section 8(c)(ii) shall be made only if and
        to the extent that a Member would have an Adjusted Capital Account Deficit in excess of such sum after all other
        allocations provided for in this Section 8 have been tentatively made as if !his Article were not in tl1is Agreement.

                            (iii)    In the event any Member has an Adjusted Capital Account Deficit at the end of any
        Fiscal Year, each such Member shall be specially allocated items of Company income and gain in the amount of
        such excess as quickly as possible; provided, however, that an allocation pursuant to this Section 8(c)(iii) shall be
        made only if and to the extent that a Member would have an Adjusted Capital Account Deficit in excess of such sum
        after all other allocations provided for in tllis Section 8 have been tentatively made.

                          (iv)      Nomecourse Deductions shall be specially allocated to the Members in proportion to
        their Percentage Interests.

                           (v)      Any Partner Nonrecourse Deductions for any Fiscal Year or other pe1iod shall be
        specially allocated to lhe Member who bears the economic risk of loss witl1 respect to the Partner Nonrecourse Debt
        to which such Partner Nonrecourse Deductions are attiibutable in accordance wilh Treasury Regulations Section
         L.704-2.

                 (d)      Other Allocations. If during any taxable year of the Company there is a change in any Member's
        Percentage Interest (including a complete tenrlination of such Member's interest), allocations of Profits and Losses
        for such taxable year will take into account the varying Percentage Interests of the Members in any mam1er
        detennined by the Managing Members consistent with the requirements of Section 706 of the Code; provided,
        however, that the Members hereby agree that the Managing Members may, in their sole discretion, use a "pro rata"
        method under Treasury Regulation Section 1.706-l(c)(2) in making such allocations, and that the Managing
        Members may instead, in its sole discretion, apply a "closing of the books" method in making such allocations. In
        the event a Safe Harbor Election is made, the Managing Members shall cause the Company to make any allocations
        of items of income, gain, deduction, loss or credit (including forfeiture allocations and elections as to allocation
        periods) necessary or appropriate to effectuate and maintain the Safe Harbor Election. In addition, the Managing
        Members shall be authorized to make, in their sole discretion, appropriate amendments to the allocations of items
        pursuant to !his Agreement (i) to properly allocate items of income, gain, loss, deduction and credit to those
        Members who bear the economic burden or benefit associated tl1erewith, or (ii) olherwise to cause the Members to
        achieve lhe economic objectives of this Agreement (as reasonably determined by the Managing Members).

                 (e)      Reallocation. If the Managing Members detennine tl1at the Code or any Treasury Regulations
        require allocations of items of income, gain, loss, deduction or credit different from those set forth in tllis Section 8,
        the Managing Members are hereby authorized to make new allocations in reliance on, but only to the extent required
        by, the Code and such Treasury Regulations, and no such new allocation will give rise to any claim or cause of
        action by any Member.

                 (f)     Allocation of Tax Items. Except as otherwise provided in this Section 8, all items of income, gain,
        loss and deduction will be allocated among the Members for federal income tax purposes in the same mamier as the
        con-esponding allocation for Capital Account purposes.




                                                                    8




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                      OTTOTRUCKI NG000000 12
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 10 of 16



                 (g)       Section 704(c) Allocations. In the event that the fair market value of an item of Company
        property differs from its Tax Basis , allocations of depreciation, depletion, ammtization, gain and loss with respect
        to such property will be made for federal income tax purposes in a mam1er that takes account of the variation
        between the Tax Basis and fair market value of such property in accordance with Section 704(c)(l)(A) of the Code
        and Treasury Regulations Section 1.704-l(b)(4)(i). The Managing Members may select any reasonable method or
        methods for making such allocations, including, without limitation, any method described in Treasury Regulations
        Sections 1.704-3(b), (c), or (d).

                 (h)      Special Deemed Capital Contributions and Allocations. If a Member incurs an expense (including
        any amounts that must be capitalized) on behalf of the Company and the expense is not reimbursed by the Company,
        then the Member shall be deemed to make a capital contribution to the Company in an amount equal to the amount
        of the expense and any deductions, depreciation or amortization with respect to such item shall be specially
        allocated to the Member that incurred the expense.

                  (i)     Reporting. The Members acknowledge and are aware of the income tax consequences of the
        allocations made by Section 8 and hereby agree to be bound by the provisions of Section 8 in reporting their shares
        of Profits and Losses and other items of income, gain, loss, deduction and credit for federal, state and local income
        tax purposes.

        9.       Distributions.

                 (a)      General. Subject to Section 9(f), the Managing Members may elect to distribute or retain and
        reinvest any gains and capital to the Members.

                (b)      Amount and Time of Distributions. Except as set forth in Section 11, to the extent that the
        Company makes distributions to the Members pursuant to this Section 9 or pursuant to any other provision of this
        Agreement, all net proceeds will be distributed to the Members in respect of their Units pro rata based on the
        number of Units then held.

                  (c)      Distributions in Kind. Distributions pursuant to this Section 9 may be made, at the sole discretion
        of the Managing Members, in cash or as in kind distributions of securities; provided, however, that the Managing
        Members will not distribute securities in kind unless (a) they are marketable securities, or (b) such distribution is in
        connection with a liquidation under Section 11. Distributions consisting of both cash and securities shall be made,
        to the extent practicable, in pro rata portions of cash and such securities as to each Member receiving such
        distiibutions. In the event of an in kind distribution by the Company, the Capital Accounts shall be adjusted with
        respect to the securities distributed in accordance with Section 7(d)(ii).

                  (d)      Distributions to Record Holders of Units. Any distribution by the Company pursuant to the tem1s
        of this Section 9 or Section 11 to the Person shown on the Company's records as a Member or to its legal
        representatives, or to the assignee of the right to receive such distributions as provided herein, shall, to the fullest
        extent pennitted by law, discharge the Company and the Managing Members of all liability to any other Person who
        may be interested in such distribution by reason of any other assigmnent or Transfer of such Member's Units for any
        reason (including an assigmnent or Transfer thereof by reason of death, incompetence, Bankruptcy or liquidation of
        such Member). For purposes of the foregoing, the "Bankruptcy" of a Member shall mean the occurrence of any of
        the following: (i) any govermnental authority, or any court at the instance thereof, shall take possession of any
        substantial part of the property of that Member or shall assume control over the affairs or operations thereof, or a
        receiver or trnstee shall be appointed, or a writ, order, attaclnnent or garnishment shall be issued with respect to any
        substantial part thereof, and such possession, assumption of control, appointment, writ or order shall continue for a
        period of sixty consecutive days; (ii) a Member shall admit in writing its inability to pay its debts when due, or make
        an assignment for the benefit of creditors; or apply for or consent to the appointment of any receiver, trnstee or
        similar officer or for all or any substantial part of its property; or shall institute (by petition, application, answer,
        consent or otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment of debts, dissolution,
        liquidation, or si1nilar proceeding under the laws of any jurisdiction; or (iii) a receiver, trnstee or similar officer shall
        be appointed for such Member or with respect to all or any substantial part of its property without the application or
        consent of that Member, and such appointment shall continue undischarged or unstayed for a period of sixty (60)
        consecutive days or any bankrnptcy, insolvency, reorganization, arrangements, readjustment of debt, dissolution,


                                                                     9




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                        OTTOTRUCKI NG000000 13
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 11 of 16



        liquidation or similar proceedings shall be instituted (by petition, application or olhenvise) against that Member and
        shall remain undismissed for a period of sixty consecutive days.

                  (e)      Legal Restrictions on Distributions; Withholding. Notwithstanding any provision to the contrary
        contained in this Agreement, the Company shall not make a distribution to any Member on account of the Members'
        Units if such distribution would violate the Delaware Act or other applicable law. The Company shall be authorized
        to withhold from distributions hereunder any amounts required to be withheld by applicable law, and such
        withholdings shall be treated for all purposes of the Agreement as if such amounts had been distributed hereunder.

                 (f)      Reserves. The Managing Members may set aside reasonable reserves for anticipated liabilities,
        obligations or commitments of the Company.

                 (g)      Withholdings. The Company shall be entitled to witllhold any amounts required pursuant to the
        Code or any provision of any state, local or foreign tax law witl1 respect to any payment or distribution to be made to
        a Member pursuant to tlris Agreement and shall pay such amounts to the appropriate taxing autl10rity as required by
        law. Any amounts so withheld shall be treated as amounts paid or distributed, as the case may be, to the Member
        with respect to whom such amount was withheld and shall be treated as a preliminary distribution of, and shall offset
        any, future amounts of distributions due to such Member under the provisions of Section 9(b).

        10.      Management: Officers; Formation; Waiver of Information Rights; Other Matters.

                 (a)      Managing Members.

                          (i)      Full responsibility for management of the business and affairs of the Company shall be
        delegated to and vested in the Managing Members pursuant to Section 18 402 of the Delaware LLC Act, who shall
        have all of the authority of a "manager" under the Delaware Act. Subject to the delegation of rights and powers
        provided for herein, the Managing Members shall have the sole right to manage the business of the Company and
        shall have all powers and rights necessary, appropriate or advisable to effectuate and carry out the purposes and
        business of the Company, and to execute any document on behalf of the Company in all cases consistent with this
        Agreement. No Member shall by reason of its status as such have any authority to act for and bind the Company.
        Notwithstanding anything in tlris Agreement to the contrary, no Member shall by reason of its status as such have
        any 1ight to vote on or approve any matter of the Company and tl1e Managing Members shall have no obligation to
        submit any matter of the Company to a vote or approval of the Members.

                            (ii)     Any action that may be taken by the Managing Members under tlris Agreement may be
        taken without a meeting if written consents setting forth the action so taken are signed by a majority of the
        Managing Members. Any Managing Member may resign at any time by giving written notice to tl1e other Managing
        Member(s). Any such resignation shall take effect at the time specified therein, or, if no time is specified, upon
        receipt tl1ereof; and unless otherwise specified therein, acceptance of such resignation shall not be necessary to make
        it effective. Any vacancy caused by such resignation may be filled by action of the remaining Managing Members.
        If at any time there are no Managing Members of the Company, the Members shall have the linrited voting authority
        to elect one Managing Member by an action of the Members holding at least a majority of the then-outstanding
        Units.

                 (b)     Certain Actions. The Company may, with tl1e written consent of the Managing Members and
        without any other consent of any Member take any action wi 1h respect to the Company, including but not limited to
        the following:

                         (i)      except for the Capital Contributions set forth on Schedule I, require any Member to make
                 any Capital Contribution;

                          (ii)    increase or decrease the authorized number of members constituting Managing Members
                 or appoint any Person as a Managing Member;

                          (iii)    adnrit a new Member;



                                                                  10



HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                   OTTOTRUCKI NG000000 14
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 12 of 16



                           (iv)    consummate a Sale of the Company or an initial public offering of the Company's
                 securities;

                         (v)      purchase or otherwise acquire any equity interest in any entity (other than a wholly-
                 owned subsidiary of the Company); or

                          (vi)     permit any Member to Transfer any of its Units, oilier than             111   accordance with
                 Section 17.

                  (c)      Duties.     No Managing Member shall be liable to the Company or any Member for any action
        taken in managing the business or the affairs of the Company if such Managing Member performs its duties in
        compliance with the standards contained herein and the Delaware Act. Notwithstanding anything herein to the
        contrary, the Managing Members do not, shall not and will not owe any fiduciary duties of any kind
        whatsoever to any of the Members, by virtue of the role of each as a Managing Member, including, but not
        limited to, the duties of due care and loyalty, whether such duties were established as of the date of this Agreement
        or any time hereafter, and whether established under common law, at equity or legislatively defined. It is the
        intention of the parties to this Agreement that any such fiduciary duties be affinnatively eliminated as pennitted by
        Delaware law and under the Delaware Act and the Members hereby waive any rights with respect to such fiduciary
        duties.

                 (d)      q[ficers. Officers of the Company (if any) may be designated and appointed by lhe Managing
        Members from time to time, to hold such positions and with such powers, as the Managing Members shall deem
        necessary or desirable. The initial officers of the Company shall be Anlhony Levandowski as Executive Chairman
        and Lior Ron as President, Chief Executive Officer, and General Manager.

                 (e)       Delegation by the Managing Members. The Managing Members may delegate such general or
        specific authority to the officers of the Company as they from time to time shall consider desirable, and the officers
        of the Company may, subject to any limitations imposed by the Managing Members, exercise the authority granted
        to them.

                (f)      Reimbursement of Expenses. The Managing Members shall be reimbursed for all reasonable
        expenses incun-ed by !hem on behalf of the Company.

                 (g)      Formation. The Members hereby ratify, confinn and approve any and all actions taken by the
        officers and their designees as an authorized person within the meaning of the Delaware Act (an "Authorized
        Person"), including, without limitation, the execution and filing of the Certificate of Fomrntion of the Company with
        the Secretary of State of the State of Delaware (the "DE Secretary of State") for the purpose of fonning the
        Company.

        11.      Dissolution.

                 (a)     Subject to the provisions of Section 1 l(b), the Company shall be dissolved and its affairs wound
        up and terminated upon the first to occur of the following:

                           (i)     the detennination of the Managing Members to dissolve the Company; or

                           (ii)    the withdrawal of the Members or the occurrence of any other event causing a dissolution
                                   of the Company under Section 18-801 of the Delaware Act.

                 (b)      Upon dissolution of the Company, the Company's affairs shall be promptly wound up. The
        Company shall engage in no further business except as may be necessary, in the reasonable discretion of tl1e
        Managing Members, to preserve the value of the Company's assets during the period of dissolution and liquidation.
        The assets of the Company shall be distributed first to satisfy or provide for the satisfaction of all liabilities of the
        Company to creditors, including liquidating expenses and obligations; and thereafter to the Members consistent with
        Section 9(b) and taking into account any amounts previously distributed pursuant to Section 9(b).



                                                                   11




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                        OTTOTRUCKI NG000000 15
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 13 of 16



                 (c)      When all debts, liabilities and obligations have been paid and discharged or adequate provisions
        have been made therefor and all of the remaining property and assets have been distributed to the Members, a
        Certificate of Cancellation shall be executed and filed with the Secretary of State of Delaware in accordance with
        Section 18-203 of the Delaware Act.

                (d)      No Member shall be personally liable for a deficit Capital Account balance of that Member, it
        being expressly understood that the distribution of liquidation proceeds shall be made solely from existing Company
        assets.

        12.        Limitation on Liability. Except as otherwise provided by the Delaware Act, the debts, obligations and
        liabilities of the Company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and
        liabilities of the Company, and the Members shall not be obligated for any such debt, obligation or liability of the
        Company.

        13.      Indemnification.

                  (a)     The Company shall, to the fullest extent permitted by law, indenmify each Managing Member and
        Member, any owner or principal of each Member, each officer, any Person that is a partner, officer, employee, agent
        or representative of each Member, and any other Persons as the Managing Members may reasonably designate from
        time to time (each, an "Indemnitee") from and against any and all losses, claims, damages, liabilities, costs and
        expenses (including attorneys' fees and costs), judgments, fines, settlements, and other amounts alising from any
        and all claims, demal1ds, actions, suits or proceedings, civil, criminal, administrative or investigative, that relate to
        the operations of lhe Company in which any Indenmitee may be involved, or is threatened to be involved, as a party
        or otherwise, unless it is established that all act or omission of the Indemnitee was material to the matter giving rise
        to the claim, demand, action, suit or proceeding and (i) was committed in bad faith, (ii) was the result of active and
        deliberate dishonesty, or (iii) constituted gross negligence or willful nlisconduct or a willful breach of this
        Agreement or allY other agreement to which such Indemnitee is a party. Any indemnification pursuant to this
        Section 13 shall be made only out of lhe assets of the Company, and the Members shall not be required to contribute
        or adval1ce funds to the Compal1y to enable the Company to satisfy its obligations under this Section 13.

                   (b)    Reasonable expenses incurred by all Indenmitee who is a party to a proceeding shall be paid or
        reimbursed by the Company in advance of the final disposition of the proceeding upon receipt by the Compal1y of (i)
        a written affirmation by the Indem1litee of the Indenmitee's good faith belief that it is entitled to indenmification by
        the Company pursuant to tllis Section 13 with respect to such expenses and proceeding, and (ii) a written
        undertaking by or on behalf of the Indemnitee, to and in favor of the Company, wherein the Indenmitee agrees to
        repay the amount if the Indenmitee shall ultimately be adjudged not to have been entitled to indemnification under
        tllis Section 13.

                 (c)     The provisions of this Section 13 are for the benefit of lhe Indemnitees, their heirs, successors,
        assigns and administrators alld shall not be deemed to create any rights for the benefit of any other Persons. In
        addition, the Company is hereby authorized to enter into such indemnification agreements with tl1e Mal1aging
        Members, each officer of tl1e Compal1y or any other Member as deemed to be approp1iate by the Managing
        Members, in their sole discretion.

        14.       Severability. If any provision of this Agreement shall be detemlined to be illegal or unenforceable by any
        court of law, the remaining provisions shall be severable and enforceable in accordance with their tenns.

        LS.      Entire Agreement; Amendment. This Agreement and the other writings refen-ed to herein contain the
        entire agreement witl1 respect to tl1e subject matter hereof and supersede all prior agreements and understandings
        with respect thereto. Except as otherwise provided in tl1is Agreement or the Delaware Act, this Agreement may be
        amended only by tl1e written consent of the Managing Members. Notwilhstanding anytl1ing in this Agreement to the
        contrary, Schedule I to this Agreement shall be updated to reflect the issual1ce of additional equity interests in the
        Company and new counterpalt signature pages to this Agreement shall be added to reflect the adnlission of any new
        Member.




                                                                   12




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                     OTTOTRUCKI NG000000 16
              Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 14 of 16



         L6.     Governing Law; Jmisdiction. The law of the State of Delaware, without regard to its conflicts of law
        principles, shall govern the validity of this Agreement, the construction and interpretation of its terms, the
        organization and internal affairs of the Company and the limited liability of any managers, officers, Member and
        other owners. Any action or proceeding seeking to enforce any provision of, or based on any right arising out of,
        this Agreement may be brought against any of the parties only in the Court of Chancery of the State of Delaware,
        and each of the parties consents to the jurisdiction of such court (and of the appropriate appellate courts) in any such
        action or proceeding and waives any objection to venue laid therein.

        17.      Transfer of Units; Legends.

                  (a)       No Member may transfer, assign, encumber, hypothecate, pledge, convey in trust, gift, transfer by
        bequest, devise or descent or otherwise make the subject of disposition any Units or other equity interests of the
        Company unless such transaction is first approved in writing by Managing Members (which approval may be
        withheld for any reason). For the avoidance of doubt, the following shall be considered a transfer, encumbrance or
        other disposition within the scope of the immediately preceding sentence: any decoupling of any partial interests in
        any Units or other equity interests in the Company by the Member to any other person (for example, a Member
        retaining any voting rights such Member may have with respect to its Units while transferring the economic rights
        associated with the same to another party, or vice versa). Such restriction, however, shall not be applicable to: (i)
        any transfer by will or intestate succession upon death or any gratuitous transfer of the Units of the Company to any
        spouse or member of a Member's immediate family (including adopted children) or grandchildren (or the immediate
        fanlily of any such person), or to a custodian, trustee (including a trustee of a voting trust), executor or other
        fiduciary for the account of his or her spouse or members of his or her immediate family (including adopted
        children) or grandchildren (or to the immediately family of any such person), or to a trust for himself or herself, or a
        charitable remainder trust; (ii) any sale to the public pursuant to an effective registration statement under the
        Securities Act of 1933, as amended; or (iii) any bona fide gift to any charitable orga:rlization as defined in Section
        501(c)(3) of the Internal Revenue Code. Upon surrender to the Company or the tra:r1sfer agent of the Compa:r1y of a
        certificate for U1lits duly endorsed or accompanied by proper evidence of succession, assignation or authority to
        transfer, it shall be the duty of the Company to issue a new certificate to the person entitled thereto, cancel the old
        certificate and record the transaction upon its books. Upon receipt of proper transfer instructions from the registered
        owner of uncertificated Units such uncertificated Units shall be canceled and issuance of new equivalent
        uncertificated Units or certificated Units shall be made to the person entitled thereto and the transaction shall be
        recorded upon the books of the Company.

                 (b)      In addition, no transfer of any Unit in the Company may be made to any person or entity if (1) in
        the opinion of legal counsel to the Company, it could result in the Company being treated as an association or
        publicly traded partnership taxable as a corporation; or (2) such transfer is effected through a:r1 "established secmities
        market" or a "secondary market (or the substantial equivalent thereof)", within the meaning of Section 7704 of the
        Code.

                  (c)     Any transfer of a Unit which is not made in compliance with the provisions of this Agreement
        shall be void, and the Company shall not recognize any such transfer.

                 (d)       Each Membership Interest Certificate will be stamped or otherwise imprinted with a legend in
        substantially the following form:

                 THE SECURITIES REPRESENTED HEREBY HA VE NOT BEEN REGISTERED UNDER THE
                 SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE
                 SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO
                 RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
                 RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
                 SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
                 INVESTORS SHOULD BE A WARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL
                 RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE
                 SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
                 SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR




                                                                   13




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                      OTTOTRUCKI NG000000 17
             Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 15 of 16



                 RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE
                 SECURITIES LAWS.

                 THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
                 TRANSFERS AND PUBLIC OR PRIVATE RESALE INCLUDING, AMONG OTHER
                 RESTRICTIONS, (A) THE RESTRICTIONS AND CONDITIONS SET FORTH IN A RESTRICTED
                 UNIT PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF
                 THESE UNITS AND (B) THE RESTRICTIONS AND CONDITIONS SPECIFIED IN THE LIMITED
                 LIABILITY COMPANY AGREEMENT OF THE COMPANY DATED AS OF APRIL 6, 2016, AMONG
                 THE PARTIES THERETO, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED
                 FROM TIME TO TIME, AND NO TRANSFER OF THESE SECURITIES WILL BEVAUD OR
                 EFFECTIVE UNTIL ALL SUCH CONDITIONS HA VE BEEN FULFILLED. COPIES OF SUCH
                 AGREEMENTS MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE
                 HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OR OTHER OFFICER OF
                 THE ISSUER OF SUCH SECURITIES.

        18.       Assignment. Any permitted new or substitute Member shall become a new Member of the Company with
        full rights and powers as a Member of the Company upon the execution of a counterpart signature page to this
        Agreement to evidence its written acceptance of the terms and provisions applicable to Members hereof. To the
        extent any assignment, transfer or other disposition is given effect solely by operation of law, the assignee,
        transferee or recipient of such disposition, as the case may be, shall possess a mere economic interest only and shall
        not be admitted to the Company as a substitute Member.

        L9.      Successors and Assigns. This Agreement binds the Members and their respective distributees, successors,
        and assigns and any other person claiming a right or benefit under or covered by this Agreement.

        20.      Waiver. No provision of this Agreement will be deemed to have been waived except if such waiver is
        contained in a written instrument executed by the party against which such waiver is to be enforced, and no such
        waiver will be deemed to be a waiver of any other or further obligation or liability of the party or parties in whose
        favor the waiver was given. The rights and remedies of the parties under this Agreement are in addition to all other
        rights and remedies, at law or in equity, that they may have against the other parties hereto.

        21.       Notices. Any notice or other communication hereunder must be given in writing and (a) delivered in
        person, (b) transmitted by electronic mail or (c) sent by overnight courier or by certified or registered mail (postage
        prepaid, receipt requested) to the then cun-ent address of the Company or to the address of the applicable Member(s)
        set forth on Schedule I, or to such other address as the applicable party shall have last designated by such notice to
        the other parties. 'Where a notice is sent by next-day or second-day courier service, service of the notice shall be
        deemed to be effected by properly addressing, pre-paying and sending by next-day or second-day service through an
        internationally-recognized courier a letter containing the notice, with a confirmation of delivery, and to have been
        effected at the expiration of two (2) days after the letter containing the same is sent as aforesaid. Where a notice is
        sent by electronic mail, service of the notice shall be deemed to be effected by properly addressing and sending such
        notice through a transmitting organization, with a written confirmation of delivery, and to have been effected on the
        day the same is sent as aforesaid.

        22 .      No Prohibited Transactions. Notwithstanding any other provision of this Agreement, no action shall be
        required of or be taken by any Member, Managing Member or the Company, and no provision of this Agreement
        shall be deemed or interpreted to pennit any action by any Member, Managing Member or the Company, that would
        constitute a non-exempt prohibited transaction described in Section 4975 of the Code, or a pledging described in
        Section 408(e)(4) of the Code, and any such action taken shall be void from its beginning.

        23.      Construction; Headings. Whenever the singular number is used in this Agreement and when required by
        the context, the same shall include the plural and vice versa, and the masculine gender shall include the feminine and
        neuter genders and vice versa. The headings in this Agreement are inserted for convenience only and are in no way
        intended to describe, interpret, define or limit the scope, extent or intent of this Agreement or any provision hereof.




                                                                  14



HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                   OTTOTRUCKI NG000000 18
             Case 3:17-cv-00939-WHA Document 2688-2 Filed 01/28/19 Page 16 of 16




          ,
         (.ompanyIN WITNESS W.IIEREOF, !lie umlmigned hM duly executed d,ilii Ouo Trucking UC Limited Liabilii"
                  Agreemen1 as of the date firi;! written above,                            ,                 J




                                                        OTTO TRUCKING U,C,
                                                        a De!ait,iWe limited 11.ibilily c




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                               OTTOTRUCKI NG000000 19
Case 3:17-cv-00939-WHA Document 2688-3 Filed 01/28/19 Page 1 of 4




UNREDACTED VERSION
    OF EXHIBIT 2
   SOUGHT TO BE
 FILED UNDER SEAL
              Case 3:17-cv-00939-WHA Document 2688-3 Filed 01/28/19 Page 2 of 4



                                      FIRST AMENDMENT TO
                             LIMITED LIABILITY COMPANY AGREEMENT
                                               OF
                                       OTTO TRUCKING LLC

                 THIS FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT
        ("Amendment"), dated as of August 17, 2016, of Otto Trucking LLC, a Delaware limited
        liability company (the "Company"), is entered into by and among the Company, Anthony
        Levandowski and Lior Ron, as the managing members of the Company (the "Managing
        Members").

                                                 RECITALS

               A       The Company was formed as a limited liability company pursuant to the
        provisions of the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq., and the
        Members entered into that certain Limited Liability Company Agreement (the "Agreement")
        dated and effective as of April 6, 2016.

                B.     Pursuant to Section 15 of the Agreement, the Agreement may be amended only by
        the written consent of the Managing Members.

               C.       The Managing Members desire to amend the Agreement on the terms and
        conditions set forth in this Amendment.

                                               AGREEMENT

              NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises,
        covenants, and conditions herein contained, the receipt and sufficiency of which are hereby
        acknowledged, the Managing Members hereby agree as follows:

                       1.01 Defined Terms. Capitalized terms used herein and not otherwise defined
        shall have the meaning set forth in the Agreement.

                      l.02    Amendment. The following shall be added as subsection (c) to Section 6
        of the Agreement:

                              "(c)   Call Right.  The Company may, at any time at the sole
        discretion of the Managing Members, repurchase in one or more transactions, any Unit from any
        Member, and such Member shall be obligated to sell such Unit, at the Repurchase Price (as
        defined below) (the "Call Right").

                                      (i)     The price per Unit to be paid by the Company upon
        settlement of the Company's Call Right (the "Repurchase Price") shall equal the fair market
        value of the Unit determined in good faith by the Managing Members as of the date of the Call
        Notice (as defined below) in their sole discretion (the "Fair Market Value").

                                    (ii)    To exercise the Call Right, the Company must give written
        notice thereof to such Member (the "Call Notice") which must (i) be in writing and signed by an




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                               OTTOTRUCKI NG0000000 1
              Case 3:17-cv-00939-WHA Document 2688-3 Filed 01/28/19 Page 3 of 4



        authorized officer of the Company, (ii) set forth the Company's intent to exercise the Call Right
        and contain the total number of Units the Company intends to repurchase pursuant to the Call
        Right, and (iii) be mailed or delivered in accordance with Section 21 hereof

                                        (iii) The closing of any repurchase under this Section 6(c) shall
        be at a date to be specified by the Managing Members, such date to be no later than 30 days after
        the date of the Call Notice. The Repurchase Price shall be paid at the closing or within five (5)
        business days thereafter in the form of a check or by cancellation of money purchase
        indebtedness against surrender by such Member of any certificate evidencing the Units with duly
        endorsed unit powers if any. No adjustments shall be made to the Repurchase Price for
        fluctuations in the Fair Market Value of a Unit after the date of the Call Notice.

                                         (iv)    In the event the Company exercises the Call Right pursuant
        to this Section 6(c) for less than all of the Units beneficially owned by such Member (such
        uncalled Units, the "Remaining Units"), the Company shall irrevocably forfeit, and no longer
        have, the Call Right with respect to the Remaining Units.

                                     (vi)      Notwithstanding anything to the contrary, the Company
               may assign any or all of its rights under this Section 6( c) to one or more Members of the
               Company."

                        1.03 Amendment Controlling. In the event of any inconsistency between the
        terms of this Amendment and the terms of the Agreement, the terms of this Amendment shall
        control. Except to the extent expressly amended pursuant to this Amendment, the terms and
        provisions of the Agreement shall remain in full force and effect without modification and are
        hereby ratified by the parties.

                        1.04 Governing Law. This Amendment shall be construed, enforced, and
        interpreted in accordance with the laws of the State of Delaware, without regard to conflicts of
        law provisions and principles thereof.

                       1.05 Entire Agreement. This Amendment, together with the Agreement, sets
        forth all of the promises, agreements, conditions, and understandings between the parties
        respecting the subject matter hereof and supersedes all prior or contemporaneous negotiations,
        conversations, discussions, correspondence, memoranda, and agreements between the parties
        concerning such subject matter.

                                         [Signatures on Following Page]




                                                           2




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                   OTTOTRUCKI NG00000002
             Case 3:17-cv-00939-WHA Document 2688-3 Filed 01/28/19 Page 4 of 4



                IN WITNESS WHEREOF, the undersigned hereby execute this Amendment as of the
        date first written above.

                                                OTTO TRUCKING LLC,
                                                a Delaware limited liability company




                                               By:~
                                               NamlAnthonyLevandowki
                                               Title: Managing Member


                                               By:       c:f
                                               Name: Lior Ron
                                               Title: Managing Member




                                                MANAGING MEMBERS:

                                                Anthony Levandowski



                                                 I




                                                Lior Ron


                                               =t-




                                                     3




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                              OTTOTRUCKI NG00000003
     Case 3:17-cv-00939-WHA Document 2688-4 Filed 01/28/19 Page 1 of 5



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   RUDY Y. KIM (CA SBN 199426)
     RudyKim@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 7   Facsimile:    415.268.7522

 8   KAREN L. DUNN (Pro Hac Vice)
     kdunn@bsfllp.com
 9   HAMISH P.M. HUME (Pro Hac Vice)
     hhume@bsfllp.com
10   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
11   Washington DC 20005
     Telephone:   202.237.2727
12   Facsimile:   202.237.6131

13   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
14   and OTTOMOTTO LLC

15                                UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN FRANCISCO DIVISION

18

19   WAYMO LLC,                                           Case No.      3:17-cv-00939-WHA

20                         Plaintiff,                     DEFENDANTS UBER
                                                          TECHNOLOGIES, INC. AND
21          v.                                            OTTOMOTTO, LLC’S MOTION
                                                          FOR RELIEF FROM AND
22   UBER TECHNOLOGIES, INC.,                             EMERGENCY MOTION FOR
     OTTOMOTTO LLC; OTTO TRUCKING LLC,                    STAY OF NON-DISPOSITIVE
23                                                        PRETRIAL ORDER OF
                           Defendant.                     MAGISTRATE JUDGE (DKT. 881)
24

25                                                        Trial Date: October 10, 2017

26

27               UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

28
     DEFENDANTS’ MOTION FOR RELIEF FROM AND EMERGENCY MOTION FOR STAY OF NON-DISPOSITIVE
     PRETRIAL ORDER (DKT. 881); Case No. 3:17-cv-00939-WHA
     dc-891725
     Case 3:17-cv-00939-WHA Document 2688-4 Filed 01/28/19 Page 2 of 5



 1   I.      INTRODUCTION

 2           Waymo is still fishing. Despite extensive discovery and numerous inspections,1 Waymo

 3   has yet to uncover any evidence that Uber used any of Waymo’s alleged trade secrets, as the

 4   Court recently noted.2 Waymo has also now dropped three of its four asserted patents.

 5   (Dkt. 841.) Attempting to forage in previously unexplored territory, Waymo has persuaded

 6   Judge Corley to broaden this case to non-LiDAR aspects of self-driving car technology,

 7   specifically, certain software modules unrelated to LiDAR. This software falls far outside the

 8   scope of the specific trade secrets included in Waymo’s lengthy trade secrets list.

 9           Uber thus requests relief from Judge Corley’s July 12, 2017 Order (“Order”) compelling

10   production of non-LiDAR software modules. (Dkt. 881 at 2:6-10.)3 The Order is contrary to law

11   because it expands discovery beyond Waymo’s list of asserted trade secrets under Cal. Civ. Proc.

12   Code § 2019.210. The scope of Waymo’s Cal. Civ. Proc. Code § 2019.210 disclosure should

13   control the scope of discovery. To the extent the Order was based on a finding that non-LiDAR

14   software was otherwise relevant to Waymo’s asserted LiDAR software trade secret, it is also

15   clearly erroneous.

16           Waymo has put this case on a “fast track” and has insisted on an October trial date.4 The

17   Court admonished Waymo to narrow its trade secrets claims, because the “harder you make it as

18   plaintiff to get this case fairly prepared for trial,” the “more pressure there is on that [trial] date.”

19
             1
              To date, Waymo has propounded 390 RFPs, propounded 43 ROGs, and taken 20
20   depositions, in addition to informal discovery requests propounded after inspections and elsewhere.
     Uber has produced to Waymo more than 26,000 documents, consisting of more than 86,000 pages. It
21   has inspected Levandowski’s workstation and Uber-issued phone and computer, along with the
     devices of Uber engineers involved in LiDAR. These inspections have spanned ten days and more
22   than 56 hours and are ongoing
             2
23             6/29/2017 Hr’g Tr. at 52:25-53-7 (“You've been given access to everything that is
     nonprivileged . . . , [a]nd you’re having an extremely hard find time finding any of your trade
24   secrets that ever got into their product.”) (Dkt. 775.)
             3
               Uber requests relief from one ruling in five lines from the July 12 Order and does not
25   object to the other eight rulings with respect to Uber.
26           Uber furthermore requests an immediate stay of the Order, limited to production of the
     non-LiDAR software modules, pending a ruling on Uber’s Motion for Relief. The Order requires
27   Uber to produce the non-LiDAR software modules by July 18, 2017.
             4
             6/7/2017 Hr’g Tr. at 16:25-17:2 (The Court: “[Y]ou’re the firm that said you wanted trial
28   on October 2nd. Are you giving up on that?” Mr. Judah: “No.”) (Dkt. 625.)
     DEFENDANTS’ MOTION FOR RELIEF FROM AND EMERGENCY MOTION FOR STAY OF NON-DISPOSITIVE
     PRETRIAL ORDER (DKT. 881); Case No. 3:17-cv-00939-WHA
                                                                                                                 1
     dc-891725
     Case 3:17-cv-00939-WHA Document 2688-4 Filed 01/28/19 Page 3 of 5



 1   (6/7/2017 Hr’g Tr. at 51:23-52:13.) Waymo’s case against Uber has focused entirely on alleged

 2   misappropriation of LiDAR-related trade secrets,5 and the deadline to amend its complaint has

 3   passed. (Dkt. 25-7 at 32 (TS No. 50); Dkt. 563 ¶ 2.)

 4   II.     ARGUMENT
 5           The July 12 Order found that the software modules at issue are responsive to Waymo’s

 6   Expedited Request for Production No. 20, seeking: “All agreements and “software modules”

 7   identified in Sections 2.8, 2.10 and 2.15 of the OTTOMOTTO DISCLOSURE SCHEDULES.”

 8   But, as Uber argued before Judge Corley, these non-LiDAR software modules are outside the

 9   scope of the asserted trade secrets identified in Waymo’s Cal. Civ. Proc. Code § 2019.210

10   disclosure. (Dkt. 748-13 at 3.)

11           Cal. Civ. Proc. Code § 2019.210 requires plaintiff to identify the asserted trade secret with

12   “reasonable particularity” before commencing discovery. As other Northern District courts have

13   concluded, this “early identification of trade secrets, as required by the statute . . . prevents

14   plaintiff from using the discovery process as a means to obtain the defendant’s trade secrets; [and]

15   it frames the appropriate scope of discovery.” Neothermia Corp. v. Rubicor Medical, Inc., 345

16   F. Supp. 2d 1042, 1044 (N.D. Cal. Nov. 15, 2014) (emphasis added); see Via Techs., Inc. v. Asus

17   Computer Int’l, Case No. 14-cv-03586-BLF, 2016 WL 1056139, at *2 (N.D. Cal. Mar. 17, 2016)

18   (“The scope of the Section 2019.210 disclosure controls the scope of discovery.”).

19           In its list of 121 trade secrets, Waymo identified only one software-related trade secret—

20   software algorithms for predicting condensation in the LiDAR sensor’s dome housing. (See Dkt

21   25-7 at 32 (Jaffe Ex. 1, Trade Secret No. 50).) Uber and Ottomotto will produce for inspection

22   “software algorithms for predicting condensation in the LiDAR sensor’s dome housing,” if any

23   exist. But the five software modules at issue (i.e., “Otto Planner,” “Otto Visualization,” “Otto

24
             5
               (Dkt. No. 23 ¶ 2 (“Waymo experimented with, and ultimately developed, a number of
25   different cost-effective and high-performing laser sensors known as LiDAR.”); ¶ 3 ( “Otto and
     Uber are currently building and deploying (or intending to deploy) LiDAR systems (or system
26   components) using Waymo’s trade secret designs.”); ¶ 4 (“[Mr. Levandowski] . . . attempt[ed] to
     erase any forensic fingerprints that would show what he did with Waymo’s valuable LiDAR
27   designs once they had been downloaded to his computer.”); ¶ 11 ( “In light of Defendants’
     misappropriation and infringement of Waymo’s LiDAR technology, Waymo brings this
28   Complaint . . . .”); Dkt. 24 (Preliminary Injunction Motion).)
     DEFENDANTS’ MOTION FOR RELIEF FROM AND EMERGENCY MOTION FOR STAY OF NON-DISPOSITIVE
     PRETRIAL ORDER (DKT. 881); Case No. 3:17-cv-00939-WHA
                                                                                                             2
     dc-891725
     Case 3:17-cv-00939-WHA Document 2688-4 Filed 01/28/19 Page 4 of 5



 1   Framework,” “Sensor Drivers,” and “Otto Perception”) are source code for operating Uber’s and

 2   Ottomotto’s self-driving vehicles and not for predicting condensation in the LiDAR

 3   housing. (Dkt. 515-11 (Corporate Disclosures at Section 2.8).) Because the software modules

 4   do not relate to any of Waymo’s 121 asserted trade secrets, they fall outside the scope of the

 5   expedited discovery afforded by the Court’s preliminary injunction order.

 6          Unable to show that any of these Ottomotto software modules are LiDAR-related or have

 7   any connection to its trade secret claims, Waymo argues that the software modules are

 8   nonetheless relevant because its Trade Secret No. 85 is a project spreadsheet that Anthony

 9   Levandowski allegedly downloaded, (i.e., “Chauffeur TL weekly updates – Q4 2015”) that

10   describes “software development goals, challenges, and accomplishments.” (See Dkt. 682 at 4-5;

11   Dkt 25-7 at 48-49 (Jaffe Ex. 1, Trade Secret No. 85); Dkt. 25-20 (Jaffe Ex.14), attached hereto as

12   Ex. 1.) But the spreadsheet contains no software algorithms or source code, and mere summaries

13   of “goals, challenges, and accomplishments” do not support expanded discovery. See Loop AI

14   Labs Inc. v. Gatti, 195 F. Supp. 3d 1107, 1115 (N.D. Cal 2016) (catch-all trade secret list

15   identification of “Plaintiff’s confidential information, including regarding problems experienced

16   with certain tests” did not “clearly refer to tangible trade secret material”).

17          Waymo also argues that the non-LiDAR software is relevant to Defendants’ potential

18   explanation that the Ottomotto software modules are “legitimate” assets that justify the potential

19   value of the performance-based incentive stock options offered to Ottomotto employees in

20   connection with the Ottomotto acquisition. (Dkt. 682 at 5.) But Waymo has not identified a

21   single authority stating that trade secrets discovery can extend to technology outside the scope of

22   its asserted trade secrets. Waymo has taken extensive discovery through inspections of Uber’s

23   LiDAR development (including inspections of source code for software related to Uber’s LiDAR)

24   and many depositions of Uber witnesses. Moreover, the document request at issue – Expedited

25   Request for Documents No. 20 – is, as its title indicates, an expedited discovery request. The

26   Court granted Waymo expedited document discovery “[w]ith respect to its trade secret

27   misappropriation claims only,” and not to some ephemeral explanation that Uber has no intention

28   of offering in this case. (See Dkt. 426 at 25 (emphasis in original).)
     DEFENDANTS’ MOTION FOR RELIEF FROM AND EMERGENCY MOTION FOR STAY OF NON-DISPOSITIVE
     PRETRIAL ORDER (DKT. 881); Case No. 3:17-cv-00939-WHA
                                                                                                           3
     dc-891725
     Case 3:17-cv-00939-WHA Document 2688-4 Filed 01/28/19 Page 5 of 5



 1   III.   CONCLUSION

 2          In sum, the July 12 Order is contrary to law because it expands the scope of discovery

 3   beyond the trade secrets identified by Waymo under Cal. Civ. Proc. Code § 2019.210. It is now

 4   only a month before the close of discovery and a few weeks before Waymo’s August 1 deadline

 5   to narrow its claims to the “less than ten” trade secrets it will take to trial. (Dkt. 563 ¶ 10;

 6   Dkt. 647.) If Waymo wants to maintain its October 10 trial date, it should not be allowed to

 7   expand its trade secret claims beyond its required disclosures. Accordingly, Defendants’ request

 8   for stay and motion for relief should be granted.

 9
     Dated: July 17, 2017                            MORRISON & FOERSTER LLP
10

11
                                                     By:    /s/ Arturo J. González
12                                                          ARTURO J. GONZÁLEZ
13                                                          Attorneys for Defendants
                                                            UBER TECHNOLOGIES, INC.
14                                                          and OTTOMOTTO LLC
15

16

17

18

19

20

21

22

23

24

25

26

27
28
     DEFENDANTS’ MOTION FOR RELIEF FROM AND EMERGENCY MOTION FOR STAY OF NON-DISPOSITIVE
     PRETRIAL ORDER (DKT. 881); Case No. 3:17-cv-00939-WHA
                                                                                                        4
     dc-891725
Case 3:17-cv-00939-WHA Document 2688-5 Filed 01/28/19 Page 1 of 3




                EXHIBIT 9 
UNREDACTED VERSION
   OF DOCUMENT
SOUGHT TO BE SEALED 
             Case 3:17-cv-00939-WHA Document 2688-5 Filed 01/28/19 Page 2 of 3




              What was announced today?
              Today, Uber announced it is acquiring a 6 -month startup, Otto, founded by a former Chauffeur
              team member. In addition, Volvo and Uber will spend $300m to create 100 vehicles for Uber to
              begin a pilot of self -driving cars TaaS (with two test drivers aboard) in Pittsburgh.

                     Bloomberg story that broke the news
                     Uber blogpost
                     Otto blogpost
                     Volvo press release
                     If you're after a more sober look, here's a Mashable piece.

              What does this mean for Chauffeur?
              With FC16, we have a plan to be the first in the world to put a fully autonomous ride -sharing
              service on the road. We're confident that we have the technology and the team to do this. But
              as with any business, we should always take into account what competitors are doing (and
              we're going to do just that), but we remain confident that the right path is to bring this technology
              via TaaS, and to start first with FC16.

              Won't Otto use what they've learnt at Google to benefit Uber? Does this mean people are
              catching up?
              It's true that there will be some ex- Chauffeur team members joining Uber. Anthony Levandowski
              was a founding member of the team and he'll have insights on how we do things that he'll bring
              to Uber. However, developing a self- driving car is also a lot of work in testing, in building the
              software and infrastructure, and more importantly in having a strong team that can bring this
              technology to market. We don't believe Uber got good value for their acquisition of the Otto
              team.

              Why aren't we using a mixed fleet (with trained drivers) for FC16 if this is what Uber is
              doing?
              We could have done a mixed fleet years ago. However, our ultimate goal is to put a truly self -
              driving car on public roads and we're confident we can get there soon. Introducing a mixed fleet
              can be a distraction to our business, and also training wheels that become harder to take off
              from a public and regulatory perspective (for example, regulators may force us to keep test
              drivers in vehicles indefinitely until we've driven x billions of miles). We can see some benefit in
              a mixed fleet, so we'd be open to a plan that mitigates the above risks, such as a mixed fleet
              that includes true self -driving cars from the start.

              Did we try to talk to Uber or Lyft?
              Yes. And they've both indicated their willingness for us to partner with them with our vehicles. In
              fact Uber called us after today's announcement and they reiterated their desire to partner with
              us (which is perhaps a sign of the lack of confidence in their progress). We think today's
              announcement makes it less likely we would want to partner with them.

              Did we try to talk to Volvo?


                                                                EXHIBIT
                                                                WIT:

                                                                DATE:

                                                               MARY J. GOFF, CSR 13427
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                  WAYMO-U B
                                                                                                            WAYMO-U B ER-00001
                                                                                                                      ER-00001492
                                                                                                                               492
             Case 3:17-cv-00939-WHA Document 2688-5 Filed 01/28/19 Page 3 of 3




              Yes. We have met with over a dozen OEMs this year, including Volvo. We were surprised they
              wanted to partner with Uber given the importance they place on safety, and developing this
              technology safely. However, the deal with Uber is non -exclusive for both parties and Volvo
              made it clear they will continue to develop their own autonomous technology independent of
              Uber. The XC90 is a good platform for autonomous cars but it does not have redundant
              steering, which is fine for Uber as they will have a driver on- board, but not a perfect fit for us as
              we want to go truly driverless (Volvo have indicated they don't intend to have a fully self- driving
              car until 2021).

              What are L &S saying about this?
              We don't think today's news ultimately affect our strategy and direction (and Sergey was
              supportive of our project as the X All -hands today). The founders have been really supportive of
              our direction and we'll get a chance to hear from them at one of our next all- hands.

                                                            teen sheet with Alphabet?
              *Bonus FAQ *: What's the latest update on our term
              Getting our NewCo Term Sheet finalized is a high priority. There are 25 categories of terms in
              our term sheet; to date we have 14 agreed to, with 11 remaining to be finalized. Part of the
              delay is that the CorpDev folks have not been able to sync with Alphabet execs to get
              agreement on their side. We had initially hoped we'd get this part done tomorrow but it's looking
              like this will slip. We'll continue to keep everyone updated on our progress. (This should not
              affect our timeline to get New.Co established by year's end).




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                    WAYMO -UBER- 00001493
     Case 3:17-cv-00939-WHA Document 2688-6 Filed 01/28/19 Page 1 of 3



 1   Neel Chatterjee (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     135 Commonwealth Drive
 3   Menlo Park, California 94025
     Tel.: +1 650 752 3100
 4   Fax.: +1 650 853 1038

 5   Brett Schuman (SBN 189247)
     bschuman@goodwinlaw.com
 6   Shane Brun (SBN 179079)
     sbrun@goodwinlaw.com
 7   Rachel M. Walsh (SBN 250568)
     rwalsh@goodwinlaw.com
 8   GOODWIN PROCTER LLP
     Three Embarcadero Center
 9   San Francisco, California 94111
     Tel.: +1 415 733 6000
10   Fax.: +1 415 677 9041

11   Attorneys for Defendant
     Otto Trucking LLC
12

13                                     UNITED STATES DISTRICT COURT

14                                    NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN FRANCISCO DIVISION

16   Waymo LLC,                                       Case No. 3:17-cv-00939-WHA

17                       Plaintiff,                   DECLARATION OF BRENT SCHWARZ
                                                      IN SUPPORT OF DEFENDANTS’
18           v.                                       MOTION FOR SUMMARY JUDGMENT

19   Uber Technologies, Inc.; Ottomotto LLC; Otto
     Trucking LLC,                                    Courtroom:    8
20                                                    Judge:        Hon. William Alsup
                         Defendants.                  Trial:        October 10, 2017
21
                                                      Filed/Lodged Concurrently with:
22                                                        1. Defendants’ Motion for Summary
                                                             Judgment
23                                                        2. Proposed Judgment
                                                          3. Chang Declaration
24                                                        4. Brun Declaration

25

26

27                UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
28
     ACTIVE/92373220.1
     DECLARATION OF BRENT SCHWARZ IN SUPPORT OF CASE NO. 3:17-CV-00939-WHA
     DEFENDANTS’ MSJ
     Case 3:17-cv-00939-WHA Document 2688-6 Filed 01/28/19 Page 2 of 3



 1           I, BRENT SCHWARZ, declare:

 2           1.          I am a Senior Manager of Business Operations at the Advanced Technologies

 3   Group at Uber Technologies (“Uber”), assigned to Otto Trucking. I was Senior Business

 4   Operations Manager in charge of Self-Driving Trucks at Ottomotto LLC (“Ottomotto”). I am an

 5   equity holder in Otto Trucking LLC (“Otto Trucking”) and coordinate operations between Uber

 6   and Otto Trucking (and its subsidiaries). I have personal knowledge of the facts stated herein. I

 7   make this declaration based on personal knowledge and, if called as a witness, I could and would

 8   testify competently to the matters set forth herein. I make this declaration in support of

 9   Defendant’s Motion for Summary Judgment.

10           2.          Pursuant to the May, 2017 Framework Agreement between Uber and Otto

11   Trucking, having an effective date of April 11, 2016, Otto Trucking leased seven Volvo trucks

12   from Uber subsidiary, Ottomotto. (the “Leased Trucks”). Those trucks are now owned by Uber as

13   a result of its acquisition of Ottomotto.

14           3.          Otto Trucking has a wholly owned subsidiary, Otto Transport LLC. Otto Transport

15   currently owns three Volvo VNL670 tandem axle sleeper trucks and one Peterbilt truck (the “Otto

16   Transport Trucks”). The Volvo trucks were purchased by Otto Transport in May, 2017. The

17   Peterbilt truck was purchased by Otto Transport in August, 2017.

18           4.          Each of the Leased and Otto Transport Trucks has been equipped with LiDAR

19   systems purchased from Velodyne LiDAR, Inc., a third party vendor. Specifically, each of the

20   Leased and Otto Transport Trucks has been equipped with Velodyne VLP-16 and HDL-64E

21   LiDAR systems.

22           5.          Uber or Ottomotto purchased the above Velodyne LiDAR systems and leased these

23   systems to Otto Trucking. These Velodyne LiDAR systems were installed onto the Leased and

24   Otto Transport Trucks by either Ottomotto or Uber employees.

25           6.          No Leased or Otto Transport Truck has ever been equipped with the Spider or Fuji

26   LiDAR system.

27           7.          Neither Otto Trucking nor Otto Transport has ever made, used, sold, offered for

28   sale, or imported into the U.S. either the Spider or Fuji LiDAR system.
     ACTIVE/92373220.1                1
     DECLARATION OF BRENT SCHWARZ IN SUPPORT OF CASE NO. 3:17-CV-00939-WHA
     DEFENDANTS’ MSJ
     Case 3:17-cv-00939-WHA Document 2688-6 Filed 01/28/19 Page 3 of 3



 1           I declare under penalty of perjury under the laws of the United States that the foregoing is

 2   true and correct. Executed this 31st day of August, 2017 in San Francisco, California.

 3

 4                                                        /s/ Brent Schwarz
                                                          BRENT SCHWARZ
 5

 6

 7                               ATTESTATION OF E-FILED SIGNATURE
 8           I, Michael A. Jacobs, am the ECF User whose ID and password are being used to file this

 9   Declaration. In compliance with General Order 45, X.B., I hereby attest that Brent Schwarz has

10   concurred in this filing.

11   Dated: August 31, 2017                                    /s/ Michael A. Jacobs
                                                                 MICHAEL A. JACOBS
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ACTIVE/92373220.1                2
     DECLARATION OF BRENT SCHWARZ IN SUPPORT OF CASE NO. 3:17-CV-00939-WHA
     DEFENDANTS’ MSJ
Case 3:17-cv-00939-WHA Document 2688-7 Filed 01/28/19 Page 1 of 3




                EXHIBIT 3




    815('$&7('9(56,21
       2)'2&80(17
    628*+772%(6($/('




                EXHIBIT 3
  Case 3:17-cv-00939-WHA Document 2688-7 Filed 01/28/19 Page 2 of 3
                 Highly Confidential – Attorneys' Eyes Only




                   United States District Court
     Northern District of California, San Francisco Division
               Civil Action No. 3:17-CV-00939-WHA




                             WAYMO LLC
                                    v.
UBER TECHNOLOGIES, INC.; OTTOMOTTO LLC; OTTO TRUCKING
                                   LLC




                          Expert Report of
                         Michael J. Wagner
                           August 24, 2017
         Case 3:17-cv-00939-WHA Document 2688-7 Filed 01/28/19 Page 3 of 3
                                Highly Confidential – Attorneys' Eyes Only

             21.     In August 2016, Uber acquired Ottomotto, which at the time had over 90
employees.36 After the acquisition, Uber retired the Otto name and integrated all of its self-
driving efforts under its Advanced Technologies Group.37


             4.    Otto Trucking LLC

             22.    Otto Trucking LLC is a limited liability company with its principal place of
business located at 737 Harrison Street, San Francisco, CA.38

             23.    Anthony Levandowski and Lior Ron founded Otto Trucking on February 1,
        39
2016.         As explained by Lior Ron, “Otto Trucking is basically a legal holding entity. It doesn't
have any IP; it doesn't have any R&D activities; doesn't have any employees; doesn't have any
ongoing activity of any sort.”40        Cameron Poetzscher, Uber’s Vice President of Corporate
Development, stated that “Otto Trucking is largely just an LLC” and “just an entity with … very
little, if any, operations or employees.”41

             24.    However, as Mr. Poetzscher also explained, Otto Trucking LLC has a “contract
with Uber or one of its affiliates to be acquired by Uber.”42 Uber’s option period to acquire Otto
Trucking opens on August 31, 2017, and closes on November 30, 2017.43 If Uber does not
acquire Otto Trucking during that period, Uber will be obligated to (i) become a 50% owner in
Otto Trucking and (ii) to license Uber's self-driving technology (including all trade secrets)
exclusively to Otto Trucking (even vis-à-vis Uber) for use in the commercialization of self-driving
trucks.44




36
     Uber, “Rethinking Transportation,” August 18, 2016, <https://newsroom.uber.com/rethinking-
     transportation/>, accessed August 16, 2017. [2.14]
37
     Uber, “The Future of Trucking,” <https://www.uber.com/info/atg/truck/>, accessed August 16, 2017.
     [2.13]
38
     First Amended Complaint, ¶ 15, p. 6. [2.1]
39
     First Amended Complaint, ¶ 49, p. 12. [2.1]
40
     Deposition of Lior Ron, April 19, 2017, p. 13. [2.18]
41
     Deposition of Cameron Poetzscher, June 19, 2017, pp. 292, 370. [2.19]
42
     Deposition of Cameron Poetzscher, June 19, 2017, p. 370. [2.19]
43
     Plaintiff's First Supplemental Objections and Responses to Otto Trucking, LLC's First Set of
     Interrogatories (Nos. 1-14), p. 126. [7.7]
44
     Plaintiff's First Supplemental Objections and Responses to Otto Trucking, LLC's First Set of
     Interrogatories (Nos. 1-14), pp. 126-127. [7.7]



                                                                                                         8
     Case 3:17-cv-00939-WHA Document 2688-8 Filed 01/28/19 Page 1 of 3
 
 

 




                      EXHIBIT 6                           




             ENTIRE EXHIBIT
    SUBMITTED UNDER SEAL 
      Case 3:17-cv-00939-WHA Document 2688-8 Filed 01/28/19 Page 2 of 3




                                          June 20, 2017


Travis Kalanick
1455 Market St. #400
San Francisco, CA 94103

Dear Travis:

        On behalf of Benchmark, First Round Capital, Menlo Ventures, Lowercase Capital, and
Fidelity Investments, we are writing to express our profound concerns about Uber's future, its
willingness to fully embrace the changes that are needed to move forward, and your ability to
implement them.

        We all believe in Uber's mission. We are deeply grateful for your vision and tireless
efforts over the last eight years, which have created a company whose technology and workforce
have transformed the world's idea of transportation.

         A series of recent revelations, however, continues to affect Uber's business and put the
mission at risk. Among the enormously troubling developments that have recently come to light
are the issues of discrimination, harassment, and retaliation that prompted the Holder Report, as
well as publicly reported allegations about the behavior of Uber's senior executives in
connection with the India rape incident and other matters. The ongoing Waymo trade secret
litigation and Greyball investigation are also extremely serious and unresolved.

        We believe that the cultural values of Uber need to be transformed to embrace
transparency, diversity and social responsibility alongside growth and the bottom line. We
believe that this transformation is possible - and is necessary for Uber to succeed operationally
and as a respected member of the community. The public perception is that Uber fundamentally
lacks ethical and moral values. Uber has a clear opportunity to engage positively with its
employees, drivers and customers to change the company, correct this perception and achieve
Uber's full potential.

        As shareholders representing approximately 40% of Uber's voting shares and 28% of
Uber's overall stock, we believe the company must immediately take concrete steps to address
these issues and strengthen Uber. The company must change at its core. If Uber does not
adequately address the company's ethical, cultural, and governance issues now, Uber's
operations and reputation will continue to erode, to the detriment of the company and all of its
stakeholders, including you.

       To that end, we believe that the company must take certain concrete steps to enhance its
leadership and culture. Please know that we remain fully supportive of Uber's mission and the
incredibly positive role Uber can play in communities around the world. But that positive role -
and Uber's full value for all its stakeholders -cannot be realized unless Uber achieves a new

                                              /7- EXHIBIT e://b
  CONFIDENTIAL                                                            BENCH MARK- WAYMO_00000168
                                                              --
                                            WITNESS:
                                                                   i
                                            DATE:      r -L
                                            Anrae Wimberley, CSR 7778
     Case 3:17-cv-00939-WHA Document 2688-8 Filed 01/28/19 Page 3 of 3




level of trust, social responsibility and transparency through the adoption of values that transcend
the negative business practices and culture of the past. With these changes we firmly believe
Uber can ensure its future as one of the most important companies Silicon Valley has ever
produced.

       Below are the steps that we believe are imperative to serve this end:

        First, you need to immediately and permanently resign as CEO and transition this
leadership role to capable hands. We strongly believe a change in leadership- coupled with
effective Board oversight, governance improvements, and other immediate actions -is necessary
for Uber to move forward. We need a trusted, experienced, and energetic new CEO who can
help Uber navigate through its many current issues, and achieve its full potential.

       Second, Uber's current governance structures, including the composition and structure of
the Board of Directors, are no longer appropriate for a $70 billion company with over 14,000
employees. The new CEO must report to an independent Board that will exercise appropriate
oversight, which will help the company attract the most qualified candidates for CEO. Further, as
you know, the Holder Report calls for the appointment of additional independent Board
members. To that end, you should fill two of the three Board seats you control (retaining one for
yourself) with truly independent directors who comply with the Holder Report's
recommendations for qualification for service on the Board as an independent -that is, they
should be experienced, unbiased, and come from diverse backgrounds. They should also have the
unanimous support of all the directors. You should also commit to apply the same standards to
any future appointments to those two Board seats.

         Third, new leadership from a revitalized Board and a new CEO will allow Uber to begin
the critical process of healing and rebuilding to resume its path to success. You should support a
board led CEO search committee, with an independent chairperson, and the inclusion of a
representative of senior management and a representative of the driver community. We believe
CEO candidates must have not only a fully articulated strategic vision and expert management
skills to lead Uber, but -equally important -the ability to establish the ethical, values -based
culture Uber needs to move forward.

        Fourth, the company should immediately hire an adequately experienced interim or
permanent Chief Financial Officer. Uber has shown an unwillingness to hire and retain
experienced executives, especially in the finance area. The company has intentionally operated
without a properly qualified executive in the top finance role for over two years. The interests of
all of Uber's stakeholders would be served by urgently addressing this need for financial
expertise in management.

       We hope you will agree to move forward with us on this path, and look forward to your
response.




  CONFIDENTIAL                                                             BENCHMARK -WAYMO 00000169
Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 1 of 22




               EXHIBIT 13
UNREDACTED VERSION OF
DOCUMENT SOUGHT TO BE
       SEALED
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 2 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                      UNITED STATES DISTRICT COURT
2                     NORTHERN DISTRICT OF CALIFORNIA
3                           SAN FRANCISCO DIVISION
4                                      --oOo--
5     WAYMO LLC,
6                         Plaintiff,
                                                   Case
7     vs.                                          No. 3:17-cv-00939-WHA
8     UBER TECHNOLOGIES, INC.;
      OTTOMOTTO LLC; OTTO TRUCKING LLC,
9
                          Defendants.
10    __________________________________/
11
12
13
14            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
15
16          VIDEOTAPED DEPOSITION OF JOHN WILLIAM GURLEY
17                        THURSDAY, AUGUST 24, 2017
18
19
20
21    Reported by:
22    Anrae Wimberley
23    CSR No. 7778
24    Job No.     2687934
25    PAGES 1 - 182

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 3 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                     UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                         SAN FRANCISCO DIVISION
4                                     --oOo--
5     WAYMO LLC,
6                        Plaintiff,
                                                   Case
7     vs.                                          No.    3:17-cv-00939-WHA
8     UBER TECHNOLOGIES, INC.;
      OTTOMOTTO LLC; OTTO TRUCKING LLC,
9
                         Defendants.
10    __________________________________/
11
12
13           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
14
15                  Transcript of video-recorded deposition of
16    JOHN WILLIAM GURLEY taken at Morrison & Foerster LLP,
17    425 Market Street, 33rd Floor, San Francisco,
18    California, beginning at 8:37 a.m. and ending at 1:09
19    p.m. on Thursday, August 24, 2017, before Anrae
20    Wimberley, Certified Shorthand Reporter No. 7778.
21
22
23
24
25

                                                                  Page 2

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 4 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     know where that technology was evolving relative to              08:58:16

2     our service.                                                     08:58:17

3         Q.    And how often did this come up with the                08:58:21

4     board?                                                           08:58:22

5         A.    I would say only -- around Carnegie Mellon             08:58:39

6     and Otto were the only two times where it was                    08:58:43

7     discussed in depth.      I don't think it was a frequent         08:58:50

8     topic of every board meeting.                                    08:58:52

9         Q.    Are you still with -- on the board at Uber?            08:59:05

10        A.    I am not.                                              08:59:06

11        Q.    When did you cease being on the board?                 08:59:08

12        A.    I believe it was mid to late June of this              08:59:17

13    year.                                                            08:59:17

14        Q.    And I may have asked this and, if I did, I             08:59:22

15    apologize.                                                       08:59:22

16              But when did you first become a board member?          08:59:25

17        A.    In January of 2011.                                    08:59:27

18        Q.    When you were a member of the board, is it a           08:59:33

19    fair statement to say that you were very engaged with            08:59:37

20    the company?                                                     08:59:41

21        MR. FLUMENBAUM:      Objection as to form.                   08:59:51

22        THE WITNESS:      I'll answer yes.      There's a question   08:59:54

23    as to whether -- like relative to what, you know.                08:59:58

24    BY MR. VERHOEVEN:                                                08:59:58

25        Q.    Is it fair to say that you were the most               09:00:00

                                                                   Page 26

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 5 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1         A.     I did not.                                        09:12:20

2         Q.     Then it continues on that sentence,               09:12:22

3     "Ottomotto is expected to de-risk our current laser          09:12:26

4     approach."                                                   09:12:26

5                You understand that meant that purchasing         09:12:31

6     Ottomotto would give you laser technology and,               09:12:36

7     therefore, de-risk what you're currently doing?              09:12:39

8         MR. FLUMENBAUM:     Objection as to form.                09:12:43

9         THE WITNESS:    Like I said, there wasn't much           09:12:48

10    discussion on that particular topic, nor would I             09:12:51

11    suggest that the board as a whole has much deep              09:12:55

12    knowledge on laser technology, so I think it would be        09:12:57

13    taken as it's given.                                         09:13:00

14    BY MR. VERHOEVEN:                                            09:13:00

15        Q.     Did you understand that the rationale for the     09:13:06

16    deal was to de-risk Uber's current laser approach?           09:13:12

17        A.     That's written here, so I wouldn't object to      09:13:22

18    that notion.                                                 09:13:23

19        Q.     You don't disagree with that.                     09:13:25

20        A.     No, I do not.                                     09:13:26

21        Q.     The second bullet in that cell says,              09:13:34

22    "Ottomotto could significantly enhance our overall AV        09:13:38

23    efforts and potentially accelerate current time              09:13:42

24    frames."                                                     09:13:42

25               Do you see that?                                  09:13:43

                                                                 Page 35

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 6 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1            A.     I don't recall any.                                       10:32:33

2            Q.     Who comprised the executive team at that                  10:32:38

3     time?                                                                   10:32:38

4            A.     I don't know if I'll get them all.         I think        10:32:52

5     at that time Emil Michael was still there.              Twaun           10:32:56

6     Pham.       Rachel Whetstone.   Liane Hornsey.        Sally Yoo,        10:33:04

7     but Sally's on the legal team.          Jeff Holden.      Gautam        10:33:13

8     Gupta was still there at that time, I believe.              I'm         10:33:26

9     probably leaving somebody out.                                          10:33:28

10           Q.     Was Travis on the team?                                   10:33:30

11           A.     Yeah, I mean, he's CEO, so, yeah.         Jeff Jones      10:33:37

12    may have left by then.                                                  10:33:39

13           Q.     Did Mr. Kalanick agree, when you expressed                10:33:45

14    this to the executive team, that Mr. Levandowski                        10:33:48

15    should be terminated?                                                   10:33:52

16           A.     I don't recall if I had a direct discussion               10:33:55

17    with him, although probably at a board level, it was                    10:33:58

18    the general understanding of the team that he did not                   10:34:04

19    want to terminate Anthony.                                              10:34:06

20           Q.     Do you recall what the reasons -- that he                 10:34:17

21    stated for why he did not --                                            10:34:19

22           A.     Yeah, the statement I remember is that he                 10:34:21

23    didn't do anything wrong, so why should we terminate                    10:34:24

24    him?                                                                    10:34:25

25           Q.     And what was said in response to that?            And     10:34:32

                                                                            Page 83

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 7 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     if you can recall, who said it?        For example, did      10:34:42

2     someone say, then why is he taking the Fifth?                10:34:45

3         MR. BRILLE:     Object to form.                          10:34:47

4         THE WITNESS:     I can certainly say that my opinion     10:34:53

5     at that moment in time was that his taking the Fifth         10:34:56

6     should result in his termination, based on my best           10:35:02

7     knowledge of how that situation should be dealt with.        10:35:06

8     BY MR. VERHOEVEN:                                            10:35:06

9         Q.      And did -- you referenced conversations with     10:35:10

10    the board on this subject?                                   10:35:12

11        A.      Yes.                                             10:35:12

12        Q.      How many such conversations were there?          10:35:16

13        A.      I can't remember specifically, but my general    10:35:21

14    recollection is that it spanned multiple board               10:35:24

15    meetings.                                                    10:35:31

16        Q.      And your position to the board was that he       10:35:34

17    should be terminated?                                        10:35:35

18        A.      Yes.                                             10:35:35

19        Q.      And you made that clear on the first of these    10:35:41

20    multiple board meetings?                                     10:35:43

21        A.      Once I'd gotten up to speed and had proper       10:35:48

22    knowledge of what I thought was the best to do,              10:35:55

23    which -- as I said earlier, there was a time window          10:35:58

24    where that happened.     So it wasn't -- my voicing of       10:36:06

25    this opinion wasn't immediate, like right after he           10:36:09

                                                                 Page 84

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 8 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     him and terminate, for the reasons that I've                  10:46:50

2     discussed.                                                    10:46:51

3         Q.     Right.                                             10:46:51

4                So -- but I'm asking you specifically, at the      10:46:54

5     board meeting, Kalanick repeated his view --                  10:46:59

6         A.     Right.

7         Q.     -- that Levandowski didn't do anything             10:47:02

8     wrong --                                                      10:47:03

9         A.     I think I understand your question?

10               I don't remember if there were specific            10:47:06

11    conversations that said, well, if he didn't do                10:47:08

12    anything wrong, why would he plead the Fifth?       I don't   10:47:10

13    remember if that happened.      It might have.                10:47:13

14        Q.     Well, do you remember -- was there response        10:47:15

15    to Mr. Kalanick at the meeting, after he made that            10:47:19

16    statement, just generally?      There was a discussion;       10:47:25

17    right?                                                        10:47:26

18        A.     Yeah, I think there was a discussion and I         10:47:28

19    think -- and I don't recall exactly who chimed in, but        10:47:32

20    there was others, like me, that felt that taking the          10:47:38

21    Fifth should be dealt with.                                   10:47:40

22        Q.     And who were those people?                         10:47:42

23        A.     I just said I don't recall exactly who was on      10:47:45

24    that point of view.                                           10:47:46

25        Q.     Do you remember anyone on the board that you       10:47:49

                                                                 Page 94

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 9 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     order that was public?                                       10:59:58

2         A.      I didn't have any perspectives that were         11:00:08

3     outside of a discussion from counsel on that topic.          11:00:13

4         Q.      Why didn't Uber fire Mr. Levandowski upon the    11:00:20

5     issuance of the preliminary injunction?                      11:00:23

6         A.      I can't speak to that because I wasn't in a      11:00:32

7     position to have authority to make that decision.            11:00:35

8         Q.      Who was?                                         11:00:36

9         A.      Presumably Travis, the CEO.                      11:00:39

10        Q.      So the board didn't have authority to direct     11:00:42

11    that -- I thought you -- withdrawn.                          11:00:46

12                I thought you previously mentioned that you      11:00:48

13    had recommended that he be terminated --                     11:00:50

14        A.      I had.     I had.                                11:00:52

15        Q.      -- at a board meeting.                           11:00:53

16        A.      Yeah.                                            11:00:54

17        Q.      But the board didn't have authority to order     11:00:56

18    that?                                                        11:00:57

19        A.      The board did not order that, if that's your     11:01:00

20    question.                                                    11:01:00

21        Q.      But they had the authority to?                   11:01:03

22        A.      I suppose they could have made a motion and      11:01:06

23    voted to do that.                                            11:01:08

24        Q.      And you encouraged the board to do that?         11:01:11

25        A.      I encouraged the board to terminate once I       11:01:13

                                                                Page 102

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 10 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     had an understanding of what my interpretation was of         11:01:18

2     him pleading the Fifth.      And my efforts around            11:01:22

3     creating the committee were my avenue to try and see          11:01:27

4     that through.                                                 11:01:27

5          Q.   After the issuance of the preliminary               11:01:36

6     injunction order, did you have any discussions with           11:01:39

7     Mr. Kalanick about terminating Mr. Levandowski?               11:01:42

8          A.   Not specifically related to that event.             11:01:47

9          Q.   Okay.     So it didn't cause you to have any        11:01:50

10    more conversations with Mr. Kalanick?                         11:01:54

11         A.   No.     But I had already determined that I         11:01:56

12    thought the best course of action was termination.       So   11:01:58

13    like I was not more compelled; I was already                  11:02:02

14    compelled.                                                    11:02:04

15         Q.   Did you discuss the preliminary injunction          11:02:05

16    order with Mr. Kalanick and repeat your                       11:02:09

17    recommendation?                                               11:02:10

18         A.   Not outside of a privileged conversation, no.       11:02:14

19         Q.   Was there a board meeting about the                 11:02:19

20    preliminary injunction?                                       11:02:20

21         A.   I don't remember if there was one called.      I    11:02:23

22    don't think so.      There were lots of board meetings at     11:02:27

23    this moment in time.                                          11:02:29

24         Q.   Do you recall receiving -- withdrawn.               11:02:34

25              Did you ask to see the due diligence report         11:02:39

                                                                Page 103

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 11 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1            Q.   And it's possible you communicated that to              11:41:22

2     Mr. Levandowski -- or to Mr. Kalanick?                              11:41:25

3            A.   It's possible, but I don't have --                      11:41:26

4            MR. FLUMENBAUM:     Not Levandowski.                         11:41:27

5            THE WITNESS:     Right.                                      11:41:28

6                 I don't have specific recollection of having            11:41:31

7     done that, but it's possible.                                       11:41:33

8     BY MR. VERHOEVEN:                                                   11:41:33

9            Q.   It's more than likely; right?                           11:41:35

10           A.   I don't know.                                           11:41:37

11           MR. FLUMENBAUM:     Objection.     Objection.                11:41:38

12           MR. VERHOEVEN:     Do you want to take a break?              11:41:42

13           MR. FLUMENBAUM:     Sure.   Let's take a short break.        11:41:44

14           THE VIDEOGRAPHER:     This marks the end of DVD No. 2        11:41:47

15    in the deposition of William Gurley.             We're off the      11:41:49

16    record at 11:41 a.m.                                                11:41:51

17                (Recess taken.)                                         11:41:51

18                (Plaintiff's Exhibit 915 was marked.)                   11:52:45

19           THE VIDEOGRAPHER:     Back on the record.                    11:52:53

20                This the beginning of DVD No. 3, and the time           11:52:56

21    is 11:52 a.m.                                                       11:52:58

22    BY MR. VERHOEVEN:                                                   11:52:58

23           Q.   By May of 2017, were you aware that some                11:53:07

24    investors of Uber wanted Mr. Kalanick to resign as                  11:53:13

25    CEO?                                                                11:53:14

                                                                       Page 132

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 12 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     view to Travis about a number of issues that had been           12:07:55

2     developing over the course of 2017.                             12:07:58

3          MR. BRILLE:    I'm going to note my objection to           12:07:59

4     this exhibit, to the extent it is unsigned.         And it is   12:08:03

5     unclear to me, at least, what this document is.                 12:08:06

6          THE WITNESS:    Okay.                                      12:08:09

7     BY MR. VERHOEVEN:                                               12:08:09

8          Q.   Did someone in this group send this exhibit           12:08:19

9     to Mr. Kalanick?                                                12:08:21

10         A.   It was presented to him by two of the -- two          12:08:25

11    of my partners at Benchmark.                                    12:08:28

12         Q.   Which partners?                                       12:08:29

13         A.   Matt Cohler and Peter Fenton.                         12:08:32

14         Q.   Was it presented in person?                           12:08:38

15         A.   Yes.                                                  12:08:38

16         Q.   Where?                                                12:08:40

17         A.   In a hotel in Chicago.                                12:08:42

18         Q.   Did Mr. Kalanick have any advance indication          12:08:51

19    that this was going to be presented to him?                     12:08:57

20         A.   There had been a number of one-on-one                 12:09:06

21    conversations that related to trying to find solutions          12:09:13

22    to move past some of the many issues outlined here.             12:09:17

23              Some of that related to a COO search.                 12:09:20

24              Some of those related to various other                12:09:24

25    alternatives, like coaching and that kind of thing.             12:09:28

                                                                 Page 144

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 13 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1               Some of those had been had, not just with me,       12:09:32

2     but with Matt and Trav- -- and Travis.                        12:09:35

3               But there was not a -- there was nothing that       12:09:42

4     said, "Hey, we're bringing" -- there was not a                12:09:45

5     communication that said, "Hey, we're about to bring           12:09:49

6     you this letter."                                             12:09:50

7               It was, like, "We need to desperately sit           12:09:53

8     down and talk," and then the letter was presented.            12:09:56

9          Q.   Were you aware of the contents of this letter       12:09:58

10    before it was presented?                                      12:10:00

11         A.   Yes.                                                12:10:00

12         Q.   Did you review it?                                  12:10:01

13         A.   Yes.                                                12:10:01

14         Q.   In the third paragraph of Exhibit 916 it            12:10:06

15    starts with:                                                  12:10:06

16              "A series of recent revelations, however,           12:10:10

17    continues to affect Uber's business and put the               12:10:13

18    mission at risk."                                             12:10:15

19              Do you see that?                                    12:10:16

20         A.   Um-hum.                                             12:10:17

21         Q.   And later in the paragraph there's a                12:10:18

22    reference to the "ongoing Waymo trade secret                  12:10:20

23    litigation."                                                  12:10:23

24              Do you see that?                                    12:10:24

25         A.   Correct.   Yes.                                     12:10:24

                                                                Page 145

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 14 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     happened at the meeting?                                         12:18:01

2          A.   Yes.

3          Q.   What did they say?                                     12:18:03

4          A.   I'll start at a high level.         Like there was a   12:18:10

5     lot of conversations back and forth.                             12:18:12

6               There were discussions of -- you know, there           12:18:24

7     was a lot of discussion about the details of these               12:18:27

8     recommendations and how they would manifest themselves           12:18:30

9     in an agreement.                                                 12:18:31

10              There were edits of that back and forth in a           12:18:36

11    separate document that he eventually signed.                     12:18:41

12              And there are questions about disclosures,             12:18:47

13    what we would do or not do if he agreed to these                 12:18:52

14    things, or refrain from doing.                                   12:19:00

15              That's the general recollection.                       12:19:06

16         Q.   And that all happened at the one meeting?              12:19:09

17         A.   I think there were a series of meetings over           12:19:11

18    an extended period of time.                                      12:19:13

19         Q.   Did -- did Mr. Kalanick agree to resign as             12:19:18

20    CEO as part of that first meeting?                               12:19:22

21         A.   I don't -- when you say "first meeting," I             12:19:29

22    think they met and -- and broke up and met and broke             12:19:35

23    up and met and broke up several times.                           12:19:36

24              So I don't have enough information to know             12:19:40

25    whether he had agreed on that one point in the very              12:19:43

                                                                  Page 152

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 15 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1               Do you see that?                                    12:30:24

2          A.   Yes.                                                12:30:25

3          Q.   And this refers, in part, to your prior             12:30:30

4     testimony that if Benchmark had known about the               12:30:35

5     information contained in the Stroz report, it would           12:30:37

6     never have agreed to this amendment, right?                   12:30:45

7          MR. BRILLE:    Object to the form.                       12:30:46

8          MR. FLUMENBAUM:    Object to the form.                   12:30:47

9               You can answer.

10    BY MR. VERHOEVEN:

11         Q.   Well, you're correct.       Let me rephrase.        12:30:51

12              This refers to your prior testimony that            12:30:54

13    Benchmark never would have approved the transaction           12:30:56

14    had it been aware of the Stroz report, correct?               12:31:02

15         MR. BRILLE:    Same objection.                           12:31:03

16         MR. FLUMENBAUM:    Objection as to form, but you         12:31:05

17    may --                                                        12:31:06

18         THE WITNESS:    The only clarification I would make      12:31:08

19    is that there are many other matters, also.                   12:31:10

20    BY MR. VERHOEVEN:

21         Q.   Yeah.

22         A.   But this is one of those.        Yes, correct.      12:31:14

23         Q.   But it's your contention that Benchmark would       12:31:18

24    not have approved the amended certificate of                  12:31:18

25    incorporation referenced here, or the voting                  12:31:22

                                                                 Page 160

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 16 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1               With respect to the Otto acquisition, there's            12:33:57

2     actually more detail later in the complaint.            But it's   12:34:00

3     become public knowledge, not involving the Stroz                   12:34:05

4     report, that at the time the board was asked to                    12:34:09

5     approve this, that -- that Travis and other members of             12:34:13

6     the management team had knowledge that there were five             12:34:16

7     disks that were in Anthony's possession, and that he               12:34:23

8     said there was Google information on those disks.            So    12:34:25

9     that's now in the public record.                                   12:34:29

10              When you look at the -- we've already been               12:34:32

11    through it.   But you look at the deal, and the fact               12:34:35

12    that so much of it weighed on him and the fact that                12:34:39

13    there were large indemnity provisions put aside                    12:34:45

14    specifically for him, I don't know of a way you could              12:34:50

15    possibly present that to a board and say that this was             12:34:53

16    clean diligence and -- and that be okay.            Like, I -- I   12:35:02

17    can't fathom that.                                                 12:35:05

18    BY MR. VERHOEVEN:

19         Q.   When you referred to "him," you're referring             12:35:08

20    to Mr. Levandowski, right, in that answer?                         12:35:10

21         MR. BRILLE:    Object to form.                                12:35:13

22         THE WITNESS:    It's in the public record that --             12:35:15

23    that the Uber executives were aware -- I'll -- I'll                12:35:17

24    try not to use pronouns -- were aware that Anthony                 12:35:21

25    Levandowski had the five disks.                                    12:35:24

                                                                    Page 163

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 17 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1          A.   Yes, this section.     That's fair.         Correct.      12:38:46

2          Q.   You've referenced there's a -- I'm sorry.                 12:39:07

3     The complaint references:                                           12:39:12

4               "Kalanick praised Levandowski as one of the               12:39:15

5     world's leading autonomous engineers and an                         12:39:20

6     entrepreneur with a real sense of urgency.                          12:39:24

7               "Kalanick further described Levandowski as                12:39:26

8     his brother from another mother."                                   12:39:30

9               The allegation is -- and your belief is --                12:39:34

10    that he was saying all that, but withholding the                    12:39:37

11    information he had from the Stroz investigation;                    12:39:41

12    right?                                                              12:39:41

13         MR. BRILLE:    Object to form.                                 12:39:44

14         MR. FLUMENBAUM:    Object to form.       You can try to        12:39:46

15    answer that.                                                        12:39:49

16         THE WITNESS:    These are -- these are taken from --           12:39:50

17    from -- as you can see, from public statements that he              12:39:53

18    made.                                                               12:39:54

19              His praise for Anthony in these public venues             12:39:59

20    is consistent with what he presented at the board                   12:40:03

21    level, and so there's no inconsistency here.                        12:40:06

22              I -- and as you -- as you assert, he did not              12:40:12

23    disclose these other details, you know.             And I -- and    12:40:17

24    I had mentioned, and they're later in here in the                   12:40:20

25    complaint, that some of that is now public with regard              12:40:23

                                                                       Page 166

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 18 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1     to the five-disk matter.                                         12:40:26

2     BY MR. VERHOEVEN:                                                12:40:26

3          Q.   The last sentence of this paragraph says:              12:40:29

4               "In discussing the Otto transaction in 2016,           12:40:32

5     Kalanick repeatedly emphasized to Gurley and other               12:40:36

6     board members that Uber's acquisition of Otto,                   12:40:39

7     employment of Anthony Levandowski, would be                      12:40:41

8     transformative for Uber's business."                             12:40:44

9               Do you see that?                                       12:40:45

10         A.   I do.                                                  12:40:46

11         Q.   What is that referring to?                             12:40:48

12         A.   Once again, consistent with what we discussed          12:40:53

13    earlier, there was a -- a big part of the argument for           12:40:57

14    why we needed to do this transaction was to employ               12:41:01

15    Anthony Levandowski, who -- who Mr. Kalanick believed            12:41:04

16    was one of the leading experts on autonomous vehicles            12:41:07

17    in -- in the -- in the world.                                    12:41:10

18         Q.   Was employing Anthony Levandowski worth                12:41:14

19    $680 million?                                                    12:41:17

20         MR. BRILLE:    Object to form.                              12:41:17

21         MR. FLUMENBAUM:    Object to form.       We've sort of      12:41:19

22    been over this.                                                  12:41:20

23              You can answer it again.                               12:41:22

24         THE WITNESS:    Yeah, I don't -- I don't mind going         12:41:24

25    over it again.                                                   12:41:25

                                                                    Page 167

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 19 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1               Do you see it's sprinkled through the               12:54:57

2     paragraph there?                                              12:54:58

3          A.   Yes.                                                12:54:58

4          Q.   When we testified earlier about this -- I           12:55:02

5     don't want to go over it again -- I think you just            12:55:05

6     said -- you and I just said "the Stroz report."               12:55:09

7               But were you referencing, specifically in           12:55:11

8     this time period, the interim findings of the Stroz           12:55:14

9     investigation?                                                12:55:16

10         MR. FLUMENBAUM:    Objection as to form.                 12:55:19

11    BY MR. VERHOEVEN:                                             12:55:19

12         Q.   When you testified about if something had           12:55:22

13    been disclosed, if the Stroz report had been                  12:55:25

14    disclosed, more accurately what you meant is if the           12:55:28

15    interim findings of the Stroz report -- of the Stroz          12:55:30

16    investigation had been disclosed; is that right?              12:55:33

17         A.   This particular complaint was based on all          12:55:44

18    that information that was in the public record.               12:55:46

19              There are documents related to this lawsuit         12:55:50

20    that highlight that, as of this date, there were these        12:55:54

21    interim findings available.                                   12:55:55

22         Q.   Right.

23         A.   And we're merely highlighting that those were       12:55:59

24    never disclosed to the board.                                 12:56:01

25         Q.   Okay.    I direct your attention to paragraph       12:56:12

                                                                Page 171

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 20 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1          A.   Nina Qi and Cameron.                                12:59:24

2          Q.   So with respect to the Waymo dispute or             12:59:29

3     the -- withdrawn.                                             12:59:30

4               With respect to the Otto acquisition, this          12:59:35

5     phrase you interpret to reference those two                   12:59:37

6     individuals?                                                  12:59:38

7          A.   Yes.                                                12:59:38

8          Q.   Has either of those two individuals been            12:59:47

9     terminated, to your knowledge?                                12:59:49

10         A.   No.                                                 12:59:49

11         Q.   All right.

12         MR. FLUMENBAUM:        Can I have a -- all right.        13:00:05

13    Forget it.      Go ahead.                                     13:00:07

14         MR. VERHOEVEN:     So what did you want to talk to       13:00:10

15    him about?                                                    13:00:10

16         MR. FLUMENBAUM:        No, just go ahead.                13:00:13

17         MR. VERHOEVEN:     Okay.                                 13:00:13

18    BY MR. VERHOEVEN:

19         Q.   There came a time in which you resigned from        13:00:16

20    the board of Uber?                                            13:00:17

21         A.   Correct.                                            13:00:17

22         Q.   When was that, roughly?                             13:00:19

23         A.   I think it was a couple of days after Travis        13:00:27

24    signed the resignation letter we've already looked at.        13:00:32

25         Q.   Why did you resign?                                 13:00:45

                                                                Page 174

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 21 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1          A.   The members of -- of our partnership and I                13:00:49

2     had a lengthy discussion about trying to -- whether or              13:00:56

3     not it made sense to swap out the board member that                 13:01:00

4     represented Benchmark with Uber, in an effort to try                13:01:04

5     and move things forward in a positive direction.                    13:01:08

6               The -- the conversations and back and forth               13:01:13

7     and events that led to the meeting in Chicago, I think              13:01:16

8     it's safe to say, had a strain on the relationship                  13:01:21

9     between myself and -- and Mr. Kalanick.             And it was      13:01:29

10    merely a decision from our firm to try and put a new                13:01:35

11    foot forward to try and create kind of a new day and                13:01:39

12    new relationship with the board.                                    13:01:41

13         Q.   Did you have any discussions with anyone at               13:01:45

14    Uber about your resignation before you resigned?                    13:01:48

15         A.   I did not.                                                13:01:49

16         Q.   What about with other board members?                      13:01:51

17         A.   I did not.                                                13:01:53

18         Q.   Have you had any conversations with anybody               13:02:01

19    at Uber since you've resigned from the board?                       13:02:04

20         A.   Yeah.   There were -- there were numerous                 13:02:04

21    conversations, as part of the handoff process I was                 13:02:13

22    involved in, all of those committees.          I wanted to          13:02:16

23    make sure that -- that my partner got the benefit of                13:02:19

24    the -- you know, the transfer of information, that                  13:02:23

25    kind of thing.    We had a lot of meetings to make sure             13:02:26

                                                                       Page 175

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-9 Filed 01/28/19 Page 22 of 22
                   HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1               FEDERAL CERTIFICATE OF DEPOSITION OFFICER
2             I, ANRAE WIMBERLEY, CSR NO. 7778, do hereby
         declare:
3             That, prior to being examined, the witness named
         in the foregoing deposition was by me duly sworn
4        pursuant to Section 30(f)(1) of the Federal Rules of
         Civil Procedure and the deposition is a true record of
5        the testimony given by the witness;
6             That said deposition was taken down by me in
         shorthand at the time and place therein named and
7        thereafter reduced to text under my direction;
8             --X---    That the witness was requested to
         review the transcript and make any changes to the
9        transcript as a result of that review pursuant to
         Section 30(e) of the Federal Rules of Civil Procedure;
10            -----    No changes have been provided by the
         witness during the period allowed;
11            -----    The changes made by the witness are
12       appended to the transcript;
13            -----    No request was made that the transcript
         be reviewed pursuant to Section 30(e) of the Federal
14       Rules of Civil Procedure.
15            I further declare that I have no interest in the
         event of the action.
16            I declare under penalty of perjury under the laws
17       of the United States of America that the foregoing is
         true and correct.
18            WITNESS my hand this 25th day of August, 2017.
19
20
21
22
23
24                         <%SIGNATURE%>
25                   ANRAE WIMBERLEY, CSR NO. 7778

                                                                Page 182

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 1 of 183




                    EXHIBIT 1
                     SEALED
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 2 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                       UNITED STATES DISTRICT COURT
2                      NORTHERN DISTRICT OF CALIFORNIA
3                            SAN FRANCISCO DIVISION
4                                       --oOo--
5      WAYMO LLC,
6                          Plaintiff,
                                                    Case
7      vs.                                          No. 3:17-cv-00939-WHA
8      UBER TECHNOLOGIES, INC.;
       OTTOMOTTO LLC; OTTO TRUCKING LLC,
9
                           Defendants.
10     __________________________________/
11
12
13
14             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
15
16           VIDEOTAPED DEPOSITION OF JOHN WILLIAM GURLEY
17                         THURSDAY, AUGUST 24, 2017
18
19
20
21     Reported by:
22     Anrae Wimberley
23     CSR No. 7778
24     Job No.     2687934
25     PAGES 1 - 182

                                                                  Page 1

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 3 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                      UNITED STATES DISTRICT COURT
2                     NORTHERN DISTRICT OF CALIFORNIA
3                          SAN FRANCISCO DIVISION
4                                      --oOo--
5      WAYMO LLC,
6                         Plaintiff,
                                                    Case
7      vs.                                          No.    3:17-cv-00939-WHA
8      UBER TECHNOLOGIES, INC.;
       OTTOMOTTO LLC; OTTO TRUCKING LLC,
9
                          Defendants.
10     __________________________________/
11
12
13            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
14
15                   Transcript of video-recorded deposition of
16     JOHN WILLIAM GURLEY taken at Morrison & Foerster LLP,
17     425 Market Street, 33rd Floor, San Francisco,
18     California, beginning at 8:37 a.m. and ending at 1:09
19     p.m. on Thursday, August 24, 2017, before Anrae
20     Wimberley, Certified Shorthand Reporter No. 7778.
21
22
23
24
25

                                                                   Page 2

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 4 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      APPEARANCES:
2      For Plaintiff Waymo LLC:
3                   QUINN EMANUEL URQUHART & SULLIVAN LLP
4                   BY:   CHARLES K. VERHOEVEN, ESQ.
5                   JAMES JUDAH, ESQ.
6                   50 California Street, 22nd Floor
7                   San Francisco, CA 94111
8                   (415) 875-6600
9                   charlesverhoeven@quinnemanuel.com
10                  jamesjudah@quinnemanuel.com
11
12     For Defendants Uber Technologies, Inc.; Ottomotto LLC:
13                  BOIES SCHILLER FLEXNER LLP
14                  BY:   MICHAEL A. BRILLE, ESQ.
15                  EDWARD H. TAKASHIMA, ESQ.
16                  1401 New York Avenue NW
17                  Washington, DC 20005
18                  (202) 237-9608
19                  mbrille@bsfllp.com
20                           -and-
21                  MORRISON & FOERSTER LLP
22                  BY: MICHAEL A. JACOBS, ESQ.
23                  425 Market Street, 33rd Floor
24                  San Francisco, California 94105-2482
25                  (415) 268-7455 mjacobs@mofo.com

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 5 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      APPEARANCES:
2      For Defendant Otto Trucking LLC:
3                   GOODWIN PROCTER LLP
4                   BY:   TODD A. BOOCK, ESQ.
5                   601 South Figueroa Street, 41st Floor
6                   Los Angeles, California 90017
7                   (213) 426-2560
8                   tboock@goodwinlaw.com
9
10     For the Deponent:
11                  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
12                  BY:   MARTIN FLUMENBAUM, ESQ.
13                  CHRISTINA A. BUNTING, ESQ.
14                  1285 Avenue of the Americas
15                  New York, New York 10019-6064
16                  (212) 373-3191
17                  mflumenbaum@paulweiss.com
18
19     Also Present:
20                  VERITEXT LEGAL SOLUTIONS
21                  WARREN NGUYEN, VIDEOGRAPHER
22                  (415) 274-9977
23                  SFDepo@veritext.com
24
25                  AARON BERGSTROM, Seniro Counsel for Uber

                                                                  Page 4

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 6 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                                    I N D E X
2
3      EXAMINATION BY:                                                 PAGE
4      MR. VERHOEVEN                                                         10
5
6                                      --oOo--
7
8
9                                E X H I B I T S
10     EXHIBIT            DESCRIPTION                                  PAGE
11     Exhibit 910         Presentation documents entitled,                  33
12                         "Project Zing Review"; Bates Nos.
13                         UBER00109871 through            877
14
15     Exhibit 911         Minutes of Special Meeting, Board                 73
16                         of Directors, 4/11/16; Bates Nos.
17                         UBER00101482 through 498
18
19     Exhibit 912         Minutes of Meeting, Board of                      98
20                         Directors, 4/10/17; Bates Nos.
21                         UBER00101479 through 481
22
23     Exhibit 913         Minutes of Meeting, Board of                     108
24                         Directors, 5/15/17; Bates Nos.
25                         UBER00101499 through 500

                                                                  Page 5

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 7 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                         E X H I B I T S           (Cont'd)
2      EXHIBIT            DESCRIPTION                                  PAGE
3      Exhibit 914         Minutes of Meeting, Board of                     117
4                          Directors, 5/22/17; Bates Nos.
5                          UBER00101501 through 504
6
7      Exhibit 915         Minutes of Meeting, Board of                     132
8                          Directors, 5/25/17; Bates Nos.
9                          UBER00101505 through 506
10
11     Exhibit 916         Letter dated 6/20/17 to Kalanick;                139
12                         Bates Nos. BENCHMARK-WAYMO_
13                         00000168 through 169
14
15     Exhibit 917         Compilation of documents in re                   153
16                         public filing in Delaware; Bates
17                         Nos. BENCHMARK-WAYMO_00000039
18                         through 105
19
20     Exhibit 918         Verified Complaint; 38 pages                     157
21                                     --oOo--
22
23
24
25

                                                                  Page 6

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 8 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER:
2                                  PAGE LINE
3                                    47          5
4                                    48        22
5                                    49          6
6                                    49        12
7                                    49        17
8                                    51          8
9                                    63          2
10                                   87        20
11                                   88          7
12                                   89          3
13                                   90          5
14                                   90        22
15                                   92          3
16                                 107         15
17                                 125         23
18                                 126         12
19                                 127         12
20                                 127         16
21                                 127         22
22                                 128           2
23
24
25

                                                                  Page 7

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 9 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       THURSDAY, AUGUST 24, 2017; SAN FRANCISCO, CALIFORNIA;

2                                 8:37 A.M.

3                                   - - -

4             THE VIDEOGRAPHER:   We're on the record at 8:37 on    08:37:51

5      August 24th, 2017.                                           08:37:53

6                  Please note that microphones are sensitive       08:37:56

7      and may pick up whispering, private conversation and         08:37:59

8      cellular interference.      Please turn off all cell         08:38:03

9      phones or place them away from the microphones, as           08:38:06

10     they can interfere with the deposition audio.                08:38:10

11                 Audio and video recording will be taking         08:38:12

12     place unless all parties agree to go off the record.         08:38:16

13                 This is Media Unit 1 of the video-recorded       08:38:18

14     deposition of William Gurley, taken by the counsel of        08:38:22

15     the plaintiff in the matter Waymo LLC versus Uber            08:38:27

16     Technologies, Inc., et al., filed in the United States       08:38:30

17     District Court, Northern District of California,             08:38:33

18     San Francisco Division, Case No. 17-cv-00939.                08:38:41

19                 My name is Warren Nguyen from the firm of        08:38:46

20     Veritext Legal Solutions, and I'm the videographer.          08:38:49

21                 The court reporter is Anrae Wimberley with       08:38:52

22     Veritext Legal Solutions.                                    08:38:53

23                 I'm not related to any party in this action,     08:38:57

24     nor am I financially interested in the outcome in any        08:39:00

25     way.                                                         08:39:00

                                                                   Page 8

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 10 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                  If there are any objections to the                08:39:02

2      proceeding, please state them at the time of your             08:39:04

3      appearance, beginning with the noticing attorney.             08:39:07

4                  Will counsel please state your appearances.       08:39:10

5           MR. VERHOEVEN:     Charles Verhoeven, Quinn Emanuel,

6      on behalf of Waymo.                                           08:39:13

7           MR. JUDAH:     James Judah, Quinn Emanuel, on behalf     08:39:14

8      of Waymo.                                                     08:39:17

9           MR. FLUMENBAUM:     Martin Flumenbaum, Paul Weiss        08:39:17

10     Rifkind Wharton & Garrison, on behalf of Mr. Gurley.          08:39:22

11          MS. BUNTING:     Kristina Bunting, Paul Weiss Rifkind    08:39:22

12     Wharton & Garrison, on behalf of Mr. Gurley.                  08:39:28

13          MR. BRILLE:     Mike Brille, Boies Schiller &            08:39:29

14     Flexner, on behalf of Uber.                                   08:39:31

15          MR. TAKASHIMA:     Ed Taskahima, Boies Schiller &        08:39:31

16     Flexner, for Uber and Ottomotto.                              08:39:34

17          MR. BERGSTROM:     Aaron Bergstrom, in-house counsel     08:39:35

18     for Uber.

19          MR. JACOBS:     Michael Jacobs, Morrison & Foerster,     08:39:37

20     for Uber and Ottomotto.                                       08:39:39

21          MR. BOOCK:     Todd Boock from Goodwin & Procter on      08:39:42

22     behalf of Otto Trucking LLC.                                  08:39:43

23          THE VIDEOGRAPHER:     Will the court reporter please     08:39:47

24     swear in the witness.                                         08:39:48

25     //                                                            08:39:48

                                                                    Page 9

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 11 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                          JOHN WILLIAM GURLEY,

2                   sworn as a witness by the Certified

3                Shorthand Reporter, testified as follows:

4                                  EXAMINATION

5      BY MR. VERHOEVEN:                                             08:39:48

6           Q.     Good morning, Mr. Gurley.                         08:40:02

7           A.     Good morning.                                     08:40:03

8           Q.     Could you just state your full name for the       08:40:05

9      record.                                                       08:40:06

10          A.     John William Gurley.                              08:40:08

11          Q.     By whom are you currently employed?               08:40:11

12          A.     Benchmark Capital.                                08:40:12

13          Q.     And what is your position?                        08:40:13

14          A.     I'm a general partner.                            08:40:15

15          Q.     Can you -- how long have you been a general       08:40:18

16     partner at Benchmark?                                         08:40:20

17          A.     Since '99.                                        08:40:22

18          Q.     Do you have any knowledge about the Benchmark     08:40:27

19     initial investment into Uber?                                 08:40:30

20          A.     Yes.                                              08:40:30

21          Q.     What was your relationship to that?               08:40:33

22          A.     I was the lead partner on effecting the           08:40:36

23     investment in January of 2011.                                08:40:40

24          Q.     So just to clarify, the investment became         08:40:45

25     effective in January of 2011?                                 08:40:47

                                                                  Page 10

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 12 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.   Yes.                                                08:40:47

2           Q.   What was the nature of Uber's business at           08:40:54

3      that time?                                                    08:40:54

4           A.   To the best of my recollection, the company         08:41:01

5      was operating a service that allowed you to book a            08:41:06

6      black car.   I think we're only operating in                  08:41:09

7      San Francisco at the time.                                    08:41:10

8           Q.   Did there come a time when you became aware         08:41:15

9      of the subject of AV technology?                              08:41:20

10          MR. FLUMENBAUM:    Just so the record is clear --        08:41:25

11     BY MR. VERHOEVEN:                                             08:41:25

12          Q.   Automatic vehicle, autonomous vehicle?              08:41:28

13          MR. BRILLE:    Objection; form.                          08:41:32

14          MR. BOOCK:    Same objection.

15     BY MR. VERHOEVEN:

16          Q.   Did there come a time when you became aware         08:41:35

17     of autonomous vehicle technology?                             08:41:37

18          MR. FLUMENBAUM:    Can one objection as to form          08:41:39

19     stand for everybody?     Is that the rule here?               08:41:42

20          MR. BRILLE:    Yes, that would be okay with me.          08:41:45

21          MR. FLUMENBAUM:    Is that okay?                         08:41:46

22          MR. BOOCK:    That's fine for us.                        08:41:48

23          MR. VERHOEVEN:    Yes.                                   08:41:49

24          MR. FLUMENBAUM:    I don't want to have to chime in      08:41:50

25     after somebody else does it.                                  08:41:53

                                                                  Page 11

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 13 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      BY MR. VERHOEVEN:                                             08:41:53

2           Q.     Do you have the question in might?                08:41:56

3           MR. FLUMENBAUM:       You can ask for it to be           08:41:58

4      repeated.                                                     08:41:58

5           THE WITNESS:    No.     No.   I'm fine.                  08:42:01

6                  Yes.

7      BY MR. VERHOEVEN:

8           Q.     When was that?                                    08:42:02

9           A.     I don't have a specific recollection of that      08:42:04

10     date in -- the window.                                        08:42:05

11          Q.     Was it after you -- excuse me.                    08:42:07

12                 Was it after Benchmark had invested in Uber?      08:42:12

13          A.     Yes.                                              08:42:12

14          Q.     Given that you don't have a specific window,      08:42:16

15     can you ballpark it for me, what year it was?                 08:42:26

16          MR. FLUMENBAUM:       Objection as to form.              08:42:32

17          THE WITNESS:    My best recollection would be that       08:42:35

18     it -- around the time that it became part of the              08:42:37

19     public lexicon, you know, or slightly before, but I           08:42:41

20     don't recall exactly when that was.                           08:42:43

21     BY MR. VERHOEVEN:                                             08:42:43

22          Q.     When did you first discuss this subject with      08:42:48

23     Mr. Kalanick?                                                 08:42:51

24          MR. FLUMENBAUM:       Objection as to form.              08:42:51

25                 You may answer.                                   08:42:54

                                                                  Page 12

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 14 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1             THE WITNESS:     I don't have a specific recollection   08:42:55

2      of the first time.                                             08:42:57

3      BY MR. VERHOEVEN:                                              08:42:57

4             Q.   Do you have a recollection of discussing this      08:43:00

5      technology with Mr. Kalanick?                                  08:43:03

6             A.   I'm certain that it was discussed at some          08:43:05

7      point, yes.                                                    08:43:06

8             Q.   What's your best estimate of what that point       08:43:09

9      was?                                                           08:43:09

10            A.   My best guess would be probably 2015,              08:43:16

11     beginning of 2015, something like that.                        08:43:18

12            Q.   Okay.     Could you tell me what Mr. Kalanick      08:43:23

13     said to you?                                                   08:43:26

14            A.   I don't have specific recollection of              08:43:28

15     specific language.                                             08:43:30

16            Q.   Generally?                                         08:43:32

17            A.   Mr. Kalanick had a -- has a strong belief,         08:43:50

18     that I think is mirrored in his comments in the public         08:43:53

19     record, that this was an important technology related          08:43:56

20     to Uber.                                                       08:43:58

21            Q.   Related to what?                                   08:44:07

22            MR. FLUMENBAUM:     "Related to Uber."                  08:44:09

23            THE WITNESS:     Sorry.                                 08:44:10

24     BY MR. VERHOEVEN:                                              08:44:10

25            Q.   Sorry.                                             08:44:10

                                                                   Page 13

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 15 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.   That's okay.                                        08:44:11

2           Q.   And why did he say it was related to Uber?          08:44:16

3           A.   I think there's also a lot of public                08:44:23

4      discourse about this notion, but there's -- obviously,        08:44:29

5      because the service is reliant on vehicles, to the            08:44:32

6      extent the vehicles became automated, it had the              08:44:35

7      potential to impact the business and its relationship         08:44:39

8      with drivers and all those things.                            08:44:42

9           Q.   He told you it was really important to Uber's       08:44:45

10     business; right?                                              08:44:47

11          MR. BRILLE:     Objection; form.                         08:44:49

12          MR. FLUMENBAUM:     You may answer.                      08:44:50

13          THE WITNESS:     I think it's a fair statement.          08:44:52

14     BY MR. VERHOEVEN:                                             08:44:52

15          Q.   Okay.     Did he tell you it was an existential     08:44:54

16     threat?                                                       08:44:56

17          A.   He was quoted publicly as saying that.       I      08:44:59

18     don't recall him telling me specifically that.                08:45:01

19          Q.   Did you agree with him?                             08:45:03

20          A.   I don't agree with that assertion.                  08:45:05

21          Q.   Okay.     Do you think that autonomous vehicle      08:45:09

22     technology is important to Uber?                              08:45:12

23          A.   It could be important.                              08:45:13

24          Q.   When would it not be important?                     08:45:16

25          A.   Well, there's an argument that the technology       08:45:19

                                                                   Page 14

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 16 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      threatens the service provider.         I don't think, from      08:45:23

2      my own point of view, that anything Boeing builds                08:45:28

3      threatens United or Delta's business, from my point of           08:45:31

4      view.     I have a different point of view on that topic         08:45:37

5      than he does.                                                    08:45:38

6           Q.     Okay.   In what instances would it be a              08:45:40

7      threat?                                                          08:45:41

8           MR. FLUMENBAUM:     Objection as to form.                   08:45:45

9                  Could you be a little more clear, given his          08:45:47

10     prior answer?                                                    08:45:48

11     BY MR. VERHOEVEN:                                                08:45:48

12          Q.     Okay.   I asked you, quote, "Do you think that       08:46:10

13     autonomous vehicle" -- the whole question isn't in               08:46:17

14     there.                                                           08:46:17

15                 I asked you whether you thought autonomous           08:46:20

16     vehicle technology would be important to Uber, and you           08:46:23

17     said, "It could be important."                                   08:46:24

18                 Do you remember that?                                08:46:25

19          A.     Yes.                                                 08:46:25

20          Q.     Okay.   Why could it be important?                   08:46:29

21          A.     There are cars that underline the operations         08:46:34

22     of the service.      There are drivers that are in those         08:46:37

23     cars.     There's the relationships between the drivers          08:46:40

24     and the -- that are important to the company.         And so     08:46:43

25     if this new technology came along that displaced                 08:46:47

                                                                      Page 15

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 17 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      them -- this is well documented in the public                      08:46:50

2      discourse -- that would cause relationship issues for              08:46:52

3      the company with its drivers.                                      08:46:54

4           Q.    You have competitors to Uber?                           08:46:59

5           A.    Yes.                                                    08:46:59

6           Q.    Can you name some?                                      08:47:01

7           A.    In different -- in Asia, there's Grab.           In     08:47:10

8      India, there's Ola.    In the U.S., there's Lyft.           In     08:47:15

9      Latin America there's 99Taxi.       There's Careem.                08:47:21

10          Q.    So --

11          MR. FLUMENBAUM:   Hold on.                                    08:47:23

12                Are you finished with your answer?                      08:47:27

13          THE WITNESS:   I didn't know how exhaustive he                08:47:29

14     wanted me to be.                                                   08:47:30

15     BY MR. VERHOEVEN:                                                  08:47:30

16          Q.    In the United States.                                   08:47:33

17          A.    In the United States.     Lyft.     There were          08:47:33

18     others.    I don't know if they're still operational.              08:47:37

19          Q.    So if Lyft had the autonomous vehicle                   08:47:42

20     technology that worked and passed through the                      08:47:45

21     regulatory hurdles before Uber, would that be a threat             08:47:49

22     to Uber?                                                           08:47:50

23          MR. FLUMENBAUM:   Objection as to form.                       08:47:52

24                You may answer.                                         08:47:53

25          THE WITNESS:   And no one else had; is that the               08:47:56

                                                                        Page 16

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 18 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      implication?                                                         08:47:57

2      BY MR. VERHOEVEN:                                                    08:47:57

3           Q.     Yes.                                                     08:47:58

4           A.     Sure.   Yes.    Theoretically.       Actually, let me    08:48:02

5      step back.                                                           08:48:03

6                  That would be heavily dependent on the cost              08:48:05

7      of the vehicle.      Because if the vehicle cost 5X more             08:48:09

8      than a traditional vehicle, it would more than offset                08:48:13

9      the cost of the driver, in which case I don't think it               08:48:16

10     would have an impact at all.                                         08:48:17

11          Q.     What is the cost to Uber for the human driver            08:48:20

12     expressed as a percentage of dollar revenue, if you                  08:48:28

13     know?                                                                08:48:28

14          A.     What percentage of the revenue goes to the               08:48:32

15     driver?                                                              08:48:33

16          Q.     Yes.                                                     08:48:34

17          A.     I don't know if that's privileged or not.          I     08:48:37

18     just don't know.                                                     08:48:39

19          MR. BRILLE:     So we have a protective order in the            08:48:42

20     case.     And it is definitely highly confidential.          And     08:48:45

21     we will designate anything that is business                          08:48:47

22     confidential --                                                      08:48:48

23          THE WITNESS:     Okay.

24          MR. FLUMENBAUM:       Is it -- do I have to invoke the          08:48:52

25     protective order for purposes of this deposition?                    08:48:54

                                                                          Page 17

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 19 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. BRILLE:   You do not.      We have an agreement        08:48:56

2      with the other side that we designate transcripts               08:48:59

3      after they come out, and we will take care of                   08:49:01

4      something like that.                                            08:49:02

5           MR. FLUMENBAUM:      So as far as I'm concerned, this      08:49:04

6      is -- so any business confidential information --               08:49:06

7           MR. BRILLE:   Correct.                                     08:49:07

8           MR. FLUMENBAUM:      -- he can testify to?                 08:49:08

9           MR. BRILLE:   Yes, that is correct.                        08:49:09

10          MR. FLUMENBAUM:      Okay.   And I don't have to -- do     08:49:09

11     I get to review the transcript as well?                         08:49:13

12          MR. BRILLE:   Yes.     Absolutely.                         08:49:14

13          MR. FLUMENBAUM:      Okay.   So I just want to make        08:49:15

14     sure that I have that opportunity as well.                      08:49:18

15          MR. BRILLE:   Yeah.                                        08:49:19

16          MR. FLUMENBAUM:      And in the meantime, who can          08:49:21

17     share this deposition?                                          08:49:23

18          MR. BRILLE:   In --                                        08:49:27

19          MR. FLUMENBAUM:      Until we review this stuff?           08:49:29

20          MR. VERHOEVEN:    Should we go off the record for          08:49:30

21     this.

22          MR. BRILLE:   Let's go off the record, yes.                08:49:33

23          THE VIDEOGRAPHER:      Off the record at 8:49 a.m.         08:49:36

24               (Discussion off the record.)                          08:49:55

25          THE VIDEOGRAPHER:      Back on the record at 8:49 a.m.     08:49:58

                                                                     Page 18

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 20 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      BY MR. VERHOEVEN:                                             08:49:58

2           Q.     I think you're allowed to answer the              08:50:02

3      question.                                                     08:50:02

4           A.     I honestly don't have the documents right in      08:50:04

5      front of me, so --                                            08:50:05

6           Q.     Of course.

7           A.     And I would also say different services have      08:50:08

8      different answers on this, so there's no specifics.           08:50:11

9      But somewhere between, you know, 75 and 80 percent,           08:50:15

10     typically, of the revenue goes to the driver.                 08:50:19

11          Q.     And so if you didn't have to pay drivers and      08:50:23

12     you could use an autonomous vehicle for your service,         08:50:26

13     that would be a huge competitive advantage, assuming          08:50:29

14     others couldn't do that?                                      08:50:32

15          A.     Depends on the depreciation cost of the car.      08:50:36

16     If the vehicle costs five times more than a standard          08:50:40

17     car, you have to eat that depreciation cost to deliver        08:50:40

18     that service.

19          Q.     But if the vehicle is roughly similarly           08:50:43

20     priced as a regular car, there would be a huge                08:50:46

21     advantage for the first mover in that technology;             08:50:50

22     right?                                                        08:50:50

23          MR. FLUMENBAUM:      Objection as to form.               08:50:52

24                 You're speculating.                               08:50:54

25          MR. VERHOEVEN:      Counsel, I don't know if you're      08:50:56

                                                                  Page 19

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 21 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      familiar with Judge Alsup's rules, but he does not            08:50:59

2      allow anything -- you're not allowed to say anything          08:51:03

3      more than "object to form."                                   08:51:04

4           MR. FLUMENBAUM:     Okay.   Objection as to form.        08:51:06

5      BY MR. VERHOEVEN:                                             08:51:06

6           Q.    Do you have the question in mind?                  08:51:08

7           A.    No one has delivered a fully autonomous            08:51:10

8      vehicle that could operate in a massive service at            08:51:14

9      scale.    So knowing -- presuming that you know the cost      08:51:17

10     of that would be speculative, from my point of view.          08:51:21

11     So, yes, if you could do it, then, yes, that would be         08:51:25

12     true.                                                         08:51:25

13          Q.    If you could -- if you were a first mover          08:51:27

14     with working, approved autonomous vehicles in your            08:51:33

15     business model, that entity would have a huge                 08:51:37

16     advantage competitively?                                      08:51:39

17          MR. FLUMENBAUM:     Objection; form.                     08:51:40

18          THE WITNESS:     If you could move millions of units     08:51:43

19     at scale at a price that's equivalent to a normal car,        08:51:47

20     which, I would argue, is very hard to prove someone           08:51:50

21     could do at this moment in time.         But, yes.            08:51:53

22     BY MR. VERHOEVEN:                                             08:51:53

23          Q.    Okay.    And that's why Mr. Kalanick was really    08:51:57

24     interested in developing autonomous vehicle                   08:51:59

25     technology; right?                                            08:52:01

                                                                   Page 20

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 22 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:    Objection as to form.                        08:52:06

2           THE WITNESS:    I think that's fair.                            08:52:08

3      BY MR. VERHOEVEN:                                                    08:52:08

4           Q.   Did you -- in this conversation we're talking              08:52:16

5      about with Mr. Kalanick, did you express to him your                 08:52:22

6      view on whether Uber should move forward with this                   08:52:27

7      technology?                                                          08:52:29

8           MR. BRILLE:    Objection; form.                                 08:52:33

9           THE WITNESS:    Keep going?                                     08:52:34

10     BY MR. VERHOEVEN:                                                    08:52:34

11          Q.   Every time there's an objection to form, you               08:52:38

12     still have to answer.                                                08:52:39

13          MR. FLUMENBAUM:    You have to answer.         I'm not

14     going to tell you not to.

15          THE WITNESS:    Okay, great.

16               So, yes, we did have those discussions,                    08:52:41

17     including the points that I just made.          We also              08:52:44

18     discussed the notion that it wouldn't be critical --                 08:52:50

19     and this is similar to what you were saying.            It's not     08:52:54

20     critical for a service provider, a ridesharing service               08:52:59

21     provider, to be the leader in this technology.                       08:53:03

22               It's critical that someone else not have                   08:53:05

23     unfettered access to differentiated technology.               So     08:53:11

24     that if -- in other words, if the automated car were                 08:53:15

25     commoditized, then it would probably have zero impact                08:53:19

                                                                          Page 21

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 23 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      on the state of affairs in the service provider                08:53:22

2      industry.                                                      08:53:22

3      BY MR. VERHOEVEN:                                              08:53:22

4           Q.     Mr. Kalanick wanted to be the first with a         08:53:25

5      vehicle that had this technology in the marketplace,           08:53:27

6      didn't he?                                                     08:53:28

7           MR. FLUMENBAUM:    Objection as to form.                  08:53:31

8           THE WITNESS:    I don't have specific recollection        08:53:32

9      that he said, I definitely want to be first in this            08:53:36

10     technology.     But that's different from whether or not       08:53:41

11     he did want to be first.     I just don't have a specific      08:53:43

12     recollection.                                                  08:53:44

13     BY MR. VERHOEVEN:                                              08:53:44

14          Q.     So he never told you that he wanted to be the      08:53:47

15     first mover with this technology?                              08:53:50

16          A.     I don't have a recollection of that specific       08:53:52

17     statement.                                                     08:53:53

18          Q.     He never told you that it would be a huge          08:53:55

19     advantage if you were the first company out there in           08:53:59

20     the market with this technology?                               08:54:02

21          A.     I don't recall that specific statement, but I      08:54:04

22     also recall conversations where -- the flip side of            08:54:09

23     that, where as long as the -- you're not second --             08:54:15

24     like that was a frequent topic.        As long as you're not   08:54:19

25     far behind, which gets back to this notion of                  08:54:23

                                                                  Page 22

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 24 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      potential commoditization of that technology.                     08:54:27

2           Q.   So you're saying -- you don't recall if he              08:54:30

3      said it's important to be first, but as long as you're            08:54:34

4      not second, that's okay?                                          08:54:35

5           A.   Yes, we had that conversation.            There's a     08:54:37

6      difference.                                                       08:54:38

7           Q.   Okay.    Did there come a time when Uber                08:54:46

8      started investing its money into this technology, this            08:54:52

9      autonomous vehicle technology?                                    08:54:54

10          A.   Yes.                                                    08:54:54

11          Q.   When was that?                                          08:54:55

12          A.   My first recollection of a substantial effort           08:54:59

13     related to the Carnegie Mellon transaction.                       08:55:05

14          Q.   And what do you mean when you say "the                  08:55:07

15     Carnegie Mellon transaction"?                                     08:55:08

16          A.   Once again, I think this is public record, so           08:55:14

17     you could find it with a Google search, but there was             08:55:17

18     a large transaction that involved some of the                     08:55:20

19     employees of Carnegie Mellon coming on board -- or                08:55:24

20     some of the people associated with Carnegie Mellon                08:55:26

21     coming on board.     And we set up a research                     08:55:30

22     headquarters for autonomous in Pittsburgh.                        08:55:33

23          Q.   So was that a transaction with the group that           08:55:37

24     came over?    You said there was a large transaction.             08:55:44

25          MR. BRILLE:    Objection; form.                              08:55:45

                                                                       Page 23

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 25 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           THE WITNESS:     I don't understand the question.        08:55:48

2      BY MR. VERHOEVEN:                                             08:55:48

3           Q.   Well, you said there's a large transaction in       08:55:50

4      which a number of Carnegie Mellon folks came over.            08:55:54

5           A.   Correct.                                            08:55:54

6           Q.   And you set up a lab, or whatever you want to       08:55:58

7      call it, in Pittsburgh; right?                                08:55:59

8           A.   Right.                                              08:55:59

9           Q.   And so my question was, when you say "a large       08:56:03

10     transaction," are you referring to like a single              08:56:05

11     transaction where the whole group came over --                08:56:08

12          A.   I don't remember exactly if there were              08:56:10

13     multiple pieces in that.      I'm just referring to it as     08:56:13

14     a single event.                                               08:56:15

15          Q.   Did the board review and approve that?              08:56:18

16          A.   I believe so.                                       08:56:19

17          Q.   Okay.     And what did Mr. -- who presented         08:56:26

18     the -- who recommended it to the board?                       08:56:29

19          A.   I don't have specific recollection of like          08:56:36

20     who presented it, but I -- my best guess would be that        08:56:42

21     it was Mr. Kalanick.                                          08:56:43

22          Q.   But you don't remember what he said in              08:56:45

23     connection with that?                                         08:56:47

24          A.   I don't, not at this moment in time.                08:56:50

25          Q.   Do you remember any discussions by the board        08:56:59

                                                                   Page 24

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 26 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      about the importance of this technology, autonomous             08:57:05

2      vehicle technology?                                             08:57:07

3           MR. FLUMENBAUM:    At around the time of the               08:57:08

4      Carnegie Mellon issue?                                          08:57:10

5           MR. VERHOEVEN:    I asked my question; you can't           08:57:12

6      edit it.                                                        08:57:15

7      BY MR. VERHOEVEN:                                               08:57:15

8           Q.    Go ahead.

9           MR. BRILLE:    But he can ask for clarification.           08:57:17

10          MR. VERHOEVEN:    There's no -- you can object to          08:57:19

11     form or you can object on privilege grounds, nothing            08:57:22

12     else.                                                           08:57:23

13          MR. FLUMENBAUM:    Objection as to form.                   08:57:27

14     BY MR. VERHOEVEN:                                               08:57:27

15          Q.    Okay.   Do you recall any discussions at the         08:57:29

16     board level about the importance of this technology?            08:57:33

17          A.    Only -- yes, but only in a general sense.      I     08:57:36

18     don't recall any specific one-on-one conversation.              08:57:41

19          Q.    So when you say "in a general sense," you            08:57:44

20     mean in the sense of a presentation being made to the           08:57:47

21     group?                                                          08:57:48

22          A.    No, I just mean in the sense that it was             08:57:54

23     discussed more than once that autonomous technology             08:58:02

24     was important to ridesharing and that we needed to              08:58:07

25     have an understanding of that, an effort in that, and           08:58:13

                                                                     Page 25

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 27 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      know where that technology was evolving relative to              08:58:16

2      our service.                                                     08:58:17

3           Q.   And how often did this come up with the                08:58:21

4      board?                                                           08:58:22

5           A.   I would say only -- around Carnegie Mellon             08:58:39

6      and Otto were the only two times where it was                    08:58:43

7      discussed in depth.      I don't think it was a frequent         08:58:50

8      topic of every board meeting.                                    08:58:52

9           Q.   Are you still with -- on the board at Uber?            08:59:05

10          A.   I am not.                                              08:59:06

11          Q.   When did you cease being on the board?                 08:59:08

12          A.   I believe it was mid to late June of this              08:59:17

13     year.                                                            08:59:17

14          Q.   And I may have asked this and, if I did, I             08:59:22

15     apologize.                                                       08:59:22

16               But when did you first become a board member?          08:59:25

17          A.   In January of 2011.                                    08:59:27

18          Q.   When you were a member of the board, is it a           08:59:33

19     fair statement to say that you were very engaged with            08:59:37

20     the company?                                                     08:59:41

21          MR. FLUMENBAUM:     Objection as to form.                   08:59:51

22          THE WITNESS:     I'll answer yes.      There's a question   08:59:54

23     as to whether -- like relative to what, you know.                08:59:58

24     BY MR. VERHOEVEN:                                                08:59:58

25          Q.   Is it fair to say that you were the most               09:00:00

                                                                    Page 26

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 28 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      engaged board member with respect to Uber?                     09:00:03

2           MR. FLUMENBAUM:    Objection as to form.                  09:00:14

3           THE WITNESS:    It's possible.     It would be            09:00:15

4      conjecture from my point solely because I don't know           09:00:19

5      of all the other meetings that the other board members         09:00:22

6      may or may not have been having.                               09:00:24

7      BY MR. VERHOEVEN:                                              09:00:24

8           Q.   Do you feel as though you were the most              09:00:26

9      engaged board member?                                          09:00:28

10          MR. BRILLE:    Objection; form.                           09:00:29

11          MR. FLUMENBAUM:    Objection as to form.                  09:00:29

12          THE WITNESS:    It's possible.                            09:00:32

13     BY MR. VERHOEVEN:                                              09:00:32

14          Q.   Can you think of anyone else on the board who        09:00:35

15     was more engaged than you?                                     09:00:38

16          A.   No.                                                  09:00:41

17          Q.   You were also -- in addition to being a              09:00:45

18     member of the board of directors, you were also on the         09:00:48

19     compensation committee; is that right?                         09:00:50

20          A.   That is correct.                                     09:00:51

21          Q.   And what was your role on the compensation           09:00:55

22     committee?                                                     09:00:58

23          A.   Compensation committee would look over all           09:01:02

24     material compensation requests for new hires.         We'd     09:01:11

25     get involved in review process, bonus determination.           09:01:20

                                                                    Page 27

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 29 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.    Okay.   Anything else, generally?                  09:01:24

2           A.    Look after the long-term compensation              09:01:30

3      structure of the company and how those programs work          09:01:34

4      and are set up, how they scale.                               09:01:37

5           Q.    Were you on any other committees at Uber           09:01:41

6      besides the compensation committee?                           09:01:43

7           A.    I joined the audit committee in, I believe,        09:01:48

8      March.    It might have been February.        Sometime in     09:01:53

9      the -- early 2017.                                            09:01:55

10          Q.    You said the audit committee?                      09:01:59

11          A.    Yes.                                               09:01:59

12          Q.    And what were your responsibilities on the         09:02:02

13     audit committee?                                              09:02:04

14          A.    To interface with PwC, our lead auditor, to        09:02:10

15     review the status of the audits.        To interface with     09:02:21

16     the internal audit function.      To interface with the       09:02:25

17     compliance function.     To work with the other members       09:02:28

18     of the committee on all those topics.                         09:02:30

19          Q.    What is the compliance function?                   09:02:35

20          A.    Like many other companies, Uber has a chief        09:02:41

21     compliance officer that looks after internal                  09:02:47

22     investigation, whistle-blower claims, those kind of           09:02:51

23     things.                                                       09:02:52

24          Q.    Were you on any other committees when you          09:02:55

25     were working at Uber?                                         09:02:56

                                                                   Page 28

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 30 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.   Yes.                                                  09:02:58

2           MR. FLUMENBAUM:     Objection; form.                       09:02:59

3      BY MR. VERHOEVEN:                                               09:02:59

4           Q.   What were they?                                       09:03:01

5           A.   There was a committee put together -- a               09:03:03

6      special committee put together to look after Waymo              09:03:07

7      litigation.      There was a committee put together for         09:03:11

8      the Holder investigation.         And there was a search        09:03:15

9      committee put together for the COO search.                      09:03:19

10          Q.   When was the committee on the Waymo issue             09:03:28

11     formed?                                                         09:03:30

12          A.   I believe mid to late May.                            09:03:34

13          Q.   Are you familiar with the fact that the court         09:03:45

14     in the Waymo litigation in the Northern District of             09:03:49

15     California issued a preliminary injunction?                     09:03:51

16          MR. FLUMENBAUM:     Um --                                  09:03:55

17          MR. VERHOEVEN:     Just asking if he knows about it.       09:03:58

18          MR. FLUMENBAUM:     Right.                                 09:03:58

19               If your knowledge is solely based on                  09:04:00

20     conversations with counsel, then I don't believe you            09:04:04

21     can answer that question.                                       09:04:06

22               We are -- I'm under instructions to                   09:04:09

23     preserve -- by the company that Mr. Gurley is to                09:04:14

24     preserve all privileges that the company has.         And I     09:04:17

25     received a letter to that effect, and I'm going to              09:04:20

                                                                     Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 31 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      follow that instruction.                                      09:04:26

2                But -- so to the extent that you know about         09:04:29

3      the preliminary injunction from other sources other           09:04:32

4      than counsel, and that could include public --                09:04:38

5           THE WITNESS:   Yeah, it was in the media, so I'm         09:04:40

6      aware of it from that.                                        09:04:43

7           MR. FLUMENBAUM:   Okay.                                  09:04:43

8      BY MR. VERHOEVEN:

9           Q.   Relative to that event, was the committee           09:04:49

10     formed before or after?                                       09:04:53

11          A.   To the best of my knowledge, after.                 09:04:55

12          Q.   Who was on that committee?                          09:05:00

13          A.   I believe myself, David Bonderman and Arianna       09:05:07

14     Huffington.                                                   09:05:10

15          Q.   All right.   Have you exhausted the list of         09:05:16

16     committees that you can recall being on?                      09:05:19

17          A.   Yes.                                                09:05:20

18          Q.   Is it a fair statement to say that in the           09:05:44

19     years 2016, '15 and until you left the board in '17,          09:05:52

20     that you were in regular contact with Mr. Kalanick            09:05:56

21     about Uber?                                                   09:05:59

22          MR. FLUMENBAUM:   Objection as to form.                  09:06:00

23               You may answer.                                     09:06:02

24          THE WITNESS:   So certainly he -- we were both           09:06:09

25     present at most board meetings, so we had contact             09:06:13

                                                                  Page 30

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 32 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      through that.     In terms of one-on-one contact, there       09:06:17

2      would be periods where there would be lots of it,             09:06:20

3      typically around recruiting, that kind of thing, and          09:06:23

4      then there would be periods where there wouldn't be           09:06:26

5      much.     So it wasn't consistent through that time           09:06:29

6      frame.                                                        09:06:30

7      BY MR. VERHOEVEN:                                             09:06:30

8           Q.     Around May 2016, is it fair to say that you       09:06:35

9      were in regular contact with Mr. Kalanick concerning          09:06:38

10     his management of Uber?                                       09:06:41

11          A.     I just want to be careful with the definition     09:06:52

12     of "regular."     I'd say consistent amount of contact        09:06:56

13     that we have with all the types of companies that we          09:07:00

14     invest in.     It wasn't abnormally high or low.              09:07:07

15          Q.     When did you first -- you                         09:07:13

16     referenced -- withdrawn.                                      09:07:16

17                 You referenced the Otto transaction earlier       09:07:20

18     in your testimony.                                            09:07:21

19          A.     Um-hum.                                           09:07:22

20          Q.     When did you first learn about the                09:07:24

21     possibility of that transaction?                              09:07:26

22          A.     Shortly before the board approved it.             09:07:30

23          Q.     When did the board approve it?                    09:07:34

24          A.     I don't have the date in front of me.             09:07:37

25          Q.     Who told you about it before the board            09:07:45

                                                                  Page 31

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 33 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      approved it?      How did you learn about it?                    09:07:47

2           A.     I don't have a specific recollection.       It's     09:07:49

3      common -- it was fairly common during my board tenure            09:07:53

4      at Uber to get a call from either Emil Michael or                09:07:58

5      Cameron a day or two before a board meeting to brief             09:08:03

6      us on something.       And that may have happened in that        09:08:06

7      case.     I don't have a specific recollection, but that         09:08:09

8      would be the standard protocol.                                  09:08:11

9           Q.     Did you do any investigation or diligence            09:08:13

10     into the transaction yourself before approving it?               09:08:17

11          A.     No.                                                  09:08:17

12          Q.     Why not?                                             09:08:19

13          A.     There was a discussion at the board level            09:08:22

14     about the due diligence that had been done, and I                09:08:25

15     relied on that conveyance.                                       09:08:28

16          Q.     So the only discussion you had about the             09:08:29

17     diligence was at the meeting in which the transaction            09:08:32

18     was approved?                                                    09:08:33

19          A.     Correct.    Correct.                                 09:08:34

20          MR. VERHOEVEN:        Let's get out the board . . . this    09:08:51

21     been previously marked?                                          09:08:53

22          MR. JUDAH:     It has been.                                 09:08:57

23          MR. VERHOEVEN:        Can we mark another one?              09:09:00

24          MR. JUDAH:     Yes.                                         09:09:01

25          MR. VERHOEVEN:        Can you mark this as Exhibit 910.     09:09:06

                                                                      Page 32

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 34 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                  (Plaintiff's Exhibit 910 was marked.)             09:09:35

2      BY MR. VERHOEVEN:

3           Q.     Mr. Gurley, take a look at Exhibit 910.           09:09:38

4                  And my first question will be, do you             09:09:41

5      recognize this document?                                      09:09:44

6                  (Witness reviews document.)                       09:10:13

7           A.     Yes, I believe these are the slides that were     09:10:15

8      presented to the board in that meeting that we were           09:10:18

9      just discussing.                                              09:10:19

10          Q.     The meeting in which the Otto transaction was     09:10:22

11     approved?                                                     09:10:23

12          A.     Yes.                                              09:10:23

13          Q.     It says, "Project Zing Review."                   09:10:27

14                 What does "Zing" refer to?                        09:10:29

15          A.     I don't have any data on that topic.              09:10:31

16          Q.     Would it be fair to conclude that it refers       09:10:34

17     to the Otto transaction?                                      09:10:36

18          A.     Yes.                                              09:10:36

19          Q.     And it's dated April 11th, 2016.                  09:10:40

20                 Do you see that?                                  09:10:41

21          A.     Yes.                                              09:10:41

22          Q.     Is that the day in which the board approved       09:10:45

23     the Otto transaction?                                         09:10:46

24          A.     I would presume so.                               09:10:54

25          Q.     The second page -- direct your attention to       09:10:57

                                                                  Page 33

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 35 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      the second page where it says, "Deal Overview."         And     09:11:01

2      in particular, under the row that says, "Rationale"             09:11:06

3      and the column that says, "Consumer Lasers," I want to          09:11:10

4      ask you a couple questions.                                     09:11:12

5                Do you see it says, "Lasers are critical to           09:11:18

6      Uber's AV development and Ottomotto is expected to              09:11:23

7      de-risk our current laser approach"?                            09:11:25

8           A.   Yes, I see that.                                      09:11:30

9           Q.   Who was making this presentation?                     09:11:39

10          A.   To the best of my memory, it was                      09:11:41

11     Mr. Kalanick.                                                   09:11:41

12          Q.   And what was your understanding of what he            09:11:45

13     meant when he said, "Lasers are critical to Uber's AV           09:11:50

14     development"?                                                   09:11:51

15          MR. FLUMENBAUM:    Objection as to form.                   09:11:51

16               You may answer.                                       09:11:54

17          THE WITNESS:    To the best of my memory, we didn't        09:11:57

18     spend a lot of time dwelling on that topic.         My best     09:12:03

19     inference of what that would mean is simply that                09:12:08

20     lasers are important to autonomous vehicles from the            09:12:11

21     company's point of view.                                        09:12:13

22     BY MR. VERHOEVEN:                                               09:12:13

23          Q.   Well, it says, "critical"; right?                     09:12:13

24          A.   It does.                                              09:12:16

25          Q.   Did you disagree with that statement?                 09:12:19

                                                                     Page 34

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 36 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    I did not.                                         09:12:20

2           Q.    Then it continues on that sentence,                09:12:22

3      "Ottomotto is expected to de-risk our current laser           09:12:26

4      approach."                                                    09:12:26

5                 You understand that meant that purchasing          09:12:31

6      Ottomotto would give you laser technology and,                09:12:36

7      therefore, de-risk what you're currently doing?               09:12:39

8           MR. FLUMENBAUM:    Objection as to form.                 09:12:43

9           THE WITNESS:   Like I said, there wasn't much            09:12:48

10     discussion on that particular topic, nor would I              09:12:51

11     suggest that the board as a whole has much deep               09:12:55

12     knowledge on laser technology, so I think it would be         09:12:57

13     taken as it's given.                                          09:13:00

14     BY MR. VERHOEVEN:                                             09:13:00

15          Q.    Did you understand that the rationale for the      09:13:06

16     deal was to de-risk Uber's current laser approach?            09:13:12

17          A.    That's written here, so I wouldn't object to       09:13:22

18     that notion.                                                  09:13:23

19          Q.    You don't disagree with that.                      09:13:25

20          A.    No, I do not.                                      09:13:26

21          Q.    The second bullet in that cell says,               09:13:34

22     "Ottomotto could significantly enhance our overall AV         09:13:38

23     efforts and potentially accelerate current time               09:13:42

24     frames."                                                      09:13:42

25                Do you see that?                                   09:13:43

                                                                  Page 35

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 37 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.   Yes.                                                 09:13:43

2           MR. FLUMENBAUM:     "Timelines."                          09:13:47

3      BY MR. VERHOEVEN:

4           Q.   "Timelines."                                         09:13:48

5                Do you see that?                                     09:13:49

6           A.   Yes, I do.                                           09:13:50

7           Q.   Why did Mr. Kalanick think that the Ottomotto        09:13:56

8      transaction could accelerate timelines?                        09:13:58

9           A.   On this topic, there was more discussion.      I     09:14:02

10     think it's a general belief with all the companies we          09:14:08

11     work with that in order to be successful in new                09:14:13

12     endeavors, you have to have the right people on board.         09:14:17

13     And this entire transaction, as it was presented and           09:14:21

14     discussed with the board, was about helping us get the         09:14:25

15     right people on board who could be helpful in our              09:14:28

16     autonomous efforts.                                            09:14:30

17          Q.   So getting the right people on board would           09:14:33

18     accelerate your timelines?                                     09:14:35

19          A.   Yes.                                                 09:14:35

20          Q.   Okay.    And then when you say getting "the          09:14:43

21     right people," if you look down to the row -- same             09:14:46

22     column, but the row that says, "Terms," you'll see             09:14:51

23     there's a bullet that says, "Minimum of 25 engineers           09:14:54

24     to join Uber.     Could be as many as 50 to 100."              09:14:57

25               Do you see that?                                     09:14:59

                                                                    Page 36

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 38 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.   Yes.                                                09:14:59

2           Q.   You understood at the time that Uber was            09:15:03

3      formed by former employees of Waymo/Google?                   09:15:08

4           MR. BRILLE:    Objection; form.                          09:15:08

5                You said, "Uber."                                   09:15:10

6           MR. VERHOEVEN:     Thank you for catching that.          09:15:14

7      BY MR. VERHOEVEN:                                             09:15:14

8           Q.   You understood that Otto was formed by former       09:15:19

9      employees from Waymo and Google?                              09:15:22

10          MR. FLUMENBAUM:     Objection as to form.                09:15:25

11               You may --                                          09:15:25

12          THE WITNESS:     It was -- it was my knowledge that      09:15:30

13     some of the employees of Otto were from Google, yes.          09:15:34

14     BY MR. VERHOEVEN:                                             09:15:34

15          Q.   Well, this phrase, "minimum of 25 engineers,"       09:15:37

16     that was a term of the acquisition; right?                    09:15:40

17          A.   It's listed here, yes.                              09:15:45

18          Q.   And that was a reference to former                  09:15:48

19     Google/Waymo engineers; right?                                09:15:52

20          A.   I don't have any data that would suggest that       09:15:55

21     that -- that's relating to Otto engineers, as I               09:16:00

22     interpret this.                                               09:16:02

23          Q.   You don't remember that part of the value of        09:16:05

24     the transaction was Otto had this expertise that they         09:16:08

25     developed while they worked at Google on lasers?              09:16:12

                                                                  Page 37

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 39 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. BRILLE:    Objection; form.                          09:16:14

2           THE WITNESS:    I have no recollection, nor do I         09:16:18

3      have any data that suggests that this was specifically        09:16:22

4      tied to Google engineers.      And that was my                09:16:24

5      interpretation of your question.                              09:16:28

6      BY MR. VERHOEVEN:                                             09:16:28

7           Q.    Well, if you said the goal was to get the          09:16:31

8      right people to accelerate timelines, did you ask any         09:16:36

9      questions or was there any discussions of whether             09:16:38

10     these 25 engineers were the, quote-unquote, right             09:16:41

11     people?                                                       09:16:43

12          A.    By that moment in time, because of the             09:16:46

13     efforts in Pittsburgh that we've already discussed,           09:16:50

14     you know, I would presume that the company itself had         09:16:53

15     knowledge of who the right people were or who they            09:16:56

16     weren't.    And so I don't think it would be typical for      09:17:01

17     the board to go down into that depth and say, well,           09:17:05

18     what do you mean?      Are you sure these are the right       09:17:08

19     people?    That just wouldn't be a standard practice.         09:17:11

20          Q.    Is it your testimony here that, as of this         09:17:14

21     date, you had no knowledge that part of this -- value         09:17:19

22     of this transaction was obtaining the at least                09:17:24

23     know-how of engineers who had experience working with         09:17:31

24     Google?                                                       09:17:32

25          MR. FLUMENBAUM:     Objection as to form.                09:17:35

                                                                  Page 38

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 40 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. BRILLE:    Same objection.                            09:17:39

2           THE WITNESS:    I would state it differently, which       09:17:43

3      is, the goal was to get engineers that were good at            09:17:50

4      autonomous, just as if we were going out to get                09:17:53

5      engineers good at AI or engineers good at machine              09:17:57

6      learning.     Where those people had developed that was        09:18:00

7      not material to the transaction, as long as they were          09:18:04

8      experienced.                                                   09:18:06

9      BY MR. VERHOEVEN:                                              09:18:06

10          Q.     Is it your testimony, sir, that you didn't         09:18:09

11     know that most of these engineers referred to here             09:18:12

12     came from Google?                                              09:18:14

13          A.     I knew that some of them did, for sure, and        09:18:18

14     we already talked about that.                                  09:18:21

15          Q.     Which ones did you know did?                       09:18:23

16          A.     I didn't have specifics.     I knew Anthony did.   09:18:26

17          Q.     And what was his position at Otto?                 09:18:30

18          A.     As far as I understand it, he was the leader       09:18:36

19     of the effort.                                                 09:18:38

20          Q.     And as far as you understand it, he put the        09:18:40

21     team together; right?                                          09:18:41

22          A.     I don't have any data to dispute that notion.      09:18:47

23     I would assume that.     I don't know that for a fact.         09:18:50

24          Q.     Was there value in this acquisition due to         09:18:54

25     the fact that you'd be making Mr. Levandowski part of          09:18:58

                                                                  Page 39

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 41 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      Uber?                                                         09:19:00

2           A.   That was a strong argument for doing the            09:19:03

3      transaction, yes.                                             09:19:04

4           Q.   And why was it a strong argument?                   09:19:08

5           A.   Mr. Kalanick presented to the board that he         09:19:12

6      was one of the premier minds in the world on                  09:19:16

7      autonomous vehicles and that it would be a benefit to         09:19:18

8      the company if he became an employee.                         09:19:20

9           Q.   Did Mr. Kalanick also say that he had a team        09:19:24

10     of engineers from Google with him?                            09:19:30

11          A.   He had a team of engineers.         It was my       09:19:32

12     presumption that some of them were from Google, but I         09:19:35

13     don't have data to suggest all of them were or that           09:19:39

14     that was part --                                              09:19:40

15          Q.   I'm just asking if he told you that at the          09:19:43

16     meeting, that part of the value was that -- in                09:19:44

17     addition to the fact that Mr. Levandowski was heading         09:19:49

18     up Ottomotto, was the additional fact that he had             09:19:55

19     hired a team to work with him that used to work with          09:19:59

20     him at Google?                                                09:20:00

21          MR. BRILLE:    Objection; form.                          09:20:09

22          THE WITNESS:    There's nothing in here that reads       09:20:11

23     exactly as you're saying it.      Certainly we were left      09:20:15

24     with the impression that they were -- that he had left        09:20:19

25     Google and put together a team and that some of those         09:20:22

                                                                  Page 40

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 42 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      people were from Google.     I don't have knowledge as to     09:20:25

2      the exact percentage.                                         09:20:27

3      BY MR. VERHOEVEN:                                             09:20:27

4           Q.     Right, but did he say that at the meeting or      09:20:31

5      something to that effect?                                     09:20:32

6           MR. FLUMENBAUM:    Objection as to form.                 09:20:43

7           THE WITNESS:    I don't have a specific recollection     09:20:44

8      of exactly what was said.     I was left with the             09:20:47

9      impression that some of them came from Google, which          09:20:50

10     we already discussed.                                         09:20:52

11     BY MR. VERHOEVEN:                                             09:20:52

12          Q.     Why was there a condition in the terms of the     09:21:01

13     acquisition that required Uber to have a minimum of 25        09:21:08

14     engineers?                                                    09:21:11

15          MR. BRILLE:    Objection; form.                          09:21:19

16          THE WITNESS:    I didn't create that term, so I          09:21:21

17     don't know the specifics.     I could speculate,              09:21:23

18     but . . .                                                     09:21:25

19     BY MR. VERHOEVEN:                                             09:21:25

20          Q.     Can you think of any other acquisition you've     09:21:28

21     been involved in in your career that had a similar            09:21:30

22     term that required a minimum of a certain number of           09:21:34

23     engineers before you acquired the company?                    09:21:38

24          A.     I'm aware of transactions that require a          09:21:41

25     certain number of people to come over and join.               09:21:43

                                                                  Page 41

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 43 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      Because sometimes in an acquisition, people say, I            09:21:46

2      don't want to work for that company and so they don't         09:21:48

3      come over.   And so you'll put a minimum requirement on       09:21:52

4      employee retention.                                           09:21:54

5           Q.   In your experience, what would that number          09:21:57

6      typically be?                                                 09:21:59

7           A.   Some percentage of the employees.                   09:22:01

8           Q.   Did you know how many employees Ottomotto had       09:22:07

9      at this time?                                                 09:22:07

10          A.   I do not.                                           09:22:08

11          Q.   As a board member, you didn't inform yourself       09:22:16

12     as to how big the company was?                                09:22:19

13          A.   I don't have recollection of anyone asking          09:22:21

14     that question.                                                09:22:22

15          Q.   You knew it was a start-up; right?                  09:22:25

16          A.   Yes.                                                09:22:27

17          Q.   You knew it had only existed for a few              09:22:31

18     months; right?                                                09:22:32

19          A.   Yes.                                                09:22:36

20          Q.   You knew it didn't sell any products; right?        09:22:38

21          A.   Yes.                                                09:22:38

22          Q.   What was its value, if it didn't sell any           09:22:47

23     products and it had only existed for a few months?            09:22:49

24          A.   As I had stated previously, there was an            09:22:53

25     argument made about Anthony and his individual                09:22:57

                                                                  Page 42

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 44 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      talents.    And, you know, there was points made about        09:23:01

2      the impact at having the right people on board could          09:23:06

3      have on our ability to execute.                               09:23:08

4           Q.    So it was the knowledge of Mr. Levandowski         09:23:11

5      and the 25 engineers?      That was the value?                09:23:16

6           MR. FLUMENBAUM:     Objection; form.                     09:23:19

7           THE WITNESS:     From my perspective, yes.               09:23:22

8      BY MR. VERHOEVEN:                                             09:23:22

9           Q.    The next bullet below the "Minimum" bullet in      09:23:26

10     the same cell says, "Uber will indemnify a minimum of         09:23:31

11     five key employees and Ottomotto for specific claims          09:23:36

12     from former employees, e.g." --                               09:23:41

13          MR. FLUMENBAUM:     You're misreading it.

14          MR. BRILLE:    Objection; form.                          09:23:43

15          MR. FLUMENBAUM:     You misread it.                      09:23:46

16     BY MR. VERHOEVEN:                                             09:23:46

17          Q.    -- "former employers" --                           09:23:47

18          MR. VERHOEVEN:     Thank you again.

19     BY MR. VERHOEVEN::

20          Q.    -- "(e.g. IP, non-solicit), subject to             09:23:51

21     certain restrictions and limitations."                        09:23:54

22                Do you see that bullet?                            09:23:55

23          A.    I do.                                              09:23:57

24          Q.    This is a reference to former Google               09:23:59

25     employees; right?                                             09:24:01

                                                                  Page 43

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 45 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:     Objection as to form.                09:24:03

2           MR. BRILLE:     Same objection.                          09:24:05

3           THE WITNESS:     I don't know if all five of them are    09:24:07

4      former Google, but I'm not saying they're not.       I just   09:24:11

5      don't know.                                                   09:24:12

6      BY MR. VERHOEVEN:                                             09:24:12

7           Q.   You know at this time that there's a                09:24:13

8      possibility that Google/Waymo would bring suit if you         09:24:17

9      acquired Ottomotto; right?                                    09:24:21

10          MR. FLUMENBAUM:     Objection as to form.                09:24:29

11          THE WITNESS:     I think it would be safe to say that    09:24:33

12     the notion -- the presence of indemnity would imply           09:24:40

13     that there's a non-zero probability, but I didn't have        09:24:43

14     any specific reason to believe that it was a high             09:24:47

15     probability; otherwise, that would be a risky term.           09:24:52

16     BY MR. VERHOEVEN:                                             09:24:52

17          Q.   Are you aware of any acquisition agreements         09:24:57

18     in which the buyer indemnifies the seller?                    09:25:03

19          A.   I think that that has happened in other             09:25:19

20     transactions.      I don't have any specifics, but it         09:25:22

21     doesn't sound farfetched to me.                               09:25:25

22          Q.   Typically, it's fair to say that the                09:25:27

23     indemnification runs the other way, that the seller           09:25:31

24     will indemnify the buyer if there's claims; right?            09:25:34

25          A.   Sometimes those are highly negotiated issues.       09:25:42

                                                                  Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 46 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      For example, in our business, we push back on the type        09:25:46

2      of indemnity you just talked about because it doesn't         09:25:50

3      allow us to distribute funds to our LPs because we            09:25:55

4      would have to have holdback for liability.          So we     09:25:59

5      actually do everything we can not to get into the             09:26:01

6      situation you just discussed.                                 09:26:02

7           Q.   Typically, to the extent there is                   09:26:04

8      indemnification in the acquisitions, it's the seller          09:26:08

9      who indemnifies the buyer --                                  09:26:10

10          A.   I've see that -- like I said, that's                09:26:12

11     something we try to avoid.                                    09:26:14

12          Q.   You can't say whether that's a typical use of       09:26:16

13     the indemnification clause?                                   09:26:19

14          MR. FLUMENBAUM:    Object to form.                       09:26:19

15          MR. BRILLE:    Object to form.                           09:26:20

16          THE WITNESS:    In my experience, it's atypical          09:26:22

17     because we push back against it.        Referring to the      09:26:25

18     notion of the seller indemnifying.                            09:26:28

19     BY MR. VERHOEVEN:                                             09:26:28

20          Q.   Can you identify a single transaction that          09:26:30

21     you're aware of in which the buyer indemnifies the            09:26:36

22     seller for activities prior to the acquisition?               09:26:43

23          A.   I don't have immediate recollection of a deal       09:26:46

24     like that.                                                    09:26:47

25          Q.   Was there a discussion of why there was an          09:26:55

                                                                   Page 45

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 47 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      indemnification in this transaction from Uber to                     09:27:02

2      Ottomotto for acts of the employees of Ottomotto prior               09:27:07

3      to the acquisition?                                                  09:27:08

4           A.    Yes, there was discussion of the indemnity.               09:27:12

5           Q.    Okay.    What do you remember?                            09:27:13

6           MR. BRILLE:     Objection.                                      09:27:13

7                 I'm just going to instruct the witness,                   09:27:16

8      Mr. Gurley, to the extent that it would require you to               09:27:18

9      disclose conversations that you had with lawyers about               09:27:21

10     that issue, I would instruct you not to answer.             If       09:27:24

11     you can answer the question without disclosing such                  09:27:27

12     communications, you may answer the question.                         09:27:29

13          MR. FLUMENBAUM:     We're talking specifically about            09:27:30

14     the board meeting.                                                   09:27:31

15          MR. BRILLE:     It is, correct.                                 09:27:33

16          MR. FLUMENBAUM:     So --                                       09:27:33

17          MR. BRILLE:     So just so you have that --                     09:27:36

18          MR. FLUMENBAUM:     We're just focused on the board             09:27:39

19     meeting.                                                             09:27:39

20          THE WITNESS:     So there was -- questions came up              09:27:46

21     about why we were providing indemnity like this.             And     09:27:49

22     it was -- it was disclosed to the board that it was                  09:27:55

23     important to the team on the other side.             And I think     09:28:00

24     the primary point that was made by Mr. Kalanick and                  09:28:08

25     the company was that there had been a due diligence                  09:28:11

                                                                          Page 46

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 48 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      effort done and that it had come back in a clean                09:28:16

2      result and that, based on that due diligence, we                09:28:21

3      should be comfortable moving forward.                           09:28:23

4      BY MR. VERHOEVEN:                                               09:28:23

5           Q.   So what did Mr. Kalanick say about this due           09:28:28

6      diligence effort?                                               09:28:29

7           A.   There weren't many details discussed.         It      09:28:35

8      was -- at that moment in time at the board meeting, it          09:28:37

9      was stated that there had been a third-party hired --           09:28:41

10          MR. BRILLE:     I'm going to interrupt here.               09:28:44

11          THE WITNESS:     Okay.

12          MR. BRILLE:     And I'm going to instruct the witness      09:28:46

13     not to answer the question.                                     09:28:48

14               The due diligence effort, as you know,                09:28:49

15     Charlie, has -- privilege has been asserted over that.          09:28:53

16     Whether --

17          MR. VERHOEVEN:     You don't need to make a speech.        09:28:55

18     You can either instruct or whatnot.          I don't need a     09:28:56

19     speech to coach the witness.                                    09:29:00

20          MR. BOOCK:     Can the privilege objections be mutual      09:29:03

21     for all parties as well --                                      09:29:04

22          MR. VERHOEVEN:     Sure, if you all want to take a         09:29:05

23     privilege on a meeting we've been talking about for             09:29:06

24     half an hour.                                                   09:29:08

25          MR. BRILLE:     First of all, there's no coaching          09:29:10

                                                                     Page 47

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 49 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      going on, so don't accuse me of that.                            09:29:14

2           MR. VERHOEVEN:    Well, then don't do it.                   09:29:16

3           MR. BRILLE:    Don't accuse me of that, Charlie.            09:29:16

4      Okay.     I'm lodging a privilege objection and I'm going        09:29:19

5      to instruct the witness not to answer the question.

6      Don't throw around false accusations in depositions.             09:29:25

7           MR. VERHOEVEN:    Then just either instruct or              09:29:26

8      don't.     You don't need to explain your reasons.               09:29:30

9      BY MR. VERHOEVEN:                                                09:29:30

10          Q.     So are you going to follow the instruction           09:29:35

11     not to answer that question?                                     09:29:37

12          MR. FLUMENBAUM:    I think we have to until the             09:29:38

13     judge clarifies it.                                              09:29:40

14                 I want to point out for you that there's             09:29:42

15     discussion in this that's consistent with what                   09:29:45

16     Mr. Gurley has already testified to.          So if you want     09:29:48

17     to stick to this, I think you could probably get more            09:29:53

18     information.                                                     09:29:55

19          MR. VERHOEVEN:    Well, we'll see.                          09:29:56

20          MR. FLUMENBAUM:    All right.                               09:29:57

21     BY MR. VERHOEVEN:                                                09:29:57

22          Q.     So what did Mr. Kalanick say about the due           09:30:05

23     diligence effort at the meeting?                                 09:30:06

24          MR. BRILLE:    Same instruction.                            09:30:07

25     BY MR. VERHOEVEN:                                                09:30:07

                                                                      Page 48

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 50 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.   What was the subject of the due diligence?          09:30:13

2           A.   There was -- to the best of my knowledge,           09:30:16

3      there was not much more detail than what I've already         09:30:20

4      said, that a third party was hired and that it came           09:30:24

5      back clean.                                                   09:30:25

6           Q.   What was the third party looking for?               09:30:27

7           MR. BRILLE:    Same instruction.                         09:30:28

8                Do not answer.                                      09:30:29

9      BY MR. VERHOEVEN:                                             09:30:29

10          Q.   Was the subject of the due diligence whether        09:30:32

11     or not there had been a violation of -- withdrawn.            09:30:37

12               Was the substance of the due diligence              09:30:39

13     whether or not these key employees had taken IP from          09:30:47

14     their former employer?                                        09:30:48

15          MR. BRILLE:    Same instruction.                         09:31:01

16     BY MR. VERHOEVEN:                                             09:31:01

17          Q.   Did you say anything about the subject of           09:31:03

18     indemnification at the meeting?                               09:31:11

19          MR. BRILLE:    Same instruction.      It's the same      09:31:16

20     instruction.                                                  09:31:17

21               To the extent he's talking about it with his        09:31:19

22     lawyers --                                                    09:31:20

23          MR. VERHOEVEN:    Do you want to confer with him?        09:31:23

24     I'll go off the record if you want to.                        09:31:25

25          MR. FLUMENBAUM:    He's not talking about                09:31:26

                                                                  Page 49

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 51 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      communications with lawyers or not.                              09:31:28

2           MR. BRILLE:    I don't know if he is or not.         If     09:31:30

3      he's --

4           MR. VERHOEVEN:    Let's go off the record.                  09:31:31

5           MR. FLUMENBAUM:    There's no reason to go off the          09:31:33

6      record.                                                          09:31:33

7           MR. BRILLE:    I'm going to instruct.          The          09:31:35

8      instruction stands.                                              09:31:39

9           MR. FLUMENBAUM:    To the extent that you recall            09:31:44

10     saying something to the board as a whole which is not            09:31:47

11     based on conversations with counsel, you can answer              09:31:50

12     that question.     I don't believe that --                       09:31:53

13          MR. BRILLE:    If it's not based -- I'm still               09:31:55

14     concerned about the disclosure of the privileged                 09:31:58

15     discussions in this context.                                     09:31:59

16          MR. FLUMENBAUM:    I've already said that we're             09:32:01

17     going to follow your instruction on that.                        09:32:04

18          MR. BRILLE:    Yeah, the whole -- in this case, the         09:32:06

19     whole substance of the disclosure report, privilege              09:32:09

20     has been asserted.     We're going to maintain that              09:32:11

21     privilege.   I'm instructing the witness not to answer           09:32:13

22     the question.                                                    09:32:14

23          MR. BOOCK:    We join in all of that.                       09:32:19

24          MR. VERHOEVEN:    So you will instruct on any               09:32:20

25     question I ask this witness about -- going forward               09:32:24

                                                                      Page 50

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 52 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      about this bullet in row that says, "Terms" and column        09:32:30

2      that says, "Computer Lasers" that refers to                   09:32:33

3      indemnification?                                              09:32:35

4           MR. BRILLE:     I will instruct based on the specific    09:32:38

5      questions you ask, Charlie.       And I don't need your       09:32:43

6      colloquy on the record.                                       09:32:45

7      BY MR. VERHOEVEN:                                             09:32:45

8           Q.   What did you say about the indemnification?         09:32:47

9           MR. BRILLE:     Same instructions.                       09:32:48

10     BY MR. VERHOEVEN:

11          Q.   Do you recall anyone -- you already said            09:32:53

12     that.                                                         09:32:53

13               Other than Mr. Kalanick, who else                   09:32:56

14     discussed -- in the board said anything about the             09:33:00

15     indemnification issue?                                        09:33:02

16          A.   I don't have a specific recollection of who         09:33:07

17     said exactly what.                                            09:33:08

18          Q.   Yes or no; did you ask a question about this        09:33:11

19     issue at the meeting?                                         09:33:12

20          A.   It's possible, but I don't recall.                  09:33:19

21          Q.   You recall that questions were asked; right?        09:33:22

22          A.   Yes.                                                09:33:22

23          Q.   But you don't recall who asked them?                09:33:27

24          A.   I don't.                                            09:33:28

25          Q.   What was the question that was asked?               09:33:31

                                                                  Page 51

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 53 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.   I just don't have a specific recollection of           09:33:35

2      the exact wording in the meeting.         There was multiple     09:33:39

3      slides dedicated to indemnity, and I know it was                 09:33:44

4      discussed.                                                       09:33:44

5           Q.   Okay.     Direct your attention to -- there's          09:34:05

6      little control numbers on the bottom right.                      09:34:08

7                Do you see those?                                      09:34:09

8           A.   Yes.                                                   09:34:09

9           Q.   Direct your attention to the page that ends            09:34:11

10     in 874.   And this slide is entitled, "Walkaway Rights           09:34:20

11     and Indemnity Obligations."                                      09:34:23

12               Do you see that?                                       09:34:24

13          A.   Um-hum.                                                09:34:25

14          Q.   So I'm first going to ask you about the                09:34:31

15     section on this page that has the heading, "When Can             09:34:36

16     We Walk Away?"                                                   09:34:38

17               Do you remember a discussion about when Uber           09:34:47

18     could walk away from the transaction?                            09:34:50

19          A.   I have a recollection that it was generally            09:35:00

20     discussed, yes.                                                  09:35:01

21          Q.   And one of the -- one of the reasons, under            09:35:06

22     the terms of the acquisition, for which Uber could               09:35:12

23     walk away is if they were substantially restricted               09:35:16

24     from using Ottomotto's IP; right?                                09:35:19

25          A.   Yes.    I see that here.                               09:35:28

                                                                      Page 52

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 54 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.   Do you have an understanding of what IP                  09:35:31

2      Ottomotto developed in the few months that it existed?             09:35:35

3           A.   I do not.                                                09:35:40

4           Q.   Well, that's what you're purchasing it for;              09:35:44

5      right?                                                             09:35:45

6           MR. BRILLE:    Objection as to form.                          09:35:48

7           THE WITNESS:     I had already conveyed that my               09:35:50

8      interpretation of the primary motivation for the deal              09:35:53

9      was to get the talented people.                                    09:35:58

10     BY MR. VERHOEVEN:                                                  09:35:58

11          Q.   It wasn't to get any IP?                                 09:36:00

12          MR. BRILLE:    Same objection.                                09:36:05

13          MR. FLUMENBAUM:     He just objected as to form.        You   09:36:07

14     may answer.                                                        09:36:08

15          THE WITNESS:     It wasn't -- in my recollection of           09:36:11

16     the board meeting and how this was presented, that was             09:36:14

17     not listed as one of the primary reasons.            And just to   09:36:21

18     help shed more light on that, you know, acqui-hires                09:36:24

19     are common occurrences in Silicon Valley.                          09:36:28

20     BY MR. VERHOEVEN:                                                  09:36:28

21          Q.   Well, if it wasn't important, then why was it            09:36:31

22     listed as one of three conditions under which Uber                 09:36:34

23     could walk away from this entire transaction?                      09:36:38

24          MR. BRILLE:    Objection; form.                               09:36:42

25          THE WITNESS:     My own interpretation is that you            09:36:45

                                                                      Page 53

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 55 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      could have walkaway rights that aren't necessarily            09:36:48

2      tied to something being most critically important.            09:36:52

3      You just may want to protect against that situation.          09:36:56

4      BY MR. VERHOEVEN:                                             09:36:56

5           Q.   Isn't that saying that if -- didn't you             09:36:57

6      understand that this was saying that, under the               09:37:00

7      acquisition agreement, if Google sues Ottomotto and           09:37:06

8      succeeds in restricting Ottomotto's use of IP, that           09:37:13

9      would be one of three bases here under which Uber             09:37:16

10     could walk away from the transaction?                         09:37:19

11          MR. FLUMENBAUM:   Objection as to form.                  09:37:26

12          THE WITNESS:   As some of the employees were from        09:37:27

13     there in this list of former employer, yes, I would           09:37:31

14     agree with that.                                              09:37:33

15     BY MR. VERHOEVEN:                                             09:37:33

16          Q.   If you look below the dotted line, you see          09:37:59

17     where it says, "Diligence employees commit                    09:38:03

18     post-signing bad acts (specific list of factual               09:38:08

19     actions)."                                                    09:38:11

20               And it has an asterisk that says, "See              09:38:13

21     appendix for summary of diligence process."                   09:38:18

22               Do you see that?                                    09:38:19

23          A.   I do.                                               09:38:20

24          Q.   What's that referring to?                           09:38:24

25          A.   I actually don't know.                              09:38:29

                                                                  Page 54

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 56 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.   Have you ever seen a deal that referred to,         09:38:32

2      quote-unquote, bad acts?                                      09:38:35

3           A.   That is not a phrase I'm familiar with other        09:38:38

4      than here.                                                    09:38:39

5           Q.   Were you surprised that that was on this            09:38:41

6      slide?                                                        09:38:42

7           A.   One thing that we haven't discussed, which is       09:38:53

8      on the previous slide, is the windowing concept of            09:38:57

9      this transaction.    So my interpretation of that at the      09:39:01

10     time was that if people did bad things in that window,        09:39:05

11     that we would have a right to remove indemnification.         09:39:12

12          Q.   What things would those be?                         09:39:18

13          A.   I don't have this list, so I don't know.      I     09:39:21

14     think one could assume it would be things that would          09:39:23

15     make you not want to indemnify.                               09:39:26

16          Q.   You understood that that was referring to           09:39:30

17     misappropriation of trade secrets; right?                     09:39:34

18          A.   I don't.   Once again, I don't have that list,      09:39:38

19     so I don't know.                                              09:39:40

20          Q.   If you look over on the right of this page,         09:39:53

21     under the heading, "Do We Still Indemnify?" --                09:39:55

22               Do you see that?                                    09:40:01

23          A.   Yes.                                                09:40:02

24          Q.   -- the first bullet says, "Yes, for                 09:40:04

25     diligenced employees in Ottomotto (relating to actions        09:40:09

                                                                   Page 55

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 57 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      of diligenced employees) for the following claims."           09:40:13

2      And the first claim listed is, "IP/trade secret               09:40:19

3      misappropriation or infringement."                            09:40:22

4                So does that refresh your recollection that         09:40:28

5      the indemnification they're talking about was for             09:40:32

6      trade secret misappropriation?                                09:40:35

7                (Witness reviews document.)                         09:40:51

8           A.   My recollection, once again, about the entire       09:40:54

9      indemnity issue was that the reason that the company          09:40:59

10     was encouraged -- the board was encouraged to be              09:41:04

11     comfortable with these types of terms was tied to the         09:41:10

12     fact that there had been diligence done and it was            09:41:13

13     clean.                                                        09:41:13

14          Q.   But you understood, at the time that you            09:41:16

15     approved the deal, that the indemnity provisions as           09:41:23

16     part of the deal indemnified these employees, these           09:41:28

17     diligenced employees, for claims of trade secret              09:41:31

18     misappropriation; correct?                                    09:41:33

19          A.   I think, for the diligenced employees, yes,         09:41:40

20     that's what this says.                                        09:41:41

21          Q.   Did it seem unusual that the purchaser of           09:41:46

22     this transaction would be indemnifying these employees        09:41:50

23     for past trade secret misappropriation?                       09:41:56

24          MR. BRILLE:    Objection; form.                          09:42:02

25          THE WITNESS:    I don't want to sound intentionally      09:42:05

                                                                  Page 56

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 58 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      redundant, but my response to that is that this was           09:42:10

2      discussed.     And it was discussed because we were           09:42:20

3      taking on this obligation, as you're describing it,           09:42:26

4      and that the reason the -- we needed to do it was it          09:42:31

5      was important to the team that was selling, and the           09:42:34

6      reason that the board should be comfortable with it           09:42:37

7      was because of the diligence process.                         09:42:40

8      BY MR. VERHOEVEN:                                             09:42:40

9           Q.     Did you have a concern about it?                  09:42:42

10          A.     Very likely that I asked questions about it,      09:43:02

11     which would take me right back to what I just conveyed        09:43:05

12     to you.                                                       09:43:06

13          Q.     Well, what do you remember saying?                09:43:08

14          A.     I don't remember any specifics.                   09:43:11

15          Q.     Well, generally, did you say, what's up with      09:43:14

16     this?     Did you inquire about it?                           09:43:17

17          A.     It's highly possible that I did, which led to     09:43:22

18     the conversation that I've already described.                 09:43:24

19          Q.     So is it fair to say that you were concerned      09:43:25

20     about it?                                                     09:43:26

21          MR. FLUMENBAUM:    Objection as to form.                 09:43:30

22                 You may answer.                                   09:43:32

23          THE WITNESS:    I think it's highly possible I           09:43:34

24     inquired about it.     And I would be inquiring about it      09:43:37

25     to make sure that we weren't taking on some                   09:43:40

                                                                  Page 57

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 59 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      unnecessary liability or obligation.          And, once again,     09:43:45

2      the reason that was given and the reason that the                  09:43:49

3      board approved the deal, despite this, relates to that             09:43:54

4      discussion of --                                                   09:43:55

5      BY MR. VERHOEVEN:

6           Q.   I'm just asking --                                       09:43:57

7           MR. FLUMENBAUM:    You're interrupting.        I don't        09:43:58

8      believe Judge Alsup would approve of that.                         09:44:08

9                Finish your answer, please.

10          THE WITNESS:    -- that discussion about the                  09:44:09

11     diligence process.                                                 09:44:11

12     BY MR. VERHOEVEN:                                                  09:44:11

13          Q.   I'm just asking if you were concerned about              09:44:13

14     it at the meeting.                                                 09:44:14

15          MR. FLUMENBAUM:    Asked and answered.                        09:44:15

16          THE WITNESS:    I don't have a specific recollection          09:44:16

17     of whether I was concerned.      It was an issue that was          09:44:21

18     discussed.   It's highly probable that I brought that              09:44:25

19     up because that's something I would ask about.           And I     09:44:30

20     already told you how we discussed it and what the                  09:44:34

21     response was.                                                      09:44:34

22     BY MR. VERHOEVEN:                                                  09:44:34

23          Q.   It was highly unusual, wouldn't you agree,               09:44:39

24     for a buyer in an acquisition agreement to indemnify               09:44:42

25     employees from the seller for past acts of trade                   09:44:50

                                                                        Page 58

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 60 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      secret misappropriation?                                           09:44:52

2            MR. FLUMENBAUM:    Objection as to form.                     09:44:56

3            THE WITNESS:    I don't have a universal sample to           09:45:00

4      know whether that's highly unusual or not.              Like I     09:45:03

5      said, there are slides dedicated to it, so it was a                09:45:05

6      topic of discussion.         And I already told you how it         09:45:09

7      was discussed and what the rationale was for                       09:45:13

8      supporting it.                                                     09:45:14

9      BY MR. VERHOEVEN:                                                  09:45:14

10           Q.   Have you ever been in a                                 09:45:15

11     transaction -- withdrawn.                                          09:45:18

12                Can you name any transaction that you've been           09:45:21

13     involved in, other than this one, which had a                      09:45:23

14     provision that indemnified employees of the seller for             09:45:30

15     past trade secret misappropriation?                                09:45:32

16           A.   I don't have a specific recollection of one,            09:45:35

17     no.                                                                09:45:35

18           Q.   On its face, that doesn't make sense, does              09:45:40

19     it?                                                                09:45:40

20           MR. FLUMENBAUM:    Objection as to form.                     09:45:41

21           MR. BRILLE:    Yeah.                                         09:45:42

22           MR. FLUMENBAUM:    Please reword that question.              09:45:44

23     BY MR. VERHOEVEN:                                                  09:45:44

24           Q.   On its face, that doesn't make sense, does              09:45:47

25     it?                                                                09:45:47

                                                                        Page 59

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 61 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:    Objection as to form.                       09:45:48

2           MR. BRILLE:    Same.                                           09:45:51

3           THE WITNESS:    If -- I can answer, but I'm just               09:45:55

4      going to be --                                                      09:45:56

5           MR. FLUMENBAUM:    Repeat it again.                            09:45:58

6           THE WITNESS:    It came up.       It was listed as a           09:46:02

7      requirement of the -- it was discussed as a                         09:46:05

8      requirement of the sellers to get the deal done.            And     09:46:08

9      so we discussed it and whether or not it would -- it                09:46:11

10     would result in an unusually large liability or                     09:46:17

11     obligations.     And the reason that the board was told             09:46:22

12     that this was not a big deal was because of the due                 09:46:25

13     diligence process.                                                  09:46:26

14     BY MR. VERHOEVEN:                                                   09:46:26

15          Q.   So a requirement of the deal getting done,                09:46:31

16     requirement that Ottomotto insisted on of the deal                  09:46:34

17     getting done, is that Uber would indemnify these                    09:46:39

18     diligenced employees for future lawsuits for                        09:46:43

19     misappropriation of trade secrets?                                  09:46:45

20          A.   That's my best recollection of . . .                      09:46:49

21          Q.   Have you ever heard of that being a                       09:46:50

22     requirement in any other acquisition?                               09:46:53

23          A.   I don't have specific knowledge or                        09:46:58

24     remembrance of any other.                                           09:47:00

25          Q.   Did you ask why that was a requirement?                   09:47:03

                                                                         Page 60

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 62 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:     Objection; form.                     09:47:06

2           THE WITNESS:     I don't remember if that particular     09:47:09

3      topic was discussed.                                          09:47:11

4      BY MR. VERHOEVEN:                                             09:47:11

5           Q.   Did it concern you that Ottomotto was               09:47:19

6      insisting on this specific indemnification as a               09:47:23

7      requirement for them being purchased?                         09:47:26

8           MR. BRILLE:    Objection; form.                          09:47:31

9           THE WITNESS:     It certainly provoked questions,        09:47:32

10     which we've discussed.                                        09:47:34

11     BY MR. VERHOEVEN:                                             09:47:34

12          Q.   But you don't recall whether you asked those        09:47:40

13     questions?                                                    09:47:41

14          A.   I do not.                                           09:47:42

15          Q.   What were the questions?        I know the          09:47:44

16     explanation.                                                  09:47:45

17               What were the questions?                            09:47:47

18          MR. FLUMENBAUM:     Objection as to form.                09:47:49

19          THE WITNESS:     I just don't have specific              09:47:52

20     recollection of specific questions, just a remembrance        09:47:56

21     of the general discussion.                                    09:47:58

22     BY MR. VERHOEVEN:                                             09:47:58

23          Q.   Was the question asked, what did the due            09:48:01

24     diligence turn up?                                            09:48:02

25          A.   Once again, not remembering specific                09:48:07

                                                                   Page 61

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 63 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      statements that were made, the general perception I            09:48:10

2      had --                                                         09:48:11

3           MR. BRILLE:     Let me just interject here.               09:48:13

4                Mr. Gurley, in answering that question, I            09:48:16

5      would ask you not to disclose the content or the               09:48:19

6      substance of the due diligence, the results of it or           09:48:22

7      anything else.      I will instruct you not to answer          09:48:25

8      that.                                                          09:48:26

9           MR. FLUMENBAUM:     If you can answer -- I think          09:48:33

10     you've already said --                                         09:48:35

11          THE WITNESS:     Yeah, it would be repetitive of          09:48:38

12     something I already said, which was there was -- the           09:48:41

13     board was left with a generic opinion that the due             09:48:46

14     diligence process had been clean and positive.                 09:48:49

15     BY MR. VERHOEVEN:                                              09:48:49

16          Q.   And what was that based on?                          09:48:50

17          A.   It wasn't discussed at the meeting, that I           09:48:55

18     recall.                                                        09:48:55

19          Q.   So you're convinced the whole board was left         09:49:01

20     with the impression that it was clean?                         09:49:04

21          A.   That's my impression, yes.                           09:49:06

22          Q.   Without discussing it?                               09:49:07

23          MR. FLUMENBAUM:     Objection; form.                      09:49:11

24          THE WITNESS:     I didn't say it wasn't discussed.    I   09:49:14

25     said it was discussed.                                         09:49:15

                                                                  Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 64 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      BY MR. VERHOEVEN:                                               09:49:15

2           Q.   Okay.    So what was discussed about the              09:49:16

3      results of the due diligence?                                   09:49:18

4           MR. BRILLE:    Objection.   Instruct not to answer.        09:49:20

5                How many times are you going to ask this and          09:49:23

6      make us instruct?                                               09:49:24

7           MR. VERHOEVEN:    We'll move.     Mr. Gurley will have     09:49:36

8      to come back.                                                   09:49:38

9      BY MR. VERHOEVEN:                                               09:49:38

10          Q.   Go to the page 875.                                   09:49:52

11               Do you see here there's the appendix about            09:49:58

12     the detailed indemnity summary?                                 09:50:01

13          A.   Yes.                                                  09:50:03

14          Q.   So you knew at this time that there had been          09:50:12

15     this due diligence investigation; right?                        09:50:15

16          A.   Yes.                                                  09:50:19

17          Q.   The third-party forensic expert performed due         09:50:25

18     diligence on Mr. Levandowski and four other employees;          09:50:30

19     right?                                                          09:50:30

20          A.   You're reading the first bullet?                      09:50:35

21          Q.   Yes.                                                  09:50:36

22          A.   Yes.                                                  09:50:37

23          Q.   What was your understanding of the meaning of         09:50:42

24     "forensic expert"?                                              09:50:43

25          A.   I didn't have one.     Other than how you would       09:50:53

                                                                     Page 63

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 65 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      just interpret this sentence here.         There was no       09:50:56

2      further explanation, that I recall.                           09:51:00

3           Q.   Did you know what a forensic expert was,            09:51:04

4      generally?                                                    09:51:05

5           A.   That phrase creates a general concept in my         09:51:14

6      brain.                                                        09:51:15

7           Q.   And what would that be?                             09:51:17

8           A.   Someone who's experienced at determining            09:51:20

9      detailed investigative results.                               09:51:32

10          Q.   Would it be fair that you interpreted this to       09:51:34

11     being that the expert would have looked at                    09:51:37

12     Mr. Levandowski's computer files?                             09:51:43

13          A.   As I already mentioned, I don't have any            09:51:46

14     recollection of the diligence process being discussed         09:51:51

15     in detail at the meeting.     So anything I -- that I         09:51:56

16     would speculate would be solely from my own                   09:52:00

17     interpretation of reading the deck, at that moment in         09:52:05

18     time.                                                         09:52:05

19          Q.   At that moment in time, did you interpret the       09:52:08

20     first bullet here to be saying that a third-party             09:52:15

21     forensic expert had looked to see if there was any            09:52:20

22     trade secret misappropriation by Anthony?                     09:52:23

23          MR. BRILLE:    Objection to form.                        09:52:28

24          THE WITNESS:    I would have assumed that to be part     09:52:34

25     of the process, but once again, the details of the            09:52:38

                                                                  Page 64

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 66 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      process weren't discussed at that meeting.                    09:52:41

2      BY MR. VERHOEVEN:                                             09:52:41

3           Q.   The next bullet -- or two bullets down, the         09:52:44

4      third bullet down, says, "Uber received report from           09:52:48

5      both forensic expert and outside counsel."                    09:52:51

6                Do you see that?                                    09:52:52

7           A.   Yes.                                                09:52:53

8           Q.   What was the report that's being referred to        09:52:56

9      there?                                                        09:52:57

10          MR. FLUMENBAUM:    Just limit your answer to what        09:53:02

11     was done at the board meeting and not what you may            09:53:06

12     have heard from counsel afterwards.                           09:53:08

13          THE WITNESS:    At that moment in time, I didn't         09:53:11

14     know the specifics of this such report.                       09:53:16

15     BY MR. VERHOEVEN:                                             09:53:16

16          Q.   Did you ask to see the report?                      09:53:18

17          A.   Did not.                                            09:53:20

18          Q.   Why not?                                            09:53:21

19          A.   Once again, we were relying on the assertion        09:53:29

20     that was made to the board that the diligence effort          09:53:33

21     had been positive.                                            09:53:35

22          Q.   And who made that assertion?                        09:53:37

23          A.   My recollection is it was Mr. Kalanick.             09:53:39

24     There's some chance that it was one of the deal -- one        09:53:46

25     of the executives that worked on the deal, like               09:53:48

                                                                  Page 65

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 67 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      Cameron.                                                      09:53:49

2           Q.    The next bullet says, "Based on our review of      09:53:52

3      facts, Uber decided to move forward with signing of           09:53:55

4      the put-call agreement."                                      09:53:56

5                 Do you see that?                                   09:53:58

6           A.    Yes.                                               09:53:58

7           Q.    Is it fair that -- that whoever it was who         09:54:04

8      was speaking on this slide was saying -- was that they        09:54:10

9      had to complete this diligence report before Uber             09:54:13

10     could decide whether to move forward or not?                  09:54:16

11          MR. BRILLE:    Objection to form.                        09:54:19

12          THE WITNESS:    Ask that again.     I'm not sure I       09:54:25

13     understand the question.                                      09:54:26

14     BY MR. VERHOEVEN:                                             09:54:26

15          Q.    So was it your understanding that getting the      09:54:31

16     results of the diligence report and reviewing those           09:54:35

17     was a requirement before Uber would move forward and          09:54:38

18     sign the put-call agreement?                                  09:54:41

19          MR. BRILLE:    Object to form.                           09:54:43

20          MR. FLUMENBAUM:    Object to form as well.               09:54:44

21          THE WITNESS:    I didn't have that specific point of     09:54:51

22     view.                                                         09:54:53

23     BY MR. VERHOEVEN:                                             09:54:53

24          Q.    How did you interpret that phrase, "Based on       09:54:55

25     our review of the facts, Uber decided to move                 09:54:58

                                                                  Page 66

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 68 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      forward"?                                                     09:54:59

2           A.     Once again, consistent with what I said many      09:55:02

3      times, to me that says, and it was consistent with the        09:55:05

4      discussion and disclosure at the meeting, that the due        09:55:11

5      diligence effort had been clean and that, as a result,        09:55:14

6      we were comfortable moving forward.                           09:55:18

7           Q.     Okay.   So as a result of it being clean, then    09:55:22

8      Uber was comfortable moving forward?                          09:55:25

9           A.     That was my -- that's my recollection.            09:55:27

10          Q.     So all I'm saying is that was a requirement       09:55:29

11     for Uber to move forward; right?                              09:55:33

12          MR. BRILLE:     Object to form.                          09:55:34

13          MR. FLUMENBAUM:     Object to form.                      09:55:38

14          MR. VERHOEVEN:     You can only -- we've already         09:55:40

15     agreed --                                                     09:55:41

16          MR. FLUMENBAUM:     We were talking at the same time.    09:55:43

17          MR. BRILLE:     We're trying our best.                   09:55:45

18          THE WITNESS:     Yeah, I'm not sure of the exact         09:55:49

19     wordsmith -- I'm not sure what you're trying to get at        09:55:52

20     that I'm not answering, but I'm open to try it again.         09:55:57

21          MR. FLUMENBAUM:     Can I suggest something to you,      09:56:02

22     Mr. --                                                        09:56:02

23          MR. VERHOEVEN:     Let's just move on.                   09:56:04

24          MR. FLUMENBAUM:     Okay.                                09:56:04

25     BY MR. VERHOEVEN:                                             09:56:04

                                                                  Page 67

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 69 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.     Under the same page, on the right-hand side,         09:56:38

2      under the heading, "Exclusions from Indemnity," do you           09:56:42

3      see that?                                                        09:56:43

4           A.     Yes.                                                 09:56:43

5           Q.     The first bullet says, "If diligenced                09:56:47

6      employees lie during forensic due diligence process              09:56:52

7      and it's discovered later, employees will not receive            09:56:56

8      indemnity for claims based on those untruthful acts."            09:57:00

9           MR. BRILLE:       Objection, you read that incorrectly.     09:57:05

10     BY MR. VERHOEVEN:                                                09:57:05

11          Q.     "Facts."

12                 Well, you can read it.        Have you read it?      09:57:08

13          A.     I have.                                              09:57:08

14          Q.     Okay.     What's that a reference to?                09:57:11

15          A.     I don't know if that particular bullet point         09:57:19

16     was discussed in the meeting, so it's purely my                  09:57:22

17     interpretation of reading it.          But it suggests that if   09:57:27

18     the people who had gone through the diligence process,           09:57:31

19     it's later found out, were untruthful during that                09:57:34

20     process, that they will lose the indemnity.                      09:57:40

21          Q.     And then the second bullet says, "If                 09:57:42

22     diligenced employees commit any post-signing bad                 09:57:46

23     acts," per a specific list.                                      09:57:49

24                 Do you see that?                                     09:57:49

25          A.     Yes.                                                 09:57:49

                                                                     Page 68

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 70 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.     And that's the same bad acts we talked about      09:57:52

2      before?                                                       09:57:53

3           A.     I would presume, based on the fact that it        09:57:55

4      was mentioned in the slide before.                            09:57:58

5           Q.     Did you understand that the due diligence         09:58:00

6      that the forensic expert was looking for included             09:58:05

7      pre-signing bad acts, as we've been using that term?          09:58:10

8           A.     Not at the moment in time that this deal was      09:58:17

9      approved.                                                     09:58:17

10          Q.     What was your understanding of what the           09:58:22

11     subject of the due diligence was then?                        09:58:29

12          MR. FLUMENBAUM:    Again, focused on the board           09:58:31

13     meeting.                                                      09:58:33

14          THE WITNESS:    Consistent with what I said before,      09:58:35

15     it was only discussed generically at the meeting.             09:58:40

16     BY MR. VERHOEVEN:                                             09:58:40

17          Q.     So you didn't know?                               09:58:44

18          MR. FLUMENBAUM:    Objection as to form.                 09:58:53

19          THE WITNESS:    I would just state that we               09:58:55

20     had -- this is a rather large company that had done           09:58:58

21     numerous transactions and had a large deal team and a         09:59:02

22     large legal team and external lawyers involved.       And I   09:59:07

23     think it was -- it would be a safe presumption that           09:59:11

24     the details of that effort were done in an appropriate        09:59:17

25     way, as the board would interpret any discussion about        09:59:22

                                                                  Page 69

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 71 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      a particular action within the development team or the         09:59:26

2      marketing team or anything else.                               09:59:28

3      BY MR. VERHOEVEN:                                              09:59:28

4           Q.   So just to close the loop, did you have an           09:59:56

5      understanding at the meeting of what the subject of            09:59:58

6      the due diligence was?                                         10:00:01

7           A.   Not a specific one, no.                              10:00:03

8           Q.   Okay.    Do you remember anything else that was      10:00:29

9      discussed about the acquisition at the board meeting?          10:00:32

10          A.   Yes.    There was quite a bit of discussion          10:00:40

11     about the form of the -- of how the . . . there's a            10:00:58

12     lot of discussion about the fact that the cost of the          10:01:00

13     transaction was tied specifically to milestones.               10:01:05

14     There's quite a bit of discussion about that topic.            10:01:11

15          Q.   What do you recall -- can you tell me                10:01:15

16     generally what was discussed on this --                        10:01:18

17          A.   Sure.    So when you're entering into a              10:01:21

18     transaction that has a headline valuation number               10:01:25

19     that's large, as this one does, and a rather                   10:01:30

20     early-stage company, that provokes questions.       And so     10:01:35

21     there was a lot of discussion about, you know, does it         10:01:39

22     really make sense -- even though there have since been         10:01:44

23     acqui-hires like -- in the autonomous space, like GM           10:01:47

24     paid a billion for Cruze.     But despite that, there          10:01:50

25     were a lot of discussion about whether it really made          10:01:54

                                                                    Page 70

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 72 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      sense to spend this amount of money for such an               10:01:58

2      early-stage company.                                          10:01:59

3                 And the rationale that was provided to the         10:02:01

4      board was that the majority of the value was tied to          10:02:06

5      milestones.    And so if -- if the team failed to hit         10:02:11

6      those milestones way into the future, then there would        10:02:16

7      actually be no cost or minimal cost to the                    10:02:19

8      organization -- to Uber.                                      10:02:20

9           Q.    Did you review the milestones?                     10:02:24

10          A.    I do believe we did a cursory review of the        10:02:31

11     milestones.    That's my best recollection.                   10:02:34

12          Q.    Do you remember that they were highly              10:02:37

13     aggressive?                                                   10:02:39

14          A.    There was a discussion that if we hit those        10:02:43

15     milestones, it would be such a positive outcome, that         10:02:45

16     the cost of the transaction would look like it was            10:02:51

17     cheap rather than expensive because that would be so          10:02:54

18     good for the company if those were achieved.                  10:02:57

19          Q.    Did anyone at the meeting express the concern      10:03:00

20     that the milestones weren't realistic?                        10:03:03

21          A.    I expressed concern about milestone deals in       10:03:08

22     general.                                                      10:03:09

23          Q.    What did you say?                                  10:03:10

24          A.    Just that it's been my experience that in --       10:03:12

25     with other companies, that when you have a large group        10:03:17

                                                                  Page 71

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 73 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      of employees where all of their compensation is tied                 10:03:21

2      to specific targets, that it's hard to get them to                   10:03:24

3      focus on the objectives of the overall organization                  10:03:28

4      because they get so distracted and only care about                   10:03:31

5      that, and that it leads to dysfunction down the road.                10:03:36

6      And I have a specific recollection of making that                    10:03:37

7      point.                                                               10:03:38

8           Q.   Was there any discussion of whether the                    10:03:41

9      milestones were achievable in reality?                               10:03:44

10          A.   It's possible.    I don't have specific                    10:03:55

11     recollection of that.                                                10:03:56

12          Q.   Do you recall anyone being concerned that the              10:03:58

13     timetable in the milestones was not realistic?                       10:04:03

14          A.   Actually, I do have one thing.            I made           10:04:06

15     specific comments that the profitability assumptions                 10:04:10

16     in the trucking deal were not realistic.             I made that     10:04:16

17     point.                                                               10:04:17

18          Q.   Okay.   And you made that to Mr. Kalanick or               10:04:21

19     to the board generally?                                              10:04:23

20          A.   I think to the board generally and certainly               10:04:26

21     at other points in time to others.                                   10:04:28

22          Q.   Did you get a response to that statement at                10:04:35

23     the board meeting?                                                   10:04:37

24          A.   The response that I heard was that the team                10:04:42

25     members of the trucking deal, you know, had confidence               10:04:46

                                                                          Page 72

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 74 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      in them and that if they wanted to value those as                10:04:51

2      realistic, that that was their prerogative.                      10:04:55

3           Q.   They took the risk?                                    10:04:56

4           A.   Yeah.                                                  10:04:56

5           Q.   Did that satisfy you?      Or did you still have       10:05:04

6      a concern?                                                       10:05:06

7           A.   Both with regard to the Otto Trucking                  10:05:20

8      milestones and with regard to generic milestone deals,           10:05:25

9      that's a general perception of mine.          So I still had a   10:05:28

10     concern, which I raised.                                         10:05:33

11          Q.   I'm going to hand -- well, before I do that,           10:05:38

12     anything else that you remembered being discussed at             10:05:41

13     the board meeting concerning acquisition?                        10:05:45

14          A.   No.                                                    10:05:45

15          MR. VERHOEVEN:   I'm going to mark as Exhibit 911           10:06:02

16     some highly redacted minutes of special meeting of               10:06:06

17     board of directors, Uber Technologies, Inc., dated               10:06:11

18     April 11th, 2016.                                                10:06:13

19               (Plaintiff's Exhibit 911 was marked.)                  10:06:23

20          MR. BOOCK:   Counsel, during a break -- during a            10:06:29

21     break, could you have a copy for Otto Trucking made of           10:06:33

22     the prior exhibit?    You're not passing any exhibits            10:06:38

23     down.                                                            10:06:38

24          MR. VERHOEVEN:   I'm sorry.     I didn't know there         10:06:39

25     were going to be however many people are here.          This     10:06:39

                                                                      Page 73

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 75 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      is MoFo's offices.       I think maybe they could make a          10:06:44

2      copy for you.                                                     10:06:46

3      BY MR. VERHOEVEN:                                                 10:06:46

4           Q.    Do you recognize this document?                        10:06:49

5                 First of all, I'll represent to you that               10:06:52

6      these big blank spaces that say "redacted" were                   10:06:57

7      blocked out by counsel for Uber --                                10:07:01

8           A.    Okay.                                                  10:07:03

9           Q.    -- not by us.                                          10:07:05

10          A.    Okay.   Thank you.                                     10:07:07

11          Q.    So do you recognize this document?                     10:07:09

12          A.    Yes.                                                   10:07:10

13          Q.    What is it?                                            10:07:11

14          A.    It's minutes for the board meeting that we             10:07:15

15     just discussed.                                                   10:07:16

16          MR. VERHOEVEN:      All right.    That's all I have on       10:07:35

17     that.                                                             10:07:35

18                How long have we been going?          Does anyone      10:07:42

19     need a break?                                                     10:07:43

20          MR. FLUMENBAUM:      Do you want to take a short             10:07:45

21     break?    We can take a short break.                              10:07:47

22          MR. VERHOEVEN:      I'm switching subjects.                  10:07:49

23          MR. FLUMENBAUM:      Let's take a five-minute break.         10:07:53

24          THE VIDEOGRAPHER:      This marks the end of DVD No. 1       10:07:56

25     in the deposition of William Gurley.            We're off the     10:07:59

                                                                       Page 74

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 76 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      record at 10:07 a.m.                                             10:08:04

2                (Recess taken.)                                        10:08:04

3           THE VIDEOGRAPHER:     Back on the record.       This is     10:21:54

4      the beginning of DVD No. 2, and the time is 10:21 a.m.           10:21:59

5      BY MR. VERHOEVEN:                                                10:21:59

6           Q.   Mr. Gurley, when did you learn of the                  10:22:03

7      allegations in the complaint filed by Waymo in                   10:22:07

8      District Court in California?                                    10:22:08

9           A.   I don't have any recollection of knowing               10:22:16

10     about it prior to it being a public event.                       10:22:21

11          Q.   So you learned about it from the press?                10:22:24

12          A.   It's my recollection.       There's a chance we        10:22:27

13     were notified as a board earlier, but I don't have               10:22:30

14     recollection of that.                                            10:22:31

15          Q.   Did you know that this might happen?                   10:22:35

16          A.   I suppose.     I mean, anybody can sue anybody,        10:22:49

17     so I guess there's a knowledge that it could happen,             10:22:52

18     but I wasn't anticipating it happening.                          10:22:55

19          Q.   Did you read the complaint?                            10:23:03

20          A.   I don't think I read the detailed complaint.           10:23:07

21          Q.   Did you learn what the allegations were?               10:23:10

22          MR. FLUMENBAUM:     Objection.                              10:23:11

23               And if you learned it from talking to                  10:23:14

24     counsel --                                                       10:23:16

25          THE WITNESS:   Right.                                       10:23:18

                                                                      Page 75

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 77 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:       -- just say that you can't answer   10:23:20

2      that question.                                                 10:23:21

3           MR. VERHOEVEN:     Can we have a yes or no and then       10:23:23

4      he can answer if he learned it from counsel, so I know         10:23:26

5      if he learned about it in the first place?                     10:23:29

6           MR. BRILLE:    Yes.                                       10:23:31

7      BY MR. VERHOEVEN:                                              10:23:31

8           Q.   Did you learn about the allegations of the           10:23:34

9      complaint?                                                     10:23:35

10          A.   Yes.                                                 10:23:35

11          Q.   And when was that?                                   10:23:36

12          A.   To the best of my recollection, around the           10:23:39

13     time that it was filed and went public.                        10:23:42

14          Q.   And what was your understanding of those             10:23:44

15     allegations?                                                   10:23:45

16          MR. FLUMENBAUM:       Do you have any understanding       10:23:46

17     other than through counsel?                                    10:23:47

18          THE WITNESS:     From what I've read in the press.        10:23:50

19          MR. FLUMENBAUM:       You want him to answer based on     10:23:55

20     his knowledge through the press?                               10:23:57

21          MR. VERHOEVEN:     I want him to answer the question,     10:24:00

22     if he can.                                                     10:24:01

23          THE WITNESS:     Based on my knowledge from reading       10:24:02

24     articles in the press, there were claims of trade              10:24:07

25     secret theft and solicitation of employees and                 10:24:14

                                                                    Page 76

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 78 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      specific accusations related to the downloading of the            10:24:20

2      14,000 or so files.                                               10:24:23

3      BY MR. VERHOEVEN:                                                 10:24:23

4           Q.   Did you speak with anyone at Uber about the             10:24:27

5      veracity of that allegation about the 14,000 files                10:24:30

6      being downloaded?                                                 10:24:32

7           MR. FLUMENBAUM:    Can he answer yes?                        10:24:35

8           MR. BRILLE:    He can answer yes, and then we'll             10:24:37

9      take it a step at a time.     Or no, as the case may be.          10:24:45

10          THE WITNESS:    When the company the size of Google          10:24:49

11     sues one of the companies you're on the board of, I'm             10:24:52

12     100 percent certain that discussions ensued.          I don't     10:24:55

13     have specific recollection of -- a detailed                       10:24:59

14     recollection of a specific discussion.          I'm sure there    10:25:05

15     were many.                                                        10:25:06

16     BY MR. VERHOEVEN:                                                 10:25:06

17          Q.   Did you discuss it with any nonlawyers, such            10:25:08

18     as perhaps, Mr. Kalanick?                                         10:25:11

19          A.   I don't recall having a specific one-on-one             10:25:14

20     conversation with Travis about this topic.                        10:25:20

21          Q.   Do you remember any discussions you had where           10:25:22

22     there weren't lawyers in the room?                                10:25:25

23          A.   Not specifically.                                       10:25:26

24          Q.   So you can't say one way or another whether             10:25:31

25     you had any conversations with --                                 10:25:33

                                                                       Page 77

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 79 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.   I think it's highly likely.         I just don't     10:25:36

2      recall the details of any specific conversation.               10:25:39

3           Q.   Tell me about what you recall about these            10:25:41

4      conversations.                                                 10:25:42

5           MR. FLUMENBAUM:    Again, exclude anything that --        10:25:47

6           THE WITNESS:   With a lawyer.                             10:25:49

7           MR. FLUMENBAUM:    -- you had with counsel.               10:25:50

8      BY MR. VERHOEVEN:                                              10:25:50

9           Q.   So the question is:     Did you ask Travis or        10:25:54

10     anybody else at Uber about the veracity of the                 10:25:58

11     allegations concerning Levandowski's downloading of            10:26:03

12     the 14,000 files?                                              10:26:04

13          A.   There were numerous discussions that involved        10:26:07

14     company counsel, external counsel that I presume are           10:26:12

15     privileged, numerous.      What I'm struggling to              10:26:16

16     recollect is if I had conversations with nonattorneys          10:26:20

17     about what you're asking, and I don't have specific            10:26:25

18     recollection.                                                  10:26:26

19          Q.   Well, did you have any conversations --              10:26:31

20          A.   Highly likely.                                       10:26:32

21          Q.   Well, what do you remember saying in those           10:26:35

22     circumstances?                                                 10:26:37

23          MR. FLUMENBAUM:    Again, limit your answer to            10:26:39

24     conversations where counsel was not present, to the            10:26:42

25     extent you can remember those.                                 10:26:44

                                                                    Page 78

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 80 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           THE WITNESS:   I'd be reaching.       I don't have       10:26:48

2      specific recollection of -- it's highly likely it             10:26:54

3      happened because it's such a critical and meaningful          10:26:57

4      event.    The substantive conversations are much more         10:27:01

5      likely to have been with the attorneys because of the         10:27:04

6      nature of the event.                                          10:27:05

7      BY MR. VERHOEVEN:                                             10:27:05

8           Q.    So you're saying the only conversations you        10:27:07

9      can recall are with attorneys?                                10:27:09

10          A.    Yes.                                               10:27:09

11          Q.    But you would agree that the filing of the         10:27:25

12     complaint was a highly critical event; right?                 10:27:35

13          A.    Yes.                                               10:27:35

14          Q.    When did you learn -- let me back up.              10:27:47

15                Did there come a point when you learned that       10:27:52

16     Mr. Levandowski was asserting the Fifth Amendment?            10:27:55

17          A.    Yes.                                               10:27:55

18          Q.    And when did you learn that?                       10:27:59

19          A.    I don't have any recollection of knowing that      10:28:07

20     ahead of it being general public knowledge.                   10:28:10

21          Q.    Did you learn it from the press then?              10:28:13

22          A.    It's possible.                                     10:28:14

23          Q.    What was your reaction to that?                    10:28:18

24          A.    It -- it's not a topic that I had much             10:28:28

25     familiarity with, so my reaction was to try to find           10:28:32

                                                                  Page 79

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 81 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      out whether it was common or not and why it was                    10:28:34

2      happening and, you know, what the company's response               10:28:39

3      should be.                                                         10:28:40

4            Q.    So you weren't concerned when you read it?             10:28:43

5            A.    I didn't say that.                                     10:28:44

6            Q.    Were you concerned when you read it?                   10:28:47

7            A.    I was unaware of how to react to it, and so I          10:28:53

8      sought knowledge to have a broader understanding of                10:28:56

9      it.                                                                10:28:57

10           Q.    You know generally what taking the Fifth is;           10:29:01

11     right?                                                             10:29:01

12           A.    Yeah, but I didn't have a prior knowledge as           10:29:05

13     to what it meant in this situation.            But then I sought   10:29:10

14     that out.                                                          10:29:11

15           Q.    Well, you knew when you take the Fifth,                10:29:13

16     you're refusing to answer questions --                             10:29:15

17           A.    I understand.                                          10:29:16

18           Q.    -- on the ground that you might incriminate            10:29:19

19     yourself; right?                                                   10:29:21

20           A.    I understand.                                          10:29:22

21           Q.    And you knew that at the time?                         10:29:23

22           A.    I did.   I didn't have a -- I didn't have a            10:29:27

23     full understanding of the -- how unusual -- I didn't               10:29:34

24     have an understanding in that context, but then I did              10:29:37

25     shortly thereafter.                                                10:29:38

                                                                      Page 80

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 82 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.    And were you concerned about it?                   10:29:40

2           A.    Yes.                                               10:29:40

3           Q.    Did you do anything about it?                      10:29:45

4           A.    I asked a lot of questions about him doing         10:29:51

5      that and what the proper response from the company            10:29:54

6      should be.                                                    10:29:56

7           Q.    And what response did you get from the             10:29:58

8      company?                                                      10:29:59

9           MR. BRILLE:     Objection.                               10:29:59

10                I'm going to instruct the witness that to the      10:30:02

11     extent it would call for you to disclose                      10:30:05

12     attorney-client privilege communications, that you            10:30:07

13     exclude those from your answer.                               10:30:09

14          MR. BOOCK:     And I would agree that Otto Trucking      10:30:09

15     joins in all of Uber and Otto's objections.

16          MR. FLUMENBAUM:     Can you answer that question         10:30:19

17     without divulging conversations that you had with             10:30:22

18     counsel for Uber?                                             10:30:25

19          THE WITNESS:     So as I attempted to understand the     10:30:33

20     situation more broadly and talked to our own                  10:30:40

21     counsel --                                                    10:30:43

22          MR. FLUMENBAUM:     You can't talk about your own        10:30:45

23     counsel, conversations with your own counsel.                 10:30:48

24          THE WITNESS:     At any rate, I came to believe that     10:30:51

25     the appropriate action in a situation like this would         10:30:54

                                                                   Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 83 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      be for the company to terminate based on taking the                 10:30:57

2      Fifth.                                                              10:30:59

3      BY MR. VERHOEVEN:                                                   10:30:59

4           Q.     Okay.     And what was the time -- what was the         10:31:03

5      span of time from when you first read about it in the               10:31:08

6      press to when you came to that conclusion?                          10:31:10

7           A.     To the best of my recollection, a couple                10:31:17

8      weeks.                                                              10:31:18

9           Q.     And did you express that view?                          10:31:26

10          A.     Yes.                                                    10:31:26

11          Q.     To whom?                                                10:31:30

12          A.     There were some conversations with members of           10:31:33

13     the executive team.        I don't remember exactly who or          10:31:36

14     when.     There's some conversations with legal that are            10:31:40

15     privileged.        But I also expressed it to the board.            10:31:45

16          Q.     What do you remember about any discussions              10:31:50

17     with the executive team on this subject?                            10:31:53

18          A.     There were members of the executive team that           10:32:02

19     also agreed that termination was the right course of                10:32:06

20     action.                                                             10:32:06

21          Q.     And who were those members?                             10:32:08

22          A.     I don't recall specifically.          I talked to a     10:32:11

23     lot of executive team members.                                      10:32:13

24          Q.     Were there members who did not think that               10:32:16

25     that was the right course of action?                                10:32:18

                                                                         Page 82

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 84 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1             A.     I don't recall any.                                       10:32:33

2             Q.     Who comprised the executive team at that                  10:32:38

3      time?                                                                   10:32:38

4             A.     I don't know if I'll get them all.         I think        10:32:52

5      at that time Emil Michael was still there.              Twaun           10:32:56

6      Pham.       Rachel Whetstone.   Liane Hornsey.        Sally Yoo,        10:33:04

7      but Sally's on the legal team.          Jeff Holden.      Gautam        10:33:13

8      Gupta was still there at that time, I believe.              I'm         10:33:26

9      probably leaving somebody out.                                          10:33:28

10            Q.     Was Travis on the team?                                   10:33:30

11            A.     Yeah, I mean, he's CEO, so, yeah.         Jeff Jones      10:33:37

12     may have left by then.                                                  10:33:39

13            Q.     Did Mr. Kalanick agree, when you expressed                10:33:45

14     this to the executive team, that Mr. Levandowski                        10:33:48

15     should be terminated?                                                   10:33:52

16            A.     I don't recall if I had a direct discussion               10:33:55

17     with him, although probably at a board level, it was                    10:33:58

18     the general understanding of the team that he did not                   10:34:04

19     want to terminate Anthony.                                              10:34:06

20            Q.     Do you recall what the reasons -- that he                 10:34:17

21     stated for why he did not --                                            10:34:19

22            A.     Yeah, the statement I remember is that he                 10:34:21

23     didn't do anything wrong, so why should we terminate                    10:34:24

24     him?                                                                    10:34:25

25            Q.     And what was said in response to that?            And     10:34:32

                                                                             Page 83

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 85 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      if you can recall, who said it?        For example, did       10:34:42

2      someone say, then why is he taking the Fifth?                 10:34:45

3           MR. BRILLE:    Object to form.                           10:34:47

4           THE WITNESS:    I can certainly say that my opinion      10:34:53

5      at that moment in time was that his taking the Fifth          10:34:56

6      should result in his termination, based on my best            10:35:02

7      knowledge of how that situation should be dealt with.         10:35:06

8      BY MR. VERHOEVEN:                                             10:35:06

9           Q.     And did -- you referenced conversations with      10:35:10

10     the board on this subject?                                    10:35:12

11          A.     Yes.                                              10:35:12

12          Q.     How many such conversations were there?           10:35:16

13          A.     I can't remember specifically, but my general     10:35:21

14     recollection is that it spanned multiple board                10:35:24

15     meetings.                                                     10:35:31

16          Q.     And your position to the board was that he        10:35:34

17     should be terminated?                                         10:35:35

18          A.     Yes.                                              10:35:35

19          Q.     And you made that clear on the first of these     10:35:41

20     multiple board meetings?                                      10:35:43

21          A.     Once I'd gotten up to speed and had proper        10:35:48

22     knowledge of what I thought was the best to do,               10:35:55

23     which -- as I said earlier, there was a time window           10:35:58

24     where that happened.     So it wasn't -- my voicing of        10:36:06

25     this opinion wasn't immediate, like right after he            10:36:09

                                                                  Page 84

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 86 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      pled the Fifth.    It took me a while to ascertain the          10:36:14

2      right answer for this situation.                                10:36:16

3           Q.   Did you explain to the board why you thought          10:36:18

4      he should be terminated?                                        10:36:19

5           A.   Yes.                                                  10:36:19

6           Q.   What did you say?                                     10:36:21

7           A.   I said, based on all the research I've done,          10:36:25

8      that that's the appropriate action for a company at             10:36:29

9      this moment in time, when someone pleads the Fifth.             10:36:32

10          Q.   And when you say "research" that you've done,         10:36:34

11     can you summarize what you did?                                 10:36:36

12          A.   Well, I want to be careful.         Some of those     10:36:38

13     conversations were me reaching out to people who were           10:36:41

14     experienced on those matters, which would inherently            10:36:45

15     go to lawyers.                                                  10:36:46

16          Q.   Can you identify the lawyers that you                 10:36:48

17     consulted?                                                      10:36:49

18          A.   Certainly Steve Spurlock, who is a lawyer             10:36:54

19     that works for Benchmark.                                       10:36:57

20          Q.   Any outside counsel?                                  10:37:01

21          A.   He may have reached out.       I don't know           10:37:06

22     specifically who he talked to.                                  10:37:09

23          MR. VERHOEVEN:   And I assume, Counsel, you'll             10:37:12

24     instruct if I ask about the substance of his                    10:37:15

25     conversation?                                                   10:37:16

                                                                     Page 85

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 87 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:    Correct.                               10:37:18

2      BY MR. VERHOEVEN:                                              10:37:18

3           Q.     Any other things you did to research besides       10:37:25

4      talk to Steve Spurlock?                                        10:37:33

5           A.     Not that I have specific recollection of, but      10:37:35

6      I'm sure I -- I did as much work as I did to come up           10:37:42

7      to that point of view.     I just don't remember exactly       10:37:45

8      who I talked to.                                               10:37:46

9           Q.     Did you read the complaint?                        10:37:48

10          A.     I don't have -- I don't have memory of             10:37:51

11     reading the exact complaint.       I may have, but I don't     10:37:55

12     remember.                                                      10:37:55

13          Q.     Did you read the motion for preliminary            10:37:57

14     injunction?                                                    10:37:58

15          A.     It's possible, but I don't recall precisely.       10:38:03

16          Q.     Do you remember reading any legal pleadings        10:38:07

17     that were filed in around the time you were doing your         10:38:10

18     research?                                                      10:38:11

19          A.     I certainly made myself aware of the issues.       10:38:23

20     I just don't know if it was precisely by reading the           10:38:27

21     complaint.                                                     10:38:28

22          Q.     Did you have an understanding as to why, when      10:38:31

23     someone asserts the Fifth Amendment, you thought they          10:38:34

24     should be terminated?                                          10:38:36

25          MR. FLUMENBAUM:    Objection as to form.                  10:38:42

                                                                    Page 86

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 88 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      BY MR. VERHOEVEN:                                             10:38:42

2            Q.   Let me withdraw that.                              10:38:44

3                 Did you have an understanding as to the            10:38:45

4      reasons why, in these circumstances here, when                10:38:48

5      Mr. Levandowski asserted the Fifth Amendment, that he         10:38:52

6      should be terminated?                                         10:38:53

7            A.   Yeah, as I understood a couple of things,          10:38:56

8      one, that that was generally considered to be best            10:39:00

9      practice and so that's a reason in and of itself.       I     10:39:04

10     believe that he is required to be cooperative as part         10:39:09

11     of indemnity claims and that kind of thing, so this           10:39:16

12     is, by definition, being noncooperative.                      10:39:19

13                And there was also -- as I'm sure you're           10:39:34

14     aware, there were assertions by the judge in the case         10:39:37

15     that suggested that he had a strong bias for that             10:39:42

16     action.                                                       10:39:43

17           Q.   For what action?                                   10:39:44

18           A.   For terminating.    That's my interpretation of    10:39:48

19     it.                                                           10:40:04

20           Q.   Did there come a time when you learned that        10:40:06

21     Mr. Levandowski did, indeed, download the 14,000              10:40:11

22     files?                                                        10:40:12

23           MR. BRILLE:    Object to the form.                      10:40:23

24           THE WITNESS:    I don't have any knowledge of that      10:40:25

25     that wouldn't qualify for privileged conversation.            10:40:30

                                                                   Page 87

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 89 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      BY MR. VERHOEVEN:                                                   10:40:30

2           Q.    Well, yes or no?                                         10:40:32

3           MR. FLUMENBAUM:    He's answered your question.          I'm   10:40:36

4      going to tell him -- instruct him not to answer on the              10:40:40

5      basis of privilege.                                                 10:40:41

6      BY MR. VERHOEVEN:                                                   10:40:41

7           Q.    You had -- you learned something along those             10:40:45

8      lines from counsel; is that what you're saying?                     10:40:48

9           MR. FLUMENBAUM:    Objection as to form.       And I'm         10:40:50

10     going to instruct him not to answer that question on                10:40:53

11     privilege grounds.                                                  10:40:55

12          MR. BRILLE:    Same instruction.                               10:40:58

13          MR. VERHOEVEN:    Just asking him about his state of           10:41:01

14     mind.                                                               10:41:02

15          MR. FLUMENBAUM:    Well, you're not doing it                   10:41:04

16     appropriately.                                                      10:41:04

17          MR. VERHOEVEN:    Okay.   Tell me how to do it                 10:41:06

18     appropriately.                                                      10:41:07

19          MR. FLUMENBAUM:    First of all, you don't have a              10:41:09

20     time frame.    You have not excluded conversations with             10:41:12

21     counsel.    You have not excluded events that have                  10:41:15

22     occurred subsequent, so -- you know.                                10:41:19

23          MR. VERHOEVEN:    I asked him if there came a time             10:41:21

24     when he learned --                                                  10:41:23

25          MR. FLUMENBAUM:    Ask your question.                          10:41:24

                                                                       Page 88

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 90 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. VERHOEVEN:     Okay.     I'll repeat it.                   10:41:26

2      BY MR. VERHOEVEN:                                                   10:41:26

3           Q.   Did there come a time, Mr. Gurley, when you               10:41:29

4      learned that Mr. Levandowski, in fact, did download                 10:41:33

5      the 14,000 files?                                                   10:41:35

6           MR. BRILLE:     Mr. Gurley, in answering that                  10:41:37

7      question, I'm going to instruct you not to answer the               10:41:39

8      question if the only way you can answer the question                10:41:42

9      is to divulge the content of attorney-client                        10:41:46

10     communications.                                                     10:41:47

11          THE WITNESS:     Okay.                                         10:41:49

12          MR. FLUMENBAUM:     Instruction stands.                        10:41:51

13          MR. VERHOEVEN:     All right.     It will go on our            10:41:53

14     motion.   Can I ask him what time he learned it?                    10:41:57

15          MR. FLUMENBAUM:     If he learned it.                          10:41:59

16     BY MR. VERHOEVEN:                                                   10:41:59

17          Q.   Okay.     If you learned it, can you tell me              10:42:02

18     approximately when you learned it?                                  10:42:04

19          MR. BRILLE:     I'm going to object to the form.               10:42:07

20     Same objection -- I'm going to instruct.             The question   10:42:10

21     is improper and seeks to elicit attorney-client                     10:42:13

22     privileged discussions.         The way you're phrasing it is       10:42:16

23     the way it seeks to elicit that type of information.                10:42:19

24          MR. VERHOEVEN:     His counsel just suggested that.            10:42:22

25          MR. BRILLE:     No, he did not.                                10:42:28

                                                                       Page 89

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 91 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1            MR. VERHOEVEN:    I thought you said that if he            10:42:29

2      learned it --                                                    10:42:30

3            MR. FLUMENBAUM:    Why don't you start over and --         10:42:33

4      BY MR. VERHOEVEN:

5            Q.    If you learned that Mr. Levandowski did,             10:42:37

6      indeed, download the 14,000 files, when did you learn            10:42:41

7      it?                                                              10:42:41

8            MR. BRILLE:   Object to the form of the question           10:42:43

9      instruct the witness not to answer.          As phrased, it is   10:42:45

10     designed to elicit attorney-client privileged                    10:42:48

11     information.                                                     10:42:49

12           MR. FLUMENBAUM:    Correct, I agree with that.             10:42:52

13           MR. VERHOEVEN:    The fact of when the board learned       10:42:54

14     about something?                                                 10:42:54

15           MR. BRILLE:   As phrased, you are seeking to --            10:42:58

16           MR. FLUMENBAUM:    You are asking questions -- now         10:43:00

17     you're saying the board.        That's not part of your          10:43:03

18     question.                                                        10:43:04

19           MR. VERHOEVEN:    Okay.                                    10:43:05

20           MR. FLUMENBAUM:    Please start again.                     10:43:07

21     BY MR. VERHOEVEN:                                                10:43:07

22           Q.    Did there come a time when the board learned         10:43:10

23     that Mr. Levandowski did, in fact, download the 14,000           10:43:13

24     files?                                                           10:43:14

25           MR. BRILLE:   Mr. Gurley, I'm going to give you the        10:43:16

                                                                    Page 90

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 92 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      same instruction.      To the extent you can answer that         10:43:18

2      question without revealing the content of                        10:43:20

3      attorney-client privileged communications, you may do            10:43:23

4      so; otherwise, I will instruct you not to answer.                10:43:26

5      BY MR. VERHOEVEN:                                                10:43:26

6           Q.   It's a yes-or-no question?                             10:43:31

7           MR. FLUMENBAUM:     He can't answer that question as        10:43:32

8      worded, based on the instruction from Uber's counsel.            10:43:37

9           MR. VERHOEVEN:     Are you instructing him now?             10:43:39

10          MR. FLUMENBAUM:     Correct.                                10:43:40

11          MR. VERHOEVEN:     Even if there's not -- he learned        10:43:42

12     it through a non-attorney communication?                         10:43:44

13          MR. BRILLE:    That wasn't the instruction.                 10:43:46

14          MR. VERHOEVEN:     So that's what I understood the          10:43:48

15     instruction to be, that he could answer if --                    10:43:51

16          MR. FLUMENBAUM:     From a non -- from --                   10:43:56

17          MR. VERHOEVEN:     Let me ask the question again.           10:43:58

18     BY MR. VERHOEVEN:                                                10:43:58

19          Q.   Did there come a time when the board learned           10:44:01

20     in a board meeting that Mr. Levandowski, in fact, did            10:44:05

21     download the 14,000 files?                                       10:44:09

22          MR. BRILLE:    Same instruction.       To the extent that   10:44:12

23     you can answer that question without revealing the               10:44:14

24     content of attorney-client privilege --                          10:44:16

25          THE WITNESS:     I'm not aware of a non-privileged          10:44:19

                                                                    Page 91

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 93 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      discussion where the board shared that knowledge.                 10:44:24

2      BY MR. VERHOEVEN:                                                 10:44:24

3           Q.    Was there a privileged instance that you               10:44:26

4      can't talk about that exists that's responsive to my              10:44:32

5      question; yes or no?                                              10:44:34

6           MR. BRILLE:     As phrased, it calls for the                 10:44:35

7      disclosure of attorney-client privileged information.             10:44:37

8                 I instruct you not to answer at all.                   10:44:40

9           THE WITNESS:     Understood.                                 10:44:41

10          MR. VERHOEVEN:     I'll move on.        We've got a good     10:44:45

11     enough record for our motion.                                     10:44:46

12     BY MR. VERHOEVEN:                                                 10:44:46

13          Q.    Let's go back to discussions that we were              10:44:52

14     talking about at the board meeting about the Fifth                10:44:56

15     Amendment.                                                        10:44:56

16                Do you remember that?                                  10:44:58

17          A.    Um-hum.    Yes.                                        10:44:59

18          Q.    You had described for me the statements that           10:45:06

19     you made generally at that meeting, or at least that              10:45:09

20     you can recall.                                                   10:45:10

21          A.    Right.                                                 10:45:11

22          Q.    What did Mr. Kalanick say in response at that          10:45:15

23     meeting?                                                          10:45:17

24          A.    To the best of my knowledge, what he said, as          10:45:19

25     I've already stated to you, is that he felt that                  10:45:23

                                                                       Page 92

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 94 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      Anthony hadn't done anything wrong and, therefore, it          10:45:27

2      would be unfair to terminate him for pleading the              10:45:30

3      Fifth.                                                         10:45:31

4             Q.   Okay.   That was the answer you gave when I        10:45:34

5      asked about conversations with the executive team.        So   10:45:36

6      he said the same thing at the board meetings?                  10:45:39

7             A.   Yes.                                               10:45:39

8             Q.   And did anyone at the board meeting ask the        10:45:43

9      question, then why is he asserting the Fifth Amendment         10:45:46

10     if he didn't do anything wrong?                                10:45:49

11            A.   I don't know if that question was                  10:45:56

12     specifically asked, but I wouldn't be surprised if it          10:45:59

13     was.                                                           10:45:59

14            Q.   What discussion do you remember concerning         10:46:04

15     this statement that Mr. Kalanick said about him not            10:46:08

16     doing anything wrong?                                          10:46:10

17            A.   Nothing other than the simple statement.           10:46:21

18            Q.   But what do you remember, how the board            10:46:22

19     reacted?     Did they say -- he said he didn't do              10:46:26

20     anything wrong.      What did the board say in response to     10:46:29

21     that?                                                          10:46:30

22            A.   Just because I had better recollection             10:46:33

23     because it was on my mind at the time, my belief was           10:46:39

24     that if he felt compelled to do this, that the board           10:46:43

25     should -- or the company should take action against            10:46:48

                                                                  Page 93

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 95 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      him and terminate, for the reasons that I've                  10:46:50

2      discussed.                                                    10:46:51

3           Q.    Right.                                             10:46:51

4                 So -- but I'm asking you specifically, at the      10:46:54

5      board meeting, Kalanick repeated his view --                  10:46:59

6           A.    Right.

7           Q.    -- that Levandowski didn't do anything             10:47:02

8      wrong --                                                      10:47:03

9           A.    I think I understand your question?

10                I don't remember if there were specific            10:47:06

11     conversations that said, well, if he didn't do                10:47:08

12     anything wrong, why would he plead the Fifth?       I don't   10:47:10

13     remember if that happened.      It might have.                10:47:13

14          Q.    Well, do you remember -- was there response        10:47:15

15     to Mr. Kalanick at the meeting, after he made that            10:47:19

16     statement, just generally?      There was a discussion;       10:47:25

17     right?                                                        10:47:26

18          A.    Yeah, I think there was a discussion and I         10:47:28

19     think -- and I don't recall exactly who chimed in, but        10:47:32

20     there was others, like me, that felt that taking the          10:47:38

21     Fifth should be dealt with.                                   10:47:40

22          Q.    And who were those people?                         10:47:42

23          A.    I just said I don't recall exactly who was on      10:47:45

24     that point of view.                                           10:47:46

25          Q.    Do you remember anyone on the board that you       10:47:49

                                                                  Page 94

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 96 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      can identify?                                                 10:47:50

2           A.     I'd be speculating.                               10:47:56

3           Q.     So as a result -- as a result of the first        10:47:59

4      meeting of the board on this subject, was anything            10:48:05

5      done to Mr. Levandowski?                                      10:48:09

6           A.     Not immediately.                                  10:48:12

7           Q.     Do you remember anything else that was            10:48:20

8      discussed about the Waymo case or Mr. Levandowski             10:48:24

9      during this initial meeting?                                  10:48:43

10          A.     There were generic discussions about how we       10:48:46

11     would respond and who would be representing that kind         10:48:50

12     of thing.     There were other discussions that were          10:48:53

13     privileged with those representatives.                        10:48:56

14          Q.     Anything that wasn't the subject of attorney      10:49:00

15     advice?                                                       10:49:01

16          A.     Yeah, eventually, I made the proposition to       10:49:09

17     the board that, in light of all the facts in the              10:49:16

18     situation, that we should create a special committee          10:49:18

19     to oversee this litigation.                                   10:49:27

20          Q.     And what was the response of the board to         10:49:30

21     that suggestion?                                              10:49:31

22          A.     Eventually -- it was positive, because            10:49:35

23     eventually the committee was created, but it took a           10:49:40

24     while.    There was a lot of back and forth.                  10:49:42

25          Q.     Okay.   So at the initial meeting, it             10:49:45

                                                                  Page 95

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 97 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      wasn't --                                                     10:49:46

2           A.     I don't know if that was discussed -- there       10:49:48

3      were lots of meetings, and I don't remember exactly           10:49:50

4      which one it came up.      But somewhere along the way, I     10:49:53

5      proposed that it would be a good idea to create a             10:49:57

6      special committee.                                            10:49:58

7           Q.     And then at that meeting, whenever it was,        10:50:01

8      did you get a response to that?                               10:50:02

9           A.     It wasn't effected when it was first              10:50:06

10     proposed.                                                     10:50:07

11          Q.     Okay.   Did Mr. Kalanick have a response to       10:50:09

12     that?                                                         10:50:10

13          A.     Part of the reason that I was proposing that      10:50:35

14     we put the committee together was to potentially get          10:50:38

15     the authority to take the action that I had already           10:50:41

16     told you I felt was the right move for the company.           10:50:45

17     And so in light of the fact that he didn't agree with         10:50:48

18     that decision, you know, that led to a discussion             10:50:53

19     about whether this committee was the right thing to do        10:50:56

20     or not.                                                       10:50:58

21          Q.     And he was against it?                            10:51:00

22          A.     It required lots of negotiations.        So       10:51:06

23     "against it" is strong because it was eventually              10:51:09

24     passed, but it wasn't -- a lot of discussion, you             10:51:15

25     know, ensued about whether it was appropriate or not.         10:51:17

                                                                   Page 96

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 98 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1            Q.   And which side of the discussion was he on?           10:51:19

2      For or against?                                                  10:51:23

3            MR. FLUMENBAUM:   Objection as to form.                    10:51:29

4            THE WITNESS:   I can't say equivocally that he was         10:51:38

5      100 percent against it because, once again, it ended             10:51:41

6      up being passed.     And I think that resolution was             10:51:44

7      unanimous when it was created.       But there was a lot of      10:51:48

8      discussion about whether the committee should have the           10:51:50

9      right to recommend change or effect change, those kind           10:51:55

10     of things, that went back and forth.          And that was       10:51:57

11     done probably through a lawyer.        I don't know.    So I     10:52:02

12     wasn't privy to all of the responses to someone else.            10:52:06

13     BY MR. VERHOEVEN:

14           Q.   Do you recall Mr. Kalanick saying anything on         10:52:10

15     the subject?                                                     10:52:11

16           A.   Not other than just a general belief that I           10:52:23

17     think he understood what I wanted the end result to              10:52:28

18     be.    And so I think from that -- and he was not in             10:52:34

19     favor of that, so I think that led to discussions                10:52:37

20     about whether it made sense or not.                              10:52:40

21           Q.   And on the subject of whether the committee           10:52:42

22     could make a recommendation, did he argue that the               10:52:47

23     committee should not --                                          10:52:49

24           A.   I don't know specifically.       Because it was       10:52:51

25     done through -- the negotiation -- you know, we were             10:52:56

                                                                      Page 97

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 99 of 183
                    HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1      proposing certain language and it was negotiated.              But   10:53:01

2      eventually, you know, we got to where we wanted to be.               10:53:05

3           Q.   Was there any discussion of whether or not                 10:53:07

4      Mr. Kalanick should be on a special committee?                       10:53:10

5           A.   I think part of the reasoning for the special              10:53:15

6      committee was to make sure it was independent.              So the   10:53:20

7      opposite, that he shouldn't be on the committee.                     10:53:25

8           Q.   So the whole purpose was to have a committee               10:53:28

9      that had independent people?                                         10:53:30

10          A.   Yes.                                                       10:53:30

11          Q.   And Mr. Kalanick was not an independent                    10:53:32

12     person on this issue?                                                10:53:34

13          MR. FLUMENBAUM:     Objection as to form.                       10:53:35

14          THE WITNESS:     I did not believe so.          I can't speak   10:53:39

15     for the others.                                                      10:53:41

16          MR. VERHOEVEN:     Do you have the board . . .                  10:53:59

17     BY MR. VERHOEVEN:

18          Q.   Just for authentication purposes, I'm going                10:54:35

19     to show you a document marked as 912.                                10:54:38

20               (Plaintiff's Exhibit 912 was marked.)                      10:54:50

21          MR. FLUMENBAUM:     Can I have a copy?                          10:54:51

22          MR. VERHOEVEN:     Yes.                                         10:54:52

23     BY MR. VERHOEVEN:                                                    10:54:52

24          Q.   Again, the heavy redactions on this document               10:54:59

25     that block out the document were created by counsel                  10:55:07

                                                                        Page 98

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 100 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       for Uber, so I apologize for that.                               10:55:12

2                  Can you identify this document, to the extent         10:55:21

3       that it's disclosed?                                             10:55:22

4           A.     It appears to be the minutes from an April            10:55:27

5       10th board meeting.                                              10:55:28

6           Q.     Would you have -- to the extent you can               10:55:36

7       recall -- we're talking about this whole conversation            10:55:40

8       about the Fifth Amendment and whatnot.            Would that     10:55:44

9       have been started at least by this April 10th, 2017              10:55:51

10      meeting?                                                         10:55:52

11          A.     I don't know.    I don't think so.                    10:55:59

12          Q.     Well, I'll represent that it was public that          10:56:03

13      Mr. Levandowski had taken the Fifth before this time.            10:56:07

14          A.     Okay.                                                 10:56:07

15          Q.     Does that change your answer?                         10:56:09

16          A.     No, because I had already mentioned to you            10:56:12

17      that there was -- it took me a while -- my experience            10:56:17

18      set of being involved in companies in this particular            10:56:21

19      situation is low, so it took me a while to get an                10:56:25

20      understanding of what I felt was the right course of             10:56:28

21      action.                                                          10:56:30

22          Q.     Do you remember any discussion about the              10:56:35

23      Waymo litigation on April 10th, 2017 board meeting?              10:56:40

24          A.     I do not.                                             10:56:41

25          Q.     Okay.   There came a time when Uber made a            10:56:57

                                                                       Page 99

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 101 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       decision to remove Mr. Levandowski from working in the             10:57:03

2       area of LiDAR.                                                     10:57:06

3                   Are you familiar with that?                            10:57:07

4           A.      Um-hum.                                                10:57:08

5           Q.      "Yes"?

6           A.      Yes.                                                   10:57:09

7           Q.      Were you involved in that decision?                    10:57:14

8           A.      The board was informed of that decision.        I      10:57:23

9       wouldn't say that the board was involved in that                   10:57:26

10      decision.     I think it was a response to many of the             10:57:36

11      conversations that were being had about what is the                10:57:39

12      appropriate course of action in light of everything                10:57:42

13      that's happened.                                                   10:57:43

14          Q.      Do you remember when that decision was made?           10:57:46

15          A.      I do not.                                              10:57:47

16          Q.      When the board was apprised of the decision,           10:57:51

17      had the decision been communicated to Levandowski yet?             10:57:57

18          A.      I don't know.                                          10:57:58

19          Q.      Did the board approve it or were they just             10:58:00

20      apprised of it after the fact?                                     10:58:03

21          A.      I don't have specific recollection.        I don't     10:58:10

22      think that was something that there was a -- like a                10:58:15

23      board vote and approval of.                                        10:58:17

24          Q.      Did you read the preliminary injunction order          10:58:24

25      in this case?                                                      10:58:25

                                                                        Page 100

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 102 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1             A.   Not that I recall.                                   10:58:29

2             Q.   You became aware that there was a preliminary        10:58:33

3       injunction; right?                                              10:58:34

4             A.   Um-hum.                                              10:58:35

5             Q.   "Yes"?

6             A.   Yes.                                                 10:58:36

7             Q.   When did you become aware of that?                   10:58:39

8             A.   I don't remember the specific date.                  10:58:40

9             Q.   How did you learn about it?                          10:58:45

10            A.   I don't know if it was through a process like        10:58:48

11      this or in the press.    I don't know.        I'm sure it was   10:58:53

12      discussed at some point in the board meeting, but with          10:58:57

13      lawyers present.                                                10:58:59

14            Q.   What was your reaction when you learned of           10:59:01

15      it?                                                             10:59:02

16            A.   Just an interpretation of what Google was            10:59:22

17      trying to signal by making that decision, to seek an            10:59:27

18      injunction.                                                     10:59:28

19            Q.   Did you -- were you informed of or learned of        10:59:34

20      the reasoning behind the decision in the public                 10:59:39

21      opinion issued by the judge?                                    10:59:41

22            A.   State the question again.                            10:59:45

23            Q.   Did you become aware of the reasoning                10:59:48

24      underlying the decision by the judge to issue a                 10:59:53

25      preliminary injunction, which was stated in the actual          10:59:57

                                                                    Page 101

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 103 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       order that was public?                                       10:59:58

2           A.      I didn't have any perspectives that were         11:00:08

3       outside of a discussion from counsel on that topic.          11:00:13

4           Q.      Why didn't Uber fire Mr. Levandowski upon the    11:00:20

5       issuance of the preliminary injunction?                      11:00:23

6           A.      I can't speak to that because I wasn't in a      11:00:32

7       position to have authority to make that decision.            11:00:35

8           Q.      Who was?                                         11:00:36

9           A.      Presumably Travis, the CEO.                      11:00:39

10          Q.      So the board didn't have authority to direct     11:00:42

11      that -- I thought you -- withdrawn.                          11:00:46

12                  I thought you previously mentioned that you      11:00:48

13      had recommended that he be terminated --                     11:00:50

14          A.      I had.     I had.                                11:00:52

15          Q.      -- at a board meeting.                           11:00:53

16          A.      Yeah.                                            11:00:54

17          Q.      But the board didn't have authority to order     11:00:56

18      that?                                                        11:00:57

19          A.      The board did not order that, if that's your     11:01:00

20      question.                                                    11:01:00

21          Q.      But they had the authority to?                   11:01:03

22          A.      I suppose they could have made a motion and      11:01:06

23      voted to do that.                                            11:01:08

24          Q.      And you encouraged the board to do that?         11:01:11

25          A.      I encouraged the board to terminate once I       11:01:13

                                                                  Page 102

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 104 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       had an understanding of what my interpretation was of         11:01:18

2       him pleading the Fifth.      And my efforts around            11:01:22

3       creating the committee were my avenue to try and see          11:01:27

4       that through.                                                 11:01:27

5           Q.    After the issuance of the preliminary               11:01:36

6       injunction order, did you have any discussions with           11:01:39

7       Mr. Kalanick about terminating Mr. Levandowski?               11:01:42

8           A.    Not specifically related to that event.             11:01:47

9           Q.    Okay.     So it didn't cause you to have any        11:01:50

10      more conversations with Mr. Kalanick?                         11:01:54

11          A.    No.     But I had already determined that I         11:01:56

12      thought the best course of action was termination.       So   11:01:58

13      like I was not more compelled; I was already                  11:02:02

14      compelled.                                                    11:02:04

15          Q.    Did you discuss the preliminary injunction          11:02:05

16      order with Mr. Kalanick and repeat your                       11:02:09

17      recommendation?                                               11:02:10

18          A.    Not outside of a privileged conversation, no.       11:02:14

19          Q.    Was there a board meeting about the                 11:02:19

20      preliminary injunction?                                       11:02:20

21          A.    I don't remember if there was one called.      I    11:02:23

22      don't think so.      There were lots of board meetings at     11:02:27

23      this moment in time.                                          11:02:29

24          Q.    Do you recall receiving -- withdrawn.               11:02:34

25                Did you ask to see the due diligence report         11:02:39

                                                                  Page 103

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 105 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       that was referenced in the board                             11:02:42

2       meeting -- board -- withdrawn.                               11:02:46

3                 Did you ask for the diligence report that was      11:02:49

4       referenced in Exhibit 910 as a result of reading the         11:02:56

5       preliminary injunction order?                                11:02:58

6           MR. FLUMENBAUM:     I'll let him answer yes or no to     11:03:00

7       that, but I don't want that to be a waiver.                  11:03:02

8                 Will you agree to that?                            11:03:04

9           MR. VERHOEVEN:     Agreed.                               11:03:05

10          MR. FLUMENBAUM:     You can answer that yes or no.       11:03:06

11          THE WITNESS:     Yes.                                    11:03:08

12      BY MR. VERHOEVEN:                                            11:03:08

13          Q.    Did you ask for it?                                11:03:10

14          MR. FLUMENBAUM:     Same rule?                           11:03:11

15          MR. VERHOEVEN:     Yes.                                  11:03:14

16      BY MR. VERHOEVEN:                                            11:03:14

17          Q.    Yes or no?                                         11:03:16

18          A.    Yes.                                               11:03:16

19          Q.    Did you read it?                                   11:03:18

20          MR. FLUMENBAUM:     Again, same rule?                    11:03:20

21          MR. VERHOEVEN:     Yes.                                  11:03:21

22          MR. FLUMENBAUM:     You can answer that yes or no.       11:03:24

23          THE WITNESS:     Yes.                                    11:03:26

24      BY MR. VERHOEVEN:                                            11:03:26

25          Q.    And that was around May 12th of this year?         11:03:30

                                                                  Page 104

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 106 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1             MR. FLUMENBAUM:   You can answer that yes or no.          11:03:34

2             THE WITNESS:   I don't have any notes in front of         11:03:36

3       me.    That sounds like it would be in the general time         11:03:38

4       frame, but I . . . it could be off, you know, by a              11:03:45

5       week or two.    I don't have the specific date.                 11:03:48

6       BY MR. VERHOEVEN:                                               11:03:48

7             Q.   In that range?                                       11:03:49

8             A.   In that range.                                       11:03:50

9             Q.   Why did you ask for it?                              11:03:52

10            MR. FLUMENBAUM:   Again, I'll let you answer that         11:03:57

11      question, but don't talk about any conversations that           11:04:06

12      you had with either Uber's counsel or your personal             11:04:10

13      counsel at this point.                                          11:04:14

14            THE WITNESS:   As I already referenced, I felt that       11:04:22

15      this litigation, the one we're involved in today, was           11:04:26

16      critical and important to the company.          Once I had      11:04:30

17      gotten up to speed on Anthony's decision to plead the           11:04:35

18      Fifth and the fact that we should be terminating, I             11:04:39

19      felt that it was my duty as a board member to try and           11:04:42

20      know as much as possible about this situation so I              11:04:45

21      could advise the company in the best possible way.              11:04:54

22      BY MR. VERHOEVEN:                                               11:04:54

23            Q.   After you read the diligence report, did you         11:04:59

24      take any action based on reading it?          Yes or no?        11:05:06

25            MR. FLUMENBAUM:   Again, no waiver; correct?              11:05:08

                                                                     Page 105

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 107 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              MR. VERHOEVEN:     Correct.                             11:05:10

2              MR. FLUMENBAUM:     You can answer that.                11:05:15

3              THE WITNESS:     I did not take any immediate           11:05:30

4       specific action related to that.                               11:05:35

5       BY MR. VERHOEVEN:                                              11:05:35

6              Q.   What about non-immediate specific action?          11:05:39

7              MR. FLUMENBAUM:     Again, I don't want to have to      11:05:54

8       say this.     Do we have -- this whole line of                 11:05:56

9       questioning, not going to be any argument of the               11:05:59

10      waiver --                                                      11:05:59

11             MR. VERHOEVEN:     Agreed.    Agreed.                   11:06:01

12             MR. FLUMENBAUM:     Because I have to obey the waiver   11:06:03

13      rules here.                                                    11:06:04

14             MR. VERHOEVEN:     Agreed.                              11:06:05

15             MR. FLUMENBAUM:     Okay.                               11:06:05

16             THE WITNESS:     I'm not aware of anything that         11:06:29

17      specifically ties to that investigation in terms of my         11:06:35

18      action.                                                        11:06:36

19      BY MR. VERHOEVEN:                                              11:06:36

20             Q.   You gave a copy of the diligence report to         11:06:39

21      your personal counsel at Paul Weiss; right?                    11:06:43

22             MR. FLUMENBAUM:     Again?                              11:06:45

23             MR. VERHOEVEN:     I have a continuing agreement with   11:06:47

24      you.                                                           11:06:48

25             MR. FLUMENBAUM:     All right.                          11:06:48

                                                                    Page 106

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 108 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           THE WITNESS:     Yes.                                         11:06:51

2       BY MR. VERHOEVEN:                                                 11:06:51

3           Q.    Why did you do that?                                    11:06:52

4           A.    I think it's consistent with what I said                11:06:55

5       before.   I was trying to understand the details of the           11:07:02

6       litigation and the situation and make sure that I was             11:07:07

7       as informed as I possibly could be.                               11:07:11

8           Q.    Were you concerned -- withdrawn.                        11:07:14

9                 Did you send it to your personal lawyer to              11:07:16

10      make sure that you did the right things with respect              11:07:19

11      to this lawsuit?                                                  11:07:22

12          MR. BRILLE:     Object to form.                               11:07:28

13          THE WITNESS:     Yes.                                         11:07:29

14      BY MR. VERHOEVEN:                                                 11:07:29

15          Q.    Did you send it to him to ensure that you               11:07:33

16      were protected from liability?                                    11:07:34

17          MR. FLUMENBAUM:     Objection.        I'm going to instruct   11:07:35

18      him not to answer that.                                           11:07:40

19      BY MR. VERHOEVEN:                                                 11:07:40

20          Q.    Was there any other reason that you sent a              11:07:43

21      copy of this specific report to your personal lawyer?             11:07:47

22          MR. FLUMENBAUM:     Other than what he's answered?            11:07:49

23          MR. VERHOEVEN:     Yes.                                       11:07:50

24          THE WITNESS:     And just -- you keep saying                  11:07:56

25      "personal."   Paul Weiss represents Benchmark, our                11:07:59

                                                                     Page 107

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 109 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       firm.    He's not my personal lawyer.                        11:08:01

2       BY MR. VERHOEVEN:                                            11:08:01

3           Q.     So he wasn't your personal lawyer?                11:08:04

4           A.     Yeah.                                             11:08:05

5           Q.     Okay.    Thanks for clarifying that.              11:08:08

6                  The question is outstanding.                      11:08:11

7                  Was there any other reason other than what        11:08:14

8       you testified to --                                          11:08:15

9           A.     No.                                               11:08:16

10          Q.     And then you gave a copy to                       11:08:21

11      Shearman & Sterling; is that right?                          11:08:23

12          A.     It's possible.                                    11:08:30

13          Q.     Why would you give a copy to                      11:08:33

14      Shearman & Sterling?                                         11:08:34

15          A.     They had been hired to represent the              11:08:36

16      independent committee that had been put together.            11:08:40

17          Q.     I see.                                            11:08:40

18          MR. VERHOEVEN:      Can I get . . . .                    11:09:05

19                 Let's mark as Exhibit 913 a copy of board         11:09:24

20      minutes dated May 15th, 2017.                                11:09:28

21                 (Plaintiff's Exhibit 913 was marked.)             11:09:47

22      BY MR. VERHOEVEN:                                            11:09:47

23          Q.     Can you identify this, again,                     11:09:49

24      redacted-by-Uber document?                                   11:09:52

25                 (Witness reviews document.)                       11:10:16

                                                                  Page 108

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 110 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    Okay.                                                   11:10:16

2           Q.    Can you identify that for me.                           11:10:18

3           A.    It's the minutes from a May 15th board                  11:10:21

4       meeting of Uber.                                                  11:10:23

5           Q.    And you attended that meeting; right?                   11:10:25

6           A.    Yes.                                                    11:10:25

7           Q.    And one of the subjects discussed at that               11:10:29

8       meeting was a report on the Waymo litigation?                     11:10:33

9           A.    Correct.                                                11:10:35

10          MR. VERHOEVEN:    And I assume, Counsel, that if I            11:10:39

11      ask any questions about the substance of that report,             11:10:41

12      you'll instruct the witness not to answer?                        11:10:43

13          MR. FLUMENBAUM:    That's correct.        Based on Uber       11:10:48

14      taking the Fifth on that.                                         11:10:49

15          MR. VERHOEVEN:    Oh, it's their fault.                       11:10:52

16          MR. FLUMENBAUM:    It's no one's fault.         It's either   11:10:54

17      privileged or it's not privileged.                                11:10:57

18      BY MR. VERHOEVEN:                                                 11:10:57

19          Q.    If you turn to the second page, Mr. Gurley.             11:10:59

20          A.    Yes.                                                    11:11:01

21          Q.    You see it says, "The board then further                11:11:04

22      discussed the impact on the company of continuing to              11:11:09

23      employ Mr. Levandowski"?                                          11:11:11

24                Do you see that?                                        11:11:12

25          A.    Yes.                                                    11:11:12

                                                                      Page 109

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 111 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.     Can you describe for me that discussion.           11:11:15

2           A.     I think it's consistent with what we've            11:11:19

3       already discussed before, which is, there was a               11:11:27

4       growing, I think, consensus that the appropriate              11:11:33

5       action to take in this situation was termination.             11:11:36

6           Q.     Did termination occur after this meeting?          11:11:42

7       I'm sorry.                                                    11:11:43

8                  Did termination occur as a result of this          11:11:46

9       meeting?                                                      11:11:47

10          A.     I don't think so.                                  11:11:48

11          Q.     Why not?                                           11:11:49

12          A.     I don't recall exactly why not, but I know in      11:11:55

13      my -- I know specifically that the committee was              11:12:01

14      formed prior to the termination.                              11:12:05

15          Q.     Okay.                                              11:12:06

16          A.     And I think the committee was formed after         11:12:10

17      this.    I seem to recall, I should say.                      11:12:12

18          Q.     Is it fair to say that, at this point in           11:12:15

19      time, Mr. Kalanick was aggressively trying to block           11:12:19

20      efforts to terminate Mr. Levandowski?                         11:12:22

21          MR. BRILLE:       Object to form.                         11:12:25

22          THE WITNESS:       I can't assert -- I can't qualify      11:12:30

23      the aggressive part, but it is my interpretation that         11:12:34

24      he was not in favor of termination.                           11:12:38

25      BY MR. VERHOEVEN:                                             11:12:38

                                                                   Page 110

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 112 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              Q.   Was he trying to block it?                              11:12:41

2              A.   I would say he was arguing that we should               11:12:47

3       not.                                                                11:12:48

4              Q.   He was the lead person arguing that; right?             11:12:51

5              A.   From my perspective, correct.                           11:12:54

6              Q.   Was there anyone else on the board arguing              11:12:56

7       that at this point in time?                                         11:12:58

8              A.   I do not recall anyone else having a strong             11:13:02

9       opinion of that on that side of the argument.                       11:13:05

10             Q.   What about prior board meetings?         Did anyone     11:13:09

11      other than Mr. Levandowski [sic] argue that                         11:13:13

12      termination was inappropriate --                                    11:13:15

13             MR. FLUMENBAUM:   Objection as to form.                      11:13:17

14      BY MR. VERHOEVEN:                                                   11:13:17

15             Q.   -- at the board meetings?                               11:13:19

16             MR. FLUMENBAUM:   Objection as to form.                      11:13:21

17                  I think you misspoke.                                   11:13:22

18      BY MR. VERHOEVEN:                                                   11:13:22

19             Q.   Oh.   Thank you.                                        11:13:25

20                  What about other prior board meetings?         Did      11:13:27

21      anyone other than Mr. Kalanick argue that termination               11:13:30

22      was inappropriate?                                                  11:13:32

23             A.   Not that I'm aware of.                                  11:13:34

24             Q.   At this point in time, of this board meeting,           11:13:44

25      Mr. Levandowski was refusing to cooperate with Uber;                11:13:49

                                                                         Page 111

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 113 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       right?                                                           11:13:49

2           A.      That is my interpretation of the pleading the        11:13:54

3       Fifth.                                                           11:13:56

4           Q.      So yes?                                              11:13:57

5           A.      Yes.                                                 11:13:57

6           Q.      And he had been refusing to cooperate from           11:14:01

7       the beginning of the complaint all the way through               11:14:04

8       this point; right?                                               11:14:05

9           MR. FLUMENBAUM:      Objection as to form.                   11:14:12

10          THE WITNESS:      I didn't have specific conversations       11:14:15

11      with him.     I don't even know if I ever have.      And so      11:14:19

12      my interpretation of the noncooperation started with             11:14:23

13      the pleading of the Fifth.                                       11:14:25

14      BY MR. VERHOEVEN:                                                11:14:25

15          Q.      Okay.                                                11:14:26

16          A.      That's the only knowledge I have.                    11:14:28

17          Q.      All right.   So I think I may have asked this,       11:14:38

18      but let me just try it:      This reference about                11:14:42

19      discussing the further impact of the company, was                11:14:45

20      anything new discussed at this meeting than what                 11:14:48

21      you've already testified to?                                     11:14:50

22          A.      There were discussions about whether, you            11:14:57

23      know, him leaving would impact employee morale or                11:15:06

24      retention within the group that he was leading.         That     11:15:09

25      even was discussed in the decision to move him, you              11:15:15

                                                                      Page 112

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 114 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       know, into a different role at the company.               And so      11:15:18

2       there were a lot of discussions about that topic.                     11:15:21

3           Q.      Can you summarize those discussions for me,               11:15:24

4       as best you recall?                                                   11:15:26

5           A.      Sure.   There were arguments made that a lot              11:15:29

6       of the people that worked in his department were loyal                11:15:35

7       to him and that if he were terminated, we might have a                11:15:38

8       retention problem in the autonomous.            There were other      11:15:42

9       people that had different points of view on that.                     11:15:44

10          Q.      And which people had different points of                  11:15:47

11      view?                                                                 11:15:48

12                  Let me withdraw that.                                     11:15:49

13                  Who was making that argument?         Was it              11:15:51

14      Mr. Kalanick?                                                         11:15:52

15          A.      Yes.                                                      11:15:52

16          Q.      Anyone else?                                              11:15:54

17          A.      It's possible.   It's possible.           I don't         11:16:00

18      recall, but it's possible that someone on the HR team                 11:16:04

19      or something else might have validated that point of                  11:16:07

20      view.                                                                 11:16:08

21          Q.      Did anyone on the board argue in favor of                 11:16:10

22      that point of view?                                                   11:16:12

23          A.      Not -- not in any meaningful way.                         11:16:19

24          Q.      Did you respond to that in any of these                   11:16:22

25      meetings?                                                             11:16:23

                                                                           Page 113

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 115 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    To that assertion?                                      11:16:24

2           Q.    Yeah.                                                   11:16:26

3           A.    It's possible -- yeah, I think I made the               11:16:39

4       point that if someone, you know, retains loyalty to               11:16:44

5       someone who is pleading the Fifth in a situation like             11:16:47

6       this, it may not be the type of employees that we want            11:16:50

7       to retain anyway.                                                 11:16:52

8           Q.    Was there any discussion about what happens             11:17:00

9       with respect to compensation if Mr. Levandowski is                11:17:05

10      removed from LiDAR and/or terminated?          When I say         11:17:12

11      "compensation," I mean both him and his team.                     11:17:15

12          A.    Not at that moment in time.                             11:17:18

13          Q.    Not at the May 15th?                                    11:17:22

14          A.    Right.                                                  11:17:22

15          Q.    What impact was discussed that                          11:17:28

16      would -- withdrawn.                                               11:17:30

17                This sentence here refers to, quote, "Board             11:17:33

18      then further discussed the impact on the company of               11:17:39

19      continuing to employ Mr. Levandowski."                            11:17:42

20                What do you remember about the discussion of            11:17:44

21      what the impact on the company would be if he wasn't              11:17:48

22      terminated?                                                       11:17:49

23          A.    If he wasn't terminated -- yeah, so this I              11:17:52

24      think relates to something we also discussed.          There      11:17:55

25      was -- it's kind of circular since we're still                    11:17:59

                                                                       Page 114

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 116 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       involved in that litigation at this very moment in            11:18:03

2       time, but it's fairly obvious that the judge had              11:18:06

3       strong opinions about our nontermination of Anthony.          11:18:10

4       And so you're making -- you're having discussions             11:18:14

5       about the risk of that calculation and also --                11:18:16

6           MR. FLUMENBAUM:    I don't want you to discuss            11:18:18

7       anything legally --                                           11:18:21

8           THE WITNESS:    I think that was discussed -- I           11:18:23

9       think that was discussed generally, but that would be         11:18:26

10      the line of reasoning.                                        11:18:27

11      BY MR. VERHOEVEN:                                             11:18:27

12          Q.    That there might be adverse legal                   11:18:32

13      consequences?                                                 11:18:33

14          A.    Sure.                                               11:18:34

15          Q.    Any other impacts discussed?                        11:18:36

16          A.    It's possible we discussed negative corporate       11:18:39

17      image impact.                                                 11:18:42

18          Q.    And what was discussed about that?                  11:18:44

19          A.    I'd go back to what I stated earlier.      If the   11:18:49

20      general expectation of best practice in an area is to         11:18:53

21      terminate and you're not, it's going to infer                 11:18:57

22      reflection to the external world on why you're acting         11:19:01

23      in a way that's inconsistent with best practice.              11:19:04

24          Q.    And by that you mean the internal world would       11:19:08

25      think that's not appropriate?

                                                                  Page 115

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 117 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    External world.                                     11:19:09

2           Q.    External world?

3           A.    Correct.

4           Q.    Let me ask it so we get a clear record.             11:19:12

5                 By that statement, you mean that the external       11:19:15

6       world would think that's not appropriate?                     11:19:18

7           A.    Correct.                                            11:19:18

8           Q.    And that would have a negative impact on --         11:19:21

9           A.    Could have, yes.                                    11:19:22

10          Q.    Let me finish the question.                         11:19:23

11                That would have a negative impact on the            11:19:26

12      company's image?                                              11:19:28

13          MR. FLUMENBAUM:     Objection as to form.                 11:19:29

14          THE WITNESS:     Yeah.   I would just state it in my      11:19:32

15      own words, which is, it could be having a negative            11:19:35

16      impact.   Hard to prove, but something that was of            11:19:39

17      concern, yes.                                                 11:19:41

18      BY MR. VERHOEVEN:                                             11:19:41

19          Q.    Okay.    Anything else on the subject of the        11:19:43

20      impact to the company to continue to employ                   11:19:46

21      Mr. Levandowski that you can recall?                          11:19:48

22          A.    No.                                                 11:19:48

23          Q.    The end result of this meeting was that the         11:19:57

24      board decided that -- to not terminate him at that            11:20:01

25      point in time; right?                                         11:20:02

                                                                   Page 116

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 118 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.     I believe that's correct.       I don't           11:20:04

2       have -- there were several board meetings around this        11:20:07

3       moment in time.     And eventually one of them, there was    11:20:09

4       termination, not far from this date.          The only       11:20:16

5       sequencing, as I said, that I'm certain of is that           11:20:19

6       there was a board meeting where the committee was            11:20:23

7       created.    And then at the very next board meeting, at      11:20:26

8       the start of the meeting, Travis recommended                 11:20:29

9       terminating Anthony.                                         11:20:31

10          Q.     Before the special committee was set up?          11:20:36

11          A.     After.                                            11:20:37

12          Q.     Okay.                                             11:20:38

13          MR. VERHOEVEN:     Let's mark as Exhibit 914 minutes     11:20:49

14      of a meeting of board of directors of Uber dated May         11:20:53

15      22nd, 2017.                                                  11:20:55

16                 (Plaintiff's Exhibit 914 was marked.)             11:21:14

17      BY MR. VERHOEVEN:                                            11:21:14

18          Q.     Take a second and look at that.                   11:21:16

19                 My first question will be, can you identify       11:21:19

20      this document?                                               11:21:19

21          A.     This is the minutes of the May 22nd meeting       11:21:25

22      of Uber Technologies.                                        11:21:29

23          Q.     Before we get into the document, let me just      11:21:32

24      ask you:    Typically how often does the board meet for      11:21:38

25      Uber, the Uber board meet?                                   11:21:41

                                                                  Page 117

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 119 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    Prior to 2017, the Uber board met                  11:21:50

2       predominantly quarterly.                                     11:21:53

3           Q.    Once a quarter?                                    11:21:54

4           A.    Yes.                                               11:21:54

5           Q.    And did that change in 2017?                       11:21:57

6           A.    Yes.                                               11:21:57

7           Q.    Why?                                               11:21:59

8           A.    There were numerous issues that were of            11:22:04

9       importance that were impacting the company that              11:22:07

10      resulted in the board taking more frequent board             11:22:11

11      meetings, including the Waymo litigation.                    11:22:14

12          Q.    Okay.   So this is -- this reflects the            11:22:18

13      minutes of a May 22 board meeting; right?                    11:22:21

14          A.    Correct.                                           11:22:21

15          Q.    And is this the meeting in which the special       11:22:27

16      committee on the Waymo dispute was created?                  11:22:30

17          A.    Correct.                                           11:22:30

18          Q.    You were at this meeting?                          11:22:34

19          A.    It says I was by telephone.                        11:22:36

20          Q.    Were you the one who suggested the creation        11:22:40

21      of a special committee?                                      11:22:42

22          A.    That is my belief, yes.       The original --      11:22:43

23          Q.    And we already talked about --

24          A.    -- idea for it, yes.                               11:22:47

25          Q.    Sorry about that.                                  11:22:48

                                                                  Page 118

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 120 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 We already talked about the back-and-forth on          11:22:52

2       that discussion; right?                                          11:22:53

3           A.    Right.                                                 11:22:53

4           Q.    Is there anything, looking at this document,           11:22:56

5       that you remember in addition to what you've already             11:22:58

6       talked about?                                                    11:22:59

7           A.    No.    Simply that the appendix is the                 11:23:05

8       resolution that was passed.                                      11:23:08

9           Q.    You see, in the paragraph under letter 1, the          11:23:15

10      second-to-last sentence says, "The board had a lengthy           11:23:22

11      discussion regarding the creation of such special                11:23:25

12      committee during which each member of the board                  11:23:28

13      contributed"?                                                    11:23:29

14                Do you see that?                                       11:23:30

15          A.    Yes.                                                   11:23:31

16          Q.    Do you remember what any of these board                11:23:39

17      members said at this meeting?                                    11:23:41

18          A.    I don't remember a particular member having a          11:23:56

19      specific point of view other than my own.           There were   11:23:59

20      discussions that relate to the wording that ended up             11:24:04

21      in the proposition -- or in the resolution about                 11:24:07

22      whether a committee should have the ability to take              11:24:11

23      action or direct action and whether it was appropriate           11:24:15

24      for a board to step into that role or not and whether            11:24:20

25      they were impeding on the rights of management in                11:24:22

                                                                     Page 119

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 121 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       doing so.     And that has been part of the spirited             11:24:27

2       discussion around the back-and-forth on the                      11:24:29

3       resolution.                                                      11:24:30

4           Q.      Mr. Kalanick was against the committee having        11:24:33

5       the authority; correct?                                          11:24:34

6           A.      That is my recollection.                             11:24:36

7           Q.      And the discussion was spirited?                     11:24:38

8           A.      Yes.                                                 11:24:39

9           Q.      What do you mean by that?                            11:24:42

10          A.      People had strong points of view, including          11:24:47

11      myself.                                                          11:24:50

12          Q.      Was a vote taken?                                    11:24:56

13          A.      I believe this was past unanimously.        That's   11:25:05

14      my recollection.       Does this say?                            11:25:08

15          MR. FLUMENBAUM:       Can I guide him to where it says?      11:25:11

16          MR. VERHOEVEN:       Yes.                                    11:25:13

17          MR. FLUMENBAUM:       It says in the first paragraph.        11:25:15

18          THE WITNESS:       Yeah, unanimous.      That was my . . .   11:25:18

19      BY MR. VERHOEVEN:                                                11:25:18

20          Q.      So why did Mr. Kalanick -- he was a board            11:25:23

21      member at the time, Mr. Kalanick; right?                         11:25:24

22          A.      Correct.                                             11:25:24

23          Q.      Why did he vote for it?                              11:25:27

24          A.      You would have to ask him.        I did state        11:25:29

25      earlier that eventually he came around and agreed to             11:25:34

                                                                     Page 120

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 122 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       this.                                                                   11:25:44

2              Q.   So this special committee was authorized to                 11:25:50

3       investigate the issues relating to the Waymo dispute,                   11:25:54

4       make findings and recommendations to the board, among                   11:25:58

5       other things?                                                           11:25:59

6              A.   Yes.                                                        11:25:59

7              Q.   Did the special committee make findings?                    11:26:05

8              A.   As we were getting the special committee set                11:26:15

9       up, employing counsel for this -- yeah, I mean,                         11:26:20

10      eventually there were several meetings of this special                  11:26:23

11      committee.        I've left the board, so I don't know                  11:26:27

12      what's continuing to happen there.                And obviously it      11:26:30

13      relates to this litigation, but, yes, there have been                   11:26:32

14      lots of meetings of the committee.                                      11:26:35

15             Q.   So by this date, you had left the board?                    11:26:44

16             A.   No.                                                         11:26:44

17             Q.   Okay.                                                       11:26:45

18             A.   No.     No.   No.    But this was just -- the               11:26:49

19      committee hadn't met.           The committee was formed.               11:26:52

20             Q.   I see.                                                      11:26:52

21                  By the time that any findings or                            11:26:55

22      recommendations -- well, let me put it a different                      11:26:58

23      way.                                                                    11:26:59

24                  No findings and recommendations had been made               11:27:01

25      before you left the board, or had they?                                 11:27:05

                                                                             Page 121

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 123 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.     I'd say -- well, I mean, none . . . the                11:27:16

2       initial impetus of pushing to have this created was to            11:27:22

3       ensure that we made the right decision around                     11:27:25

4       termination.    And prior to this committee getting off           11:27:29

5       the ground and acting in the next board meeting,                  11:27:33

6       Travis recommended that action.        Since then, this           11:27:38

7       committee went on and existed and met frequently to               11:27:44

8       discuss this very litigation, but all those                       11:27:47

9       conversations would be privileged.                                11:27:48

10          MR. VERHOEVEN:     Our thing went down.         How long      11:27:52

11      have we been going?                                               11:27:54

12          THE VIDEOGRAPHER:     An hour and six minutes.                11:27:56

13          MR. VERHOEVEN:     Well, let's just keep going then.          11:28:01

14      BY MR. VERHOEVEN:                                                 11:28:01

15          Q.     You said Travis made that recommendation in            11:28:03

16      your last answer.     I'm just not clear what you meant           11:28:06

17      by that.                                                          11:28:07

18          A.     At the next board meeting after this, at the           11:28:10

19      beginning of the meeting, Travis started by                       11:28:12

20      recommending the termination of Anthony, before the               11:28:16

21      committee got off and going.                                      11:28:18

22          Q.     I see.                                                 11:28:18

23                 So it's your belief that the board -- or               11:28:21

24      excuse me.                                                        11:28:22

25                 Is it your belief that the special committee           11:28:28

                                                                       Page 122

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 124 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       never made formal findings and recommendations?              11:28:31

2           A.      No, I didn't say that.                           11:28:33

3           Q.      Okay.   What you're saying is that the           11:28:36

4       decision on termination had been made before they made       11:28:39

5       any findings and recommendations?                            11:28:41

6           A.      Correct.                                         11:28:41

7           Q.      And by the time you left, they hadn't made       11:28:45

8       any formal findings and recommendations otherwise?           11:28:52

9           A.      I don't have any answer -- I don't have          11:28:53

10      anything to convey on that that would be outside of          11:28:56

11      privilege.                                                   11:28:58

12          Q.      Well, yes or no, did they make any findings      11:29:00

13      and recommendations?                                         11:29:01

14          A.      "Findings" is a very generic term.               11:29:07

15          Q.      I'm just reading off of the --                   11:29:09

16          A.      Yeah.   Yeah.    I'm certain that they made      11:29:12

17      findings.                                                    11:29:13

18          Q.      Did they make those in writing?                  11:29:17

19          A.      I do not know.                                   11:29:19

20          Q.      How was the members of the special committee     11:29:42

21      chosen?                                                      11:29:45

22          A.      There's a common refrain in many of these        11:29:53

23      committees that the three people that ended up on them       11:29:59

24      were the same, which were me and David Bonderman and         11:30:02

25      Arianna Huffington, which were the same of some of the

                                                                  Page 123

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 125 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       other committees.         And it was a result of deemed             11:30:08

2       independence and, I think, availability.                            11:30:13

3                   And so two of the board members were                    11:30:16

4       cofounders -- early employees and/or cofounders,                    11:30:21

5       Garrett and Ryan.         So they typically weren't                 11:30:25

6       considered independent for these types of committees.               11:30:27

7           Q.      Okay.

8           A.      Yasir had just joined, but lives in Saudi               11:30:31

9       Arabia so it's difficult for him to be present.            And      11:30:36

10      so the end result of those things is that most of                   11:30:39

11      these committees had those three people, including                  11:30:43

12      myself.                                                             11:30:44

13          Q.      Okay.     As part of the special committee, did         11:30:58

14      you conduct any interviews with Uber employees or                   11:31:03

15      officers?                                                           11:31:05

16          A.      I'm not aware of the committee conducting               11:31:12

17      direct interviews, no.                                              11:31:15

18          Q.      You see -- if you would turn to page with the           11:31:19

19      503 on the back of the control number.                              11:31:25

20                  If you look at that, "The board expressly               11:31:30

21      delegates to the special committee the authority to                 11:31:33

22      conduct interviews"?                                                11:31:34

23          A.      Understood.                                             11:31:35

24          Q.      Does that refresh your recollection?                    11:31:37

25          A.      No.     No.   I understand that they had the            11:31:39

                                                                         Page 124

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 126 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       authority.   I'm unaware of any direct interviews            11:31:43

2       conducted by the committee to an employee.                   11:31:48

3           Q.    Under Item 1 --                                    11:31:50

4           A.    I mean, other than legal conversations, where      11:31:53

5       you're asking a lawyer about the case, but not               11:31:56

6       interviewing a non-legal executive for the purpose of        11:32:02

7       investigation, not direct.                                   11:32:04

8           Q.    Okay.   What about interviews of Stroz?            11:32:09

9           A.    I'm unaware of any.                                11:32:12

10          Q.    And under Item 1?                                  11:32:15

11          A.    I'm unaware of any -- of any direct from a         11:32:19

12      committee member.                                            11:32:20

13          Q.    Did somebody interview Stroz?                      11:32:25

14          A.    I don't know.     Possible.                        11:32:26

15          Q.    And then just to follow up on your earlier         11:32:28

16      answer, on Item 1 on this page, the committee retained       11:32:33

17      Shearman & Sterling?                                         11:32:38

18          A.    Correct.                                           11:32:39

19          Q.    As a result of this meeting, I take it the         11:32:59

20      decision to terminate Mr. Levandowski has still not          11:33:03

21      been made?                                                   11:33:04

22          A.    That is correct.                                   11:33:05

23          Q.    As of this time, May 22, 2017, was the board       11:33:18

24      aware of the veracity of the claim of whether                11:33:22

25      Mr. Levandowski had improperly downloaded files?             11:33:28

                                                                  Page 125

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 127 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:     Objection.                           11:33:29

2           MR. BRILLE:     Objection.                               11:33:29

3           MR. FLUMENBAUM:     You want to exclude counsel from     11:33:31

4       any discussions with the board?        I can't let him       11:33:39

5       answer that question as worded.                              11:33:43

6           MR. VERHOEVEN:     So you're instructing him on just     11:33:45

7       general statements --                                        11:33:47

8           MR. FLUMENBAUM:     No, on privilege.                    11:33:49

9       BY MR. VERHOEVEN:                                            11:33:49

10          Q.    As of May 22, had the board received -- this       11:34:08

11      is a yes or no.                                              11:34:08

12                As of May 22, had the board received any           11:34:13

13      report on the veracity of the allegation that                11:34:16

14      Mr. Levandowski had downloaded 14,000 files?                 11:34:25

15          MR. FLUMENBAUM:     I'm going to instruct him not to     11:34:27

16      answer that question as worded, based on privilege.          11:34:33

17          MR. VERHOEVEN:     Is there a way I could word it        11:34:36

18      that you would say is not privileged?                        11:34:38

19          MR. FLUMENBAUM:     Other than either documents          11:34:44

20      received that are still claimed to be privileged in          11:34:48

21      this situation, did the board receive any reports from       11:34:54

22      anyone other than counsel, and then your . . .               11:34:58

23          MR. VERHOEVEN:     Okay.                                 11:34:59

24      BY MR. VERHOEVEN:

25          Q.    Can you answer that question?                      11:35:00

                                                                  Page 126

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 128 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:    I think you have to rephrase it.      11:35:03

2           MR. VERHOEVEN:    I don't want to make a mistake.        11:35:05

3       Let me reread what you said then.                            11:35:07

4       BY MR. VERHOEVEN:                                            11:35:07

5           Q.    Other than either documents received that are      11:35:14

6       still claimed to be privileged in this situation, did        11:35:17

7       the board receive any reports from anyone other than         11:35:20

8       counsel with respect to the download of the 14,000           11:35:25

9       files?                                                       11:35:26

10          A.    No.                                                11:35:27

11          Q.    And this is a yes or no.                           11:35:33

12                Did the board receive a report from counsel        11:35:36

13      on that subject matter?                                      11:35:38

14          MR. FLUMENBAUM:    Instruction not to answer.            11:35:41

15      BY MR. VERHOEVEN:                                            11:35:41

16          Q.    As of May 22, did the board have any               11:35:48

17      information, any factual information, not legal              11:35:52

18      advice, but factual information about the allegation         11:35:57

19      that Mr. Levandowski had downloaded 14,000 files?            11:36:01

20          MR. FLUMENBAUM:    Instruction not to answer.            11:36:03

21      BY MR. VERHOEVEN:                                            11:36:03

22          Q.    As of this date, did the board know one way        11:36:15

23      or the other whether Stroz had documents that                11:36:24

24      Mr. Levandowski had taken from Google?                       11:36:27

25          MR. FLUMENBAUM:    Instruction not to answer.            11:36:29

                                                                  Page 127

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 129 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       BY MR. VERHOEVEN:                                            11:36:29

2           Q.    Did you know one way or the other?                 11:36:31

3           MR. FLUMENBAUM:     Instruction not to answer.           11:36:53

4       BY MR. VERHOEVEN:                                            11:36:53

5           Q.    If you had known that it was true that             11:36:55

6       Mr. Levandowski downloaded 14,000 Google files and           11:37:01

7       then went to Otto and was purchased by Uber, would you       11:37:06

8       have done anything about that?                               11:37:08

9           MR. BRILLE:     Object to form.                          11:37:09

10          MR. FLUMENBAUM:     You may answer that question as      11:37:11

11      worded.                                                      11:37:12

12          THE WITNESS:     When would I have known that?           11:37:16

13      BY MR. VERHOEVEN:

14          Q.    I'm saying, if you would've known that --

15          A.    At what point in time would I have known           11:37:18

16      that?                                                        11:37:19

17          Q.    Any point in time.                                 11:37:21

18          A.    Well, if I had known that, I would have            11:37:24

19      objected to the transaction, if I had known that at          11:37:29

20      the date of that transaction.                                11:37:31

21          Q.    Okay.    So if you had known that -- if you had    11:37:33

22      known the results of the due diligence report, would         11:37:37

23      you have objected to the transaction?                        11:37:39

24          MR. BRILLE:     Object to form.                          11:37:47

25          MR. FLUMENBAUM:     We're making assumptions as to       11:37:55

                                                                  Page 128

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 130 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       what's in the due diligence report, so -- is there a               11:37:58

2       way you can rephrase that question?                                11:38:02

3           MR. VERHOEVEN:     I don't think so.          I'm asking the   11:38:06

4       witness -- I'll ask it again.                                      11:38:08

5       BY MR. VERHOEVEN:                                                  11:38:08

6           Q.      Without revealing the substance of the                 11:38:11

7       diligence report, if you had known about it at the                 11:38:16

8       time of the transaction, would you have objected to                11:38:19

9       moving forward with the transaction?                               11:38:22

10          MR. BRILLE:     Object to form.                                11:38:23

11          MR. FLUMENBAUM:     Would you agree that follows our           11:38:25

12      non-waiver --                                                      11:38:26

13          MR. VERHOEVEN:     Yes.                                        11:38:28

14          THE WITNESS:     Yes.                                          11:38:32

15          MR. VERHOEVEN:     And if I ask why, I assume I'll             11:38:40

16      get an instruction?                                                11:38:41

17          MR. FLUMENBAUM:     You will until that report is              11:38:42

18      released.                                                          11:38:44

19          MR. VERHOEVEN:     Okay.                                       11:38:44

20      BY MR. VERHOEVEN:

21          Q.      Was that -- withdrawn.                                 11:38:48

22                  Would you have considered that to be material          11:38:52

23      information with respect to whether to approve the                 11:38:57

24      transaction or not?                                                11:38:59

25          MR. FLUMENBAUM:     Same -- not going to argue                 11:39:03

                                                                       Page 129

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 131 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       waiver?                                                      11:39:03

2           MR. VERHOEVEN:     Correct.                              11:39:04

3           MR. BRILLE:     Object to form.                          11:39:05

4           MR. FLUMENBAUM:     You can answer yes or no.            11:39:07

5           THE WITNESS:     Yes.                                    11:39:08

6       BY MR. VERHOEVEN:                                            11:39:08

7           Q.    What was your reaction when you saw -- when        11:39:32

8       you read the Stroz report with respect to the fact           11:39:37

9       that it was not disclosed to the board at the time of        11:39:39

10      the acquisition?     Were you upset?                         11:39:43

11          MR. BRILLE:     I'll object to form.                     11:39:46

12          MR. FLUMENBAUM:     I'll object to the form also.        11:39:49

13      Again I'll let him answer that without claim of              11:39:55

14      waiver.                                                      11:39:56

15          MR. VERHOEVEN:     Yes.                                  11:39:56

16          THE WITNESS:     Yes.                                    11:39:58

17      BY MR. VERHOEVEN:                                            11:39:58

18          Q.    Why?                                               11:40:00

19          MR. BRILLE:     Same objections.                         11:40:01

20          MR. VERHOEVEN:     I'm asking for his reaction.          11:40:03

21          MR. FLUMENBAUM:     So you got -- you got his answer.    11:40:06

22      He can't answer more than that without going into            11:40:09

23      substance.                                                   11:40:10

24      BY MR. VERHOEVEN:                                            11:40:10

25          Q.    Did you call up Mr. Levandowski after reading      11:40:13

                                                                  Page 130

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 132 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       it and accost him about it?                                  11:40:15

2                 I'm sorry.    Let me withdraw that.                11:40:16

3                 Did you call him --                                11:40:18

4           MR. FLUMENBAUM:     Maybe we should take a break.        11:40:20

5           MR. VERHOEVEN:     Just one more.                        11:40:22

6       BY MR. VERHOEVEN:                                            11:40:22

7           Q.    Did you call up Mr. Kalanick or e-mail him or      11:40:25

8       something, in any way communicate with him, to accost        11:40:29

9       him about the fact that this was not disclosed prior         11:40:32

10      to the board making the decision to acquire?                 11:40:37

11          MR. BRILLE:     Object to form.                          11:40:38

12          THE WITNESS:     I don't know if there was -- I don't    11:40:40

13      know if I called him directly or specifically.               11:40:43

14      BY MR. VERHOEVEN:                                            11:40:43

15          Q.    Did you have a conversation?                       11:40:45

16          A.    With anybody?                                      11:40:47

17          Q.    With Mr. Kalanick.                                 11:40:50

18          A.    Yeah, I don't know -- I don't know if I had a      11:40:53

19      direct . . . I just don't remember.                          11:40:56

20          Q.    You don't remember expressing any anger to         11:41:00

21      him about it?                                                11:41:04

22          A.    It's possible.    There's a lot going on at the    11:41:16

23      time.                                                        11:41:16

24          Q.    You were angry about it, weren't you?              11:41:19

25          A.    I was.                                             11:41:20

                                                                  Page 131

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 133 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              Q.   And it's possible you communicated that to              11:41:22

2       Mr. Levandowski -- or to Mr. Kalanick?                              11:41:25

3              A.   It's possible, but I don't have --                      11:41:26

4              MR. FLUMENBAUM:     Not Levandowski.                         11:41:27

5              THE WITNESS:     Right.                                      11:41:28

6                   I don't have specific recollection of having            11:41:31

7       done that, but it's possible.                                       11:41:33

8       BY MR. VERHOEVEN:                                                   11:41:33

9              Q.   It's more than likely; right?                           11:41:35

10             A.   I don't know.                                           11:41:37

11             MR. FLUMENBAUM:     Objection.     Objection.                11:41:38

12             MR. VERHOEVEN:     Do you want to take a break?              11:41:42

13             MR. FLUMENBAUM:     Sure.   Let's take a short break.        11:41:44

14             THE VIDEOGRAPHER:     This marks the end of DVD No. 2        11:41:47

15      in the deposition of William Gurley.             We're off the      11:41:49

16      record at 11:41 a.m.                                                11:41:51

17                  (Recess taken.)                                         11:41:51

18                  (Plaintiff's Exhibit 915 was marked.)                   11:52:45

19             THE VIDEOGRAPHER:     Back on the record.                    11:52:53

20                  This the beginning of DVD No. 3, and the time           11:52:56

21      is 11:52 a.m.                                                       11:52:58

22      BY MR. VERHOEVEN:                                                   11:52:58

23             Q.   By May of 2017, were you aware that some                11:53:07

24      investors of Uber wanted Mr. Kalanick to resign as                  11:53:13

25      CEO?                                                                11:53:14

                                                                         Page 132

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 134 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.      By May . . .                                      11:53:27

2           Q.      That's three months ago.                          11:53:30

3           A.      Yeah.   I'm just trying to remember when some     11:53:33

4       of those conversations first started.                         11:53:36

5                   I can't -- I can't be specific about whether      11:53:40

6       by May.     Certainly around that time frame people had       11:53:46

7       started to ask that question.                                 11:53:48

8           Q.      And who are those people?                         11:53:56

9           A.      Well, a lot of -- I think many journalists        11:53:59

10      had begun to ask that question.          So you'd see         11:54:02

11      editorials in the Financial Times, New York Times,            11:54:08

12      like there's a lot of -- I don't know exactly when            11:54:10

13      they ran.     I think they were around that time frame.       11:54:12

14                  But I don't -- I don't recall a specific May      11:54:20

15      conversation with a specific investor about it.               11:54:24

16          Q.      Well, do you recall that you -- at around         11:54:27

17      that time, not specific date or anything -- that you          11:54:31

18      had conversations with investors on that topic?               11:54:34

19          A.      It's possible.   I mean, I -- it may even be      11:54:40

20      probable.     I just don't -- I don't -- I don't know         11:54:41

21      about at that moment in time who I -- exactly who I           11:54:44

22      talked to about that topic.                                   11:54:46

23          Q.      What do you remember about first -- to the        11:54:49

24      extent that you can make it chronological, can you            11:54:54

25      tell me what you remember first about that topic?             11:54:58

                                                                   Page 133

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 135 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    Well, there are a number of instances that          11:55:00

2       had happened in the company in 2017, and that had led         11:55:05

3       to a general perception in the public that that might         11:55:09

4       be the right answer, which --                                 11:55:11

5           Q.    Okay.

6           A.    -- which, as I mentioned, was discussed in          11:55:16

7       some of the leading financial publications around the         11:55:19

8       globe.                                                        11:55:20

9                 And naturally that's going to cause -- you          11:55:23

10      know when something has that much open discussion,            11:55:27

11      it's going to lead to other people discussing what the        11:55:31

12      right action is one way or another in terms of                11:55:34

13      ensuring the long-term health and success of the              11:55:39

14      organization.                                                 11:55:40

15          Q.    Okay.   And after these articles came out,          11:55:44

16      were you contacted by any investors about the subject?        11:55:48

17          A.    I was contacted frequently by investors about       11:55:54

18      the state of the overall company.        And as the company   11:55:58

19      ran into these multiple issues, the frequency of those        11:56:05

20      inquiries would go up.    And it -- it wasn't uncommon        11:56:10

21      for that question to come up around that time frame,          11:56:14

22      but certainly a little bit later for sure.                    11:56:17

23          Q.    Okay.   Maybe June?                                 11:56:19

24          A.    Yeah.                                               11:56:19

25          Q.    Okay.                                               11:56:20

                                                                  Page 134

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 136 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    Yeah.

2           Q.    And did those investors have the view that         11:56:26

3       Mr. Kalanick should not -- should be removed from the        11:56:28

4       position of CEO?                                             11:56:30

5           A.    Some.    Some did.   Some -- not all.              11:56:34

6           Q.    Okay.    Do you remember any investors that did    11:56:36

7       have that view?                                              11:56:38

8           A.    Certainly the investors that signed on to the      11:56:45

9       letter that was presented to Mr. Kalanick in Chicago         11:56:47

10      came to that point of view.                                  11:56:50

11          Q.    Okay.    Any others that you remember?             11:56:52

12          A.    Yes, there are others.                             11:57:09

13          Q.    Can you remember them?                             11:57:11

14          MR. FLUMENBAUM:     If it's a nonprivileged              11:57:16

15      conversation.     We'll -- we'll invoke whatever the         11:57:20

16      confidentiality is in terms of the release of the            11:57:25

17      transcript.                                                  11:57:25

18                But if it's nonprivileged, I believe you have      11:57:28

19      to respond to that.                                          11:57:31

20          THE WITNESS:     There were -- there were                11:57:40

21      other -- well, there -- Uber has some investors that         11:57:44

22      are -- typically invest in public companies, and so          11:57:51

23      they're more mutual funds, that kind of thing.               11:57:54

24                And several of them had expressed that -           11:57:58

25      either -- either that they were certain that that was        11:58:00

                                                                  Page 135

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 137 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       the right answer or they were questioning whether that           11:58:03

2       was the right answer.        And I heard that, also, from        11:58:07

3       some of the seed investors.                                      11:58:09

4       BY MR. VERHOEVEN:                                                11:58:09

5           Q.      Which mutual funds?                                  11:58:15

6                   This is all protected.        It's not going to go   11:58:22

7       anywhere.                                                        11:58:23

8           THE WITNESS:     (Directed to deponent's counsel:)

9       What does that mean, it would be redacted?                       11:58:26

10          MR. VERHOEVEN:     No.     It's -- by court order it         11:58:28

11      cannot be disclosed.                                             11:58:30

12          MR. BRILLE:     Is it necessary to disclose, Charlie?        11:58:31

13      I'll defer to you.     I'm just saying it -- it seems            11:58:33

14      very highly sensitive.                                           11:58:35

15          MR. VERHOEVEN:     I'm asking the question.                  11:58:35

16          THE WITNESS:     It is sensitive.                            11:58:37

17          MR. VERHOEVEN:     I'm asking the question.                  11:58:38

18          MR. FLUMENBAUM:        We will make sure that this is        11:58:42

19      totally redacted.                                                11:58:45

20          MR. BRILLE:     Yes.     We will rule it the highest         11:58:46

21      protection available under the court order.                      11:58:49

22          THE WITNESS:     Glade Brook, Wellington, Capital            11:58:53

23      Group.                                                           11:58:54

24                  On the seed side, David Sacks, Antonio               11:59:03

25      Gracias.                                                         11:59:09

                                                                     Page 136

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 138 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 I don't know that it's limited to that, but             11:59:11

2       those are the ones that come to mind.                             11:59:13

3       BY MR. VERHOEVEN:                                                 11:59:13

4           Q.    Can you think of anybody else?                          11:59:15

5           MR. FLUMENBAUM:      Other than the ones you --               11:59:22

6           THE WITNESS:     Yeah.      All the ones on --                11:59:24

7           MR. VERHOEVEN:      Yeah.     I mean, I'm just probing        11:59:27

8       his recollection.                                                 11:59:28

9           MR. FLUMENBAUM:      Right.     But he gave you two.     He   11:59:29

10      gave you the group that signed the letter.                        11:59:30

11          MR. VERHOEVEN:      I know what he gave me.                   11:59:32

12          MR. FLUMENBAUM:      Okay.     I just want to make sure.      11:59:33

13          THE WITNESS:     Fidelity is on the letter, but they          11:59:36

14      were of that opinion.                                             11:59:37

15      BY MR. VERHOEVEN:                                                 11:59:37

16          Q.    Can you recall any others?                              11:59:45

17          A.    I'm trying.     I -- that's all -- that's all I         11:59:56

18      remember at this time.                                            11:59:56

19          Q.    Was one of the reasons why these folks were             12:00:10

20      in favor of removing Mr. Kalanick from his position as            12:00:15

21      CEO the Waymo litigation?                                         12:00:18

22          A.    Yes.                                                    12:00:19

23          Q.    Did you hear that from multiple investors?              12:00:29

24          A.    The letter that was presented that was                  12:00:41

25      authored by five investor groups included that                    12:00:45

                                                                      Page 137

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 139 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       comment.     So I guess the de facto answer is yes,                 12:00:49

2       because there were multiple parties to that letter,                 12:00:52

3       and everyone signed on to that letter.                              12:00:54

4           Q.      That was a significant reason for the                   12:00:57

5       conclusion in that letter that Mr. Kalanick should be               12:00:59

6       removed from CEO?                                                   12:01:01

7           MR. FLUMENBAUM:     Objection as to form.                       12:01:03

8           THE WITNESS:     It's -- it's significant and one of            12:01:06

9       many.                                                               12:01:08

10      BY MR. VERHOEVEN:                                                   12:01:08

11          Q.      You felt that the way that the acquisition              12:01:18

12      was handled was an example of company mismanagement,                12:01:23

13      right?                                                              12:01:24

14          MR. BRILLE:     Object to form.                                 12:01:31

15          MR. FLUMENBAUM:     You've -- this is in -- you've              12:01:31

16      already -- we already covered this area before.              I      12:01:36

17      mean . . .

18          MR. VERHOEVEN:     Are you instructing him?                     12:01:37

19          MR. FLUMENBAUM:     I -- I'm not -- I'm not -- are              12:01:39

20      you trying to get privileged communications?           I'm          12:01:42

21      not . . .

22          MR. VERHOEVEN:     No.    Can he answer?                        12:01:45

23          MR. FLUMENBAUM:     You can answer it if you . . .              12:01:47

24          THE WITNESS:     Yes.    I -- I believe it had                  12:01:49

25      the -- had there been more disclosures around the                   12:01:55

                                                                         Page 138

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 140 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       acquisition, that we may not have done the                      12:01:58

2       acquisition.    And I believe that had we terminated            12:02:01

3       Anthony, upon him pleading the Fifth, that that would           12:02:05

4       have been a much better interest for the company as a           12:02:08

5       whole.                                                          12:02:09

6       BY MR. VERHOEVEN:                                               12:02:09

7           Q.     Did other investors share that view?                 12:02:13

8           A.     I don't recall having that specific                  12:02:17

9       conversation about that specific topic with people              12:02:20

10      outside of the group.                                           12:02:22

11          Q.     The group that signed the letter?                    12:02:24

12          A.     The group that signed the letter.        The group   12:02:27

13      that signed the letter authored it and bought into all          12:02:30

14      of the points of view that are expressed in the                 12:02:32

15      letter.                                                         12:02:32

16          MR. VERHOEVEN:    Let's get the June 20 letter.             12:02:41

17                 (Plaintiff's Exhibit 916 was marked.)                12:03:08

18          THE REPORTER:    This is marked Exhibit 916.        There   12:03:08

19      was a prior exhibit marked before we went back on the

20      record.

21          MR. VERHOEVEN:    Yeah.   Let's do 915 before we go         12:03:11

22      to this.    I forgot about that one.                            12:03:12

23      BY MR. VERHOEVEN:

24          Q.     So put that aside, Mr. Gurley.                       12:03:15

25          A.     Oh, put that aside?                                  12:03:18

                                                                    Page 139

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 141 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. FLUMENBAUM:     This is 916?                         12:03:20

2       BY MR. VERHOEVEN:                                            12:03:20

3           Q.    Yes.    But just one housekeeping matter here.

4                 Take a look at 915.                                12:03:34

5                 I didn't hand it out, did I?                       12:03:37

6           A.    No, sir.

7           Q.    Can you identify Exhibit 915?                      12:03:50

8           A.    915, board minutes from May 25th of Uber           12:03:55

9       Technologies.                                                12:03:55

10          Q.    And you attended this meeting?                     12:03:57

11          A.    Yes.                                               12:04:00

12          Q.    What happened at this meeting?                     12:04:04

13          A.    My --                                              12:04:14

14          Q.    The last meeting, just for your information,       12:04:16

15      was May 22?                                                  12:04:18

16          A.    Yeah.    My -- my -- my best recollection is       12:04:20

17      this is the meeting that Travis recommended                  12:04:21

18      terminating Anthony Levandowski.                             12:04:24

19          Q.    Under Item 1, the only thing that's not            12:04:33

20      redacted by counsel for Waymo says:                          12:04:37

21                "The board discussed various employees and         12:04:40

22      certain contractual matters related to the Waymo             12:04:42

23      litigation."                                                 12:04:43

24                Do you see that?                                   12:04:44

25          A.    Did you mean counsel of Uber?                      12:04:46

                                                                  Page 140

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 142 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.      Yeah.     What did I say?     Counsel for Uber.      12:04:50

2           A.      Okay.     What's the question?                       12:04:52

3           Q.      It says here:                                        12:04:53

4                   "The board discussed various employees and           12:04:55

5       certain contractual matters related to the Waymo                 12:04:58

6       litigation."                                                     12:04:59

7                   Do you see that?                                     12:05:00

8           A.      Um-hum.                                              12:05:00

9           Q.      What are the -- what is this reference to            12:05:04

10      "certain contractual matters"?                                   12:05:06

11          MR. FLUMENBAUM:        Again, to the extent that your        12:05:09

12      testimony would involve privileged communications --             12:05:12

13          THE WITNESS:        Right.

14          MR. FLUMENBAUM:        -- you're not at liberty to           12:05:14

15      discuss that.                                                    12:05:15

16          THE WITNESS:        I would say this specifically            12:05:19

17      related to legal discussions that was privileged.                12:05:24

18          MR. VERHOEVEN:        Uber's counsel didn't redact this      12:05:26

19      sentence.                                                        12:05:27

20          MR. BRILLE:        That's because the sentence itself is     12:05:32

21      not privileged.        But perhaps conversations that relate     12:05:33

22      to these topics may be privileged.                               12:05:36

23      BY MR. VERHOEVEN:                                                12:05:36

24          Q.      Was there discussion about how a decision to         12:05:40

25      terminate may affect various employees within Uber?              12:05:44

                                                                      Page 141

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 143 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    I don't know if there was a discussion on            12:05:53

2       this date at that moment in time.        Eventually there      12:05:56

3       were discussions about that.                                   12:05:58

4           Q.    And can you summarize those for me?                  12:06:01

5           MR. BRILLE:     And I would just say, Mr. Gurley, to       12:06:04

6       the extent that they don't include legal advice.               12:06:12

7           THE WITNESS:     Yeah.   Just a general concern about      12:06:14

8       retention, on the topic we had talked about before.            12:06:17

9                 There were questions about whether certain           12:06:18

10      employees would feel like their individual packages            12:06:24

11      would be impacted by this -- by this action, and would         12:06:29

12      that then affect retention.                                    12:06:31

13      BY MR. VERHOEVEN:                                              12:06:31

14          Q.    And is that because their individual packages        12:06:34

15      were conditioned on milestones?                                12:06:37

16          A.    It related to that, yes.                             12:06:39

17          Q.    And so the gist of it would be if                    12:06:42

18      Mr. Levandowski is gone, they're not going to make             12:06:45

19      their milestones --                                            12:06:46

20          A.    Might that impact, yes.                              12:06:48

21          Q.    Yes.    Let me finish the question, though.          12:06:50

22          A.    Okay.

23          Q.    So the gist of the discussion was if                 12:06:52

24      Mr. Levandowski is gone, that might impact the                 12:06:54

25      milestones; and, hence, the compensation of these              12:06:57

                                                                    Page 142

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 144 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       employees?                                                   12:06:58

2           A.    Yes.    And I don't -- I just want -- yes, but     12:07:00

3       I want to clarify.                                           12:07:02

4                 I remember that being a general discussion at      12:07:04

5       some point in time.      I can't ascertain that that's the   12:07:07

6       exact one referenced on that date.                           12:07:09

7           Q.    Well, this sentence concerns that subject          12:07:11

8       matter; right?                                               12:07:12

9           A.    Potentially.                                       12:07:15

10          Q.    Do you have any reason to believe that it          12:07:18

11      wasn't on the date that --                                   12:07:19

12          A.    No.

13          Q.    -- the decision was made to terminate              12:07:21

14      Mr. Levandowski?                                             12:07:22

15          A.    No.                                                12:07:22

16          Q.    Okay.    All right.                                12:07:27

17                Now, let's go to 915.                              12:07:29

18          MR. FLUMENBAUM:      916?                                12:07:31

19          MR. VERHOEVEN:     916.                                  12:07:33

20          THE WITNESS:     Yeah.                                   12:07:34

21      BY MR. VERHOEVEN:                                            12:07:34

22          Q.    Can you identify this document?                    12:07:37

23          A.    Yeah.    This was a letter that was authored by    12:07:41

24      the investors in Uber that are mentioned in the first        12:07:45

25      paragraph, first sentence, to express their point of         12:07:50

                                                                  Page 143

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 145 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       view to Travis about a number of issues that had been           12:07:55

2       developing over the course of 2017.                             12:07:58

3           MR. BRILLE:     I'm going to note my objection to           12:07:59

4       this exhibit, to the extent it is unsigned.         And it is   12:08:03

5       unclear to me, at least, what this document is.                 12:08:06

6           THE WITNESS:     Okay.                                      12:08:09

7       BY MR. VERHOEVEN:                                               12:08:09

8           Q.    Did someone in this group send this exhibit           12:08:19

9       to Mr. Kalanick?                                                12:08:21

10          A.    It was presented to him by two of the -- two          12:08:25

11      of my partners at Benchmark.                                    12:08:28

12          Q.    Which partners?                                       12:08:29

13          A.    Matt Cohler and Peter Fenton.                         12:08:32

14          Q.    Was it presented in person?                           12:08:38

15          A.    Yes.                                                  12:08:38

16          Q.    Where?                                                12:08:40

17          A.    In a hotel in Chicago.                                12:08:42

18          Q.    Did Mr. Kalanick have any advance indication          12:08:51

19      that this was going to be presented to him?                     12:08:57

20          A.    There had been a number of one-on-one                 12:09:06

21      conversations that related to trying to find solutions          12:09:13

22      to move past some of the many issues outlined here.             12:09:17

23                Some of that related to a COO search.                 12:09:20

24                Some of those related to various other                12:09:24

25      alternatives, like coaching and that kind of thing.             12:09:28

                                                                   Page 144

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 146 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 Some of those had been had, not just with me,      12:09:32

2       but with Matt and Trav- -- and Travis.                       12:09:35

3                 But there was not a -- there was nothing that      12:09:42

4       said, "Hey, we're bringing" -- there was not a               12:09:45

5       communication that said, "Hey, we're about to bring          12:09:49

6       you this letter."                                            12:09:50

7                 It was, like, "We need to desperately sit          12:09:53

8       down and talk," and then the letter was presented.           12:09:56

9           Q.    Were you aware of the contents of this letter      12:09:58

10      before it was presented?                                     12:10:00

11          A.    Yes.                                               12:10:00

12          Q.    Did you review it?                                 12:10:01

13          A.    Yes.                                               12:10:01

14          Q.    In the third paragraph of Exhibit 916 it           12:10:06

15      starts with:                                                 12:10:06

16                "A series of recent revelations, however,          12:10:10

17      continues to affect Uber's business and put the              12:10:13

18      mission at risk."                                            12:10:15

19                Do you see that?                                   12:10:16

20          A.    Um-hum.                                            12:10:17

21          Q.    And later in the paragraph there's a               12:10:18

22      reference to the "ongoing Waymo trade secret                 12:10:20

23      litigation."                                                 12:10:23

24                Do you see that?                                   12:10:24

25          A.    Correct.   Yes.                                    12:10:24

                                                                  Page 145

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 147 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.    Is that one of the series of revelations             12:10:27

2       referred to in the first sentence?                             12:10:30

3           A.    Yes.                                                 12:10:30

4           Q.    So the litigation in your view, or in the            12:10:37

5       view of the groups referenced in this letter, put              12:10:42

6       Uber's mission at risk; fair?                                  12:10:46

7           MR. FLUMENBAUM:      The letter speaks for itself.         12:10:50

8           THE WITNESS:      I would -- I would just say that the     12:10:53

9       totality of the events is what's referenced in the             12:10:57

10      first sentence.                                                12:10:59

11                You and I had already discussed that -- right        12:11:01

12      before the break -- the thing that -- specifically             12:11:04

13      with regard to Waymo -- that -- that could have been           12:11:08

14      avoided, is -- could have not done the deal and you            12:11:13

15      could have made that determination -- termination              12:11:14

16      effort sooner, both of which I think would have been           12:11:19

17      way better for the company, in light of where we stand         12:11:22

18      today.                                                         12:11:23

19                And so --                                            12:11:24

20      BY MR. VERHOEVEN:                                              12:11:24

21          Q.    In addition --                                       12:11:25

22          MR. BRILLE:     Wait, wait.

23          MR. FLUMENBAUM:      Hold it.    Let him finish, please.   12:11:27

24      You interrupted him.                                           12:11:29

25                Go ahead, Bill.                                      12:11:30

                                                                  Page 146

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 148 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           THE WITNESS:     Anyway, so my recollection and view     12:11:33

2       of the point of that sentence relates to those               12:11:35

3       decisions that were made by him.                             12:11:38

4       BY MR. VERHOEVEN:                                            12:11:38

5           Q.    In addition to the "you could haves" that you      12:11:41

6       just gave, another "you could have" is you could have        12:11:44

7       disclosed the diligence report, right, before the            12:11:47

8       acquisition?                                                 12:11:48

9           A.    Sure.    Yes, that is true.                        12:11:49

10          Q.    Okay.    The last sentence of the paragraph        12:11:51

11      says:                                                        12:11:51

12                "The ongoing Waymo trade secret litigation,"       12:11:54

13      and then it refers to it as "extremely serious."             12:11:57

14                Do you see that?                                   12:11:59

15          A.    Yes.                                               12:11:59

16          Q.    What did you mean by -- or what did Benchmark      12:12:04

17      mean by "extremely serious"?                                 12:12:07

18          A.    Well, this was authored by the group.      So --   12:12:10

19      and edited by the group.     So it was the point of view     12:12:15

20      from everybody.                                              12:12:15

21                I -- I think I'm already on record in this         12:12:18

22      deposition as saying that I take, you know, litigation       12:12:19

23      from a company like the size of Google very seriously.       12:12:24

24      So I think this is consistent with that.                     12:12:27

25          Q.    Any other explanation of --                        12:12:29

                                                                  Page 147

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 149 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.     No.                                                 12:12:30

2           Q.     Did the group believe that the allegations          12:12:43

3       were extremely serious?                                        12:12:48

4           MR. BRILLE:      Object to form.                           12:12:49

5           MR. FLUMENBAUM:      Objection as to form.                 12:12:56

6           THE WITNESS:      I -- I don't recall a discussion         12:12:58

7       specifically about whether the allegations are -- were         12:13:01

8       serious.                                                       12:13:02

9                  I think any litigation of this size or scope        12:13:06

10      is obviously -- if it could be avoided it would be             12:13:09

11      much better for the company.       We'd all be better off      12:13:12

12      if -- if we weren't focused on this and could be               12:13:16

13      focused on serving the customers.                              12:13:21

14      BY MR. VERHOEVEN:                                              12:13:21

15          Q.     The next paragraph, take a look at it.              12:13:23

16          A.     Yep.                                                12:13:25

17          Q.     The -- in the middle of that paragraph              12:13:29

18      there's a sentence that starts with "The public                12:13:32

19      perception."                                                   12:13:32

20                 Do you see that?                                    12:13:34

21          A.     Um-hum.                                             12:13:34

22          Q.     I'll read it into the record.                       12:13:36

23                 "The public perception is that Uber                 12:13:38

24      fundamentally lacks ethical and moral values."                 12:13:42

25                 Do you see that?                                    12:13:44

                                                                    Page 148

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 150 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.     Yep.                                              12:13:45

2           Q.     And your understanding that this perception       12:13:50

3       of lacking -- withdrawn.                                     12:13:54

4                  This reference to "lacks ethical and moral        12:13:58

5       values" in this sentence is, in part, a reference to         12:14:01

6       the Waymo litigation, correct?                               12:14:03

7           MR. BRILLE:     Object to form.                          12:14:07

8           THE WITNESS:     I don't think it's a specific           12:14:08

9       reflection on that.     I think there -- as -- there are     12:14:14

10      numerous other issues that had been going on in the          12:14:18

11      company.                                                     12:14:18

12                 And I think if you read those articles that I     12:14:21

13      mentioned that were calling for the board to ask him         12:14:25

14      to resign, that created this public perception, you          12:14:31

15      would see much more references around that to other          12:14:34

16      things.                                                      12:14:36

17      BY MR. VERHOEVEN:                                            12:14:36

18          Q.     Based on what you know now, including your        12:14:39

19      review of the diligence report, don't you believe that       12:14:45

20      the conduct of Mr. Kalanick and his team, with respect       12:14:50

21      to the Otto acquisition, reflected a lack of ethical         12:14:58

22      and moral values?                                            12:15:01

23          MR. BRILLE:     Object to form.                          12:15:08

24          THE WITNESS:     I don't know.     For me, that          12:15:12

25      particular thing is really a question of materiality         12:15:15

                                                                  Page 149

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 151 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       and whether you feel a responsibility of disclosure,         12:15:22

2       which gets into understanding the criticality of             12:15:28

3       something, whether or not you're withholding                 12:15:32

4       information that could be critical in that                   12:15:35

5       decision-making process.                                     12:15:36

6                 I can't speak to the reasoning for them            12:15:42

7       making those decisions; and, therefore, then apply           12:15:45

8       some type of label like this.                                12:15:49

9                 I certainly think, as is expressed later           12:15:52

10      in -- in our legal action, that it -- that it crossed        12:15:56

11      a line of violating fraud and fiduciary duty.                12:16:02

12                And so to the extent that you want to wrap         12:16:04

13      those into those words, I guess you could, but I             12:16:07

14      don't -- I -- I wouldn't tie that specifically to that       12:16:11

15      label.                                                       12:16:11

16                That's not what we were thinking about when        12:16:13

17      we wrote that.   This says the "public perception is,"       12:16:17

18      and I think that public perception, which is well            12:16:20

19      documented in a bunch of articles, was driven more by        12:16:23

20      other activities.                                            12:16:24

21      BY MR. VERHOEVEN:                                            12:16:24

22          Q.    You believe that Mr. Kalanick committed fraud      12:16:26

23      on the board of directors by failing to disclose the         12:16:30

24      facts underlying the Otto acquisition, right?                12:16:34

25          A.    Yes.                                               12:16:35

                                                                  Page 150

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 152 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              MR. BRILLE:     Object to form.                               12:16:36

2              THE WITNESS:     Yes.                                         12:16:37

3       BY MR. VERHOEVEN:                                                    12:16:37

4              Q.   And you would agree that that would not be               12:16:39

5       ethical or moral, to commit such a fraud?                            12:16:42

6              MR. BRILLE:     Same objection.                               12:16:44

7              THE WITNESS:     I think that's a fair statement.             12:16:45

8       This sentence talks about the public perception of                   12:16:48

9       Uber, and I don't think that relates to that action                  12:16:51

10      because the public doesn't have a perception of that                 12:16:54

11      act.                                                                 12:16:56

12             THE REPORTER:     You have microphones on, gentlemen.         12:17:28

13      I just wanted to let you know.

14             MR. VERHOEVEN:     I was just asking if there was

15      anything else in the letter.

16      BY MR. VERHOEVEN:                                                    12:17:28

17             Q.   You agree with the statements in this letter;            12:17:32

18      right?                                                               12:17:32

19             A.   I do.                                                    12:17:33

20             Q.   Do you have any knowledge of the substance of            12:17:39

21      the conversation in Chicago between your two partners                12:17:42

22      and Mr. Kalanick?                                                    12:17:45

23             A.   Only what I heard secondhand, yes.            I wasn't   12:17:51

24      present -- I wasn't dialed in.                                       12:17:56

25             Q.   Did your two partners report to you what                 12:18:00

                                                                         Page 151

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 153 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       happened at the meeting?                                         12:18:01

2           A.    Yes.

3           Q.    What did they say?                                     12:18:03

4           A.    I'll start at a high level.         Like there was a   12:18:10

5       lot of conversations back and forth.                             12:18:12

6                 There were discussions of -- you know, there           12:18:24

7       was a lot of discussion about the details of these               12:18:27

8       recommendations and how they would manifest themselves           12:18:30

9       in an agreement.                                                 12:18:31

10                There were edits of that back and forth in a           12:18:36

11      separate document that he eventually signed.                     12:18:41

12                And there are questions about disclosures,             12:18:47

13      what we would do or not do if he agreed to these                 12:18:52

14      things, or refrain from doing.                                   12:19:00

15                That's the general recollection.                       12:19:06

16          Q.    And that all happened at the one meeting?              12:19:09

17          A.    I think there were a series of meetings over           12:19:11

18      an extended period of time.                                      12:19:13

19          Q.    Did -- did Mr. Kalanick agree to resign as             12:19:18

20      CEO as part of that first meeting?                               12:19:22

21          A.    I don't -- when you say "first meeting," I             12:19:29

22      think they met and -- and broke up and met and broke             12:19:35

23      up and met and broke up several times.                           12:19:36

24                So I don't have enough information to know             12:19:40

25      whether he had agreed on that one point in the very              12:19:43

                                                                    Page 152

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 154 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       first meeting or not.     I just know that -- where they     12:19:46

2       got to by the end of the day.                                12:19:47

3           Q.    Was it announced to the public that he was         12:19:50

4       resigning that day?                                          12:19:52

5           A.    I don't believe there was an official              12:19:53

6       announcement that day.                                       12:19:56

7           Q.    What about the following day?                      12:19:59

8           A.    I don't know when -- I don't have a specific       12:20:05

9       date on when Uber announced this.                            12:20:08

10                (Discussion off the record.)                       12:20:22

11      BY MR. VERHOEVEN:                                            12:20:22

12          Q.    All right.    I'm going to mark as Exhibit 917     12:20:25

13      a Benchmark document from your firm that we just             12:20:30

14      received this morning.                                       12:20:31

15          A.    Okay.                                              12:20:32

16          Q.    For the record, it's Benchmark-Waymo-39            12:20:35

17      through 105.                                                 12:20:43

18                (Plaintiff's Exhibit 917 was marked.)              12:21:01

19      BY MR. VERHOEVEN:                                            12:21:01

20          Q.    It's a compilation of documents, it appears,       12:21:04

21      and it's got a -- on the front page, if you look at          12:21:10

22      the top right --                                             12:21:11

23          MR. FLUMENBAUM:     May I have a copy, please?           12:21:14

24          MR. VERHOEVEN:     Do we have copies?                    12:21:16

25          MR. FLUMENBAUM:     Thank you.                           12:21:18

                                                                  Page 153

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 155 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. VERHOEVEN:     I think that's all we have.               12:21:20

2                  Hey, we got them by e-mail this morning.        If    12:21:28

3       you have a com- -- if you have a complaint you should            12:21:28

4       talk to the person who produced it.                              12:21:32

5           MR. FLUMENBAUM:     Well, just so the record is              12:21:35

6       clear, we produced it by e-mail at the request of                12:21:39

7       Waymo and --                                                     12:21:42

8           MR. VERHOEVEN:     While we're here in                       12:21:44

9       Morrison & Foerster.                                             12:21:45

10          MR. FLUMENBAUM:     The subpoena was returnable today        12:21:48

11      at -- it was returnable today at your -- at your                 12:21:51

12      offices.                                                         12:21:52

13                 We produced it by e-mail at your request in a         12:21:56

14      timely fashion, and these documents are part of, I               12:22:02

15      believe, Exhibit A.     It's all part of the public              12:22:04

16      filing in Delaware, so it's not something that you               12:22:09

17      didn't have before.                                              12:22:12

18          MR. VERHOEVEN:     Okay.   So you'll represent this is       12:22:13

19      part of a public filing in Delaware?                             12:22:16

20          MR. FLUMENBAUM:     I believe it was.       I have to take   12:22:18

21      a look at it, but I believe it was.         I didn't check on    12:22:22

22      this particular one, but it's my understanding.                  12:22:26

23      BY MR. VERHOEVEN:                                                12:22:26

24          Q.     Mr. Gurley, do you have an understanding of           12:22:30

25      what your counsel referenced to with respect to this             12:22:33

                                                                    Page 154

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 156 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       public filing in Delaware?                                        12:22:37

2                   What's he talking about?                              12:22:38

3           A.      I presume he's talking about the lawsuit that         12:22:43

4       was filed between Benchmark and Mr. Kalanick.                     12:22:47

5           Q.      Okay.   So with the understanding that these          12:22:49

6       are exhibits in connection with that suit?                        12:22:53

7           A.      I --

8           Q.      That's what counsel is representing; right?           12:22:56

9           A.      Okay.                                                 12:22:58

10          MR. VERHOEVEN:      Are you representing that,                12:23:00

11      Counsel?                                                          12:23:01

12          MR. FLUMENBAUM:      I believe that that's what this          12:23:03

13      reflects.                                                         12:23:04

14      BY MR. VERHOEVEN:                                                 12:23:04

15          Q.      Okay.   Let's turn to Exhibit A.                      12:23:06

16          A.      Okay.

17          Q.      And my first question is:       Can you identify      12:23:13

18      this document?                                                    12:23:14

19          A.      I believe this is the letter that was signed          12:23:19

20      with -- by Travis at the end of the day of that                   12:23:22

21      meeting.                                                          12:23:23

22          Q.      Okay.   So you had some negotiation back and          12:23:29

23      forth and then this got signed?                                   12:23:31

24          A.      Correct.                                              12:23:31

25          Q.      So does that refresh your recollection that           12:23:34

                                                                       Page 155

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 157 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       he resigned on the same day as the meeting?                    12:23:40

2           A.    Yeah, yeah.     I -- I wasn't trying to say he       12:23:42

3       didn't.   You -- you had said in the first meeting, and        12:23:45

4       they met and broke, just like we've been doing, met            12:23:49

5       and broke.   So I was just -- it was just a question of        12:23:51

6       the definition of "first."                                     12:23:52

7                 So it did happen all in one day.                     12:23:55

8           Q.    Okay.

9           A.    It was over a series of long -- many hours, I        12:23:59

10      think.                                                         12:23:59

11          Q.    Okay.   And here he says, second-to-the-last         12:24:00

12      paragraph:                                                     12:24:02

13                "I will make a public announcement of the            12:24:04

14      foregoing no later than 5:00 p.m. PDT Thursday, June           12:24:08

15      22, 2017."

16                Does that refresh your recollection as to            12:24:13

17      when it was announced?                                         12:24:15

18          A.    Well, this was his commitment to announce.       I   12:24:18

19      don't know exactly when it was announced, which was            12:24:21

20      your question.

21          Q.    You don't have any reason to believe it              12:24:24

22      wasn't announced, do you?                                      12:24:25

23          A.    It was clearly announced.                            12:24:28

24          MR. VERHOEVEN:      What number was that?                  12:24:40

25          THE REPORTER:    That one was 17, 917.                     12:24:43

                                                                   Page 156

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 158 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           MR. VERHOEVEN:     All right.    Coming up to the end        12:25:04

2       here right on schedule.                                          12:25:12

3                 Let's mark as 917 --                                   12:25:15

4           MR. FLUMENBAUM:     918.                                     12:25:16

5           MR. VERHOEVEN:     -- 918 a draft of a verified              12:25:23

6       complaint, Benchmark Capital Partners versus Travis              12:25:31

7       Kalanick and Uber Technologies.                                  12:25:34

8                 (Plaintiff's Exhibit 918 was marked.)                  12:25:43

9           MR. FLUMENBAUM:     I believe you said draft, as             12:25:45

10      opposed to a verified complaint.                                 12:25:49

11          MR. VERHOEVEN:     Let's see.    Was it signed?     It has   12:25:56

12      E-signatures on it.     So you'll represent this was             12:26:00

13      filed?                                                           12:26:00

14          MR. FLUMENBAUM:     I believe it was.       That's my        12:26:03

15      understanding of what was produced.                              12:26:04

16          MR. VERHOEVEN:     Okay.   So with that clarification,       12:26:06

17      can you identify Exhibit 918?                                    12:26:09

18          MR. FLUMENBAUM:     Can I have a copy, please?               12:26:11

19                Thank you.                                             12:26:13

20          THE WITNESS:     I believe this is the lawsuit we            12:26:24

21      just discussed.                                                  12:26:26

22      BY MR. VERHOEVEN:                                                12:26:26

23          Q.    Did you approve the filing of this lawsuit?            12:26:28

24          A.    I did.                                                 12:26:29

25          Q.    Did you review the complaint before it was             12:26:30

                                                                    Page 157

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 159 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       filed?                                                       12:26:31

2           A.    Yes.                                               12:26:31

3           Q.    Do you agree with what the statements are in       12:26:34

4       the complaint?                                               12:26:35

5           A.    I do.                                              12:26:35

6           Q.    I'd direct your attention to page 5 of -- I'm      12:26:55

7       sorry -- to paragraph 5 of the complaint.                    12:27:01

8                 Do you see it says:                                12:27:21

9                 "Kalanick intentionally concealed and failed       12:27:29

10      to disclose his gross mismanagement and other                12:27:32

11      misconduct at Uber."                                         12:27:34

12                Do you see that?                                   12:27:38

13          A.    Yes.                                               12:27:40

14          Q.    And then it continues:                             12:27:41

15                "These matters included, among others,             12:27:45

16      Kalanick's personal involvement in causing Uber to           12:27:49

17      acquire a self-driving vehicle start-up that,                12:27:53

18      according to a confidential report, not disclosed to         12:27:56

19      Benchmark at the time (the 'Stroz report'), allegedly        12:28:04

20      harbored trade secrets stolen from a competitor."            12:28:08

21                Do you see that?                                   12:28:09

22          A.    Yes.                                               12:28:09

23          Q.    And that's a reference to the Waymo                12:28:12

24      litigation and the facts that -- let me rephrase.            12:28:22

25                That's referring to the Otto acquisition?          12:28:27

                                                                  Page 158

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 160 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1            A.   Correct.                                            12:28:27

2            MR. FLUMENBAUM:     Objection as to form.                12:28:30

3            MR. BRILLE:     Objection as to form.                    12:28:31

4            THE WITNESS:     Sorry.                                  12:28:31

5            MR. FLUMENBAUM:     You can answer.                      12:28:32

6       BY MR. VERHOEVEN:                                             12:28:32

7            Q.   And Mr. Kalanick's personal conduct, with           12:28:38

8       respect to the Otto acquisition, constituted gross            12:28:44

9       mismanagement and misconduct.                                 12:28:45

10                That's what you're saying here; right?              12:28:47

11           A.   Yes.                                                12:28:47

12           Q.   And the specific actions that this is               12:28:56

13      referencing to that Mr. Kalanick undertook, are those         12:29:01

14      the actions you've already testified to or is there           12:29:03

15      anything in addition to that?                                 12:29:05

16           A.   I think we've already discussed it.                 12:29:09

17           Q.   Okay.     I direct your attention to paragraph      12:29:31

18      6.                                                            12:29:45

19                And the second -- take a second and review          12:29:56

20      that.                                                         12:29:57

21           A.   (Witness reviews document.)

22           Q.   Do you see at the start it says:                    12:30:12

23                "Kalanick knew Benchmark never would have           12:30:14

24      approved," and then it goes on, "if Benchmark had             12:30:20

25      known the truth about Kalanick's prior conduct."              12:30:24

                                                                   Page 159

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 161 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 Do you see that?                                    12:30:24

2           A.    Yes.                                                12:30:25

3           Q.    And this refers, in part, to your prior             12:30:30

4       testimony that if Benchmark had known about the               12:30:35

5       information contained in the Stroz report, it would           12:30:37

6       never have agreed to this amendment, right?                   12:30:45

7           MR. BRILLE:     Object to the form.                       12:30:46

8           MR. FLUMENBAUM:     Object to the form.                   12:30:47

9                 You can answer.

10      BY MR. VERHOEVEN:

11          Q.    Well, you're correct.       Let me rephrase.        12:30:51

12                This refers to your prior testimony that            12:30:54

13      Benchmark never would have approved the transaction           12:30:56

14      had it been aware of the Stroz report, correct?               12:31:02

15          MR. BRILLE:     Same objection.                           12:31:03

16          MR. FLUMENBAUM:     Objection as to form, but you         12:31:05

17      may --                                                        12:31:06

18          THE WITNESS:     The only clarification I would make      12:31:08

19      is that there are many other matters, also.                   12:31:10

20      BY MR. VERHOEVEN:

21          Q.    Yeah.

22          A.    But this is one of those.        Yes, correct.      12:31:14

23          Q.    But it's your contention that Benchmark would       12:31:18

24      not have approved the amended certificate of                  12:31:18

25      incorporation referenced here, or the voting                  12:31:22

                                                                   Page 160

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 162 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       agreement, if it had known the real facts behind the            12:31:25

2       Otto acquisition, isn't it?                                     12:31:28

3           MR. BRILLE:     Object to form.                             12:31:29

4           MR. FLUMENBAUM:     You may answer.                         12:31:30

5           THE WITNESS:     Along with other things.       But, yes.   12:31:32

6       That was one of -- of many other things.                        12:31:36

7       BY MR. VERHOEVEN:                                               12:31:36

8           Q.    The next sentence says:                               12:31:46

9                 "Kalanick also understood that these matters,         12:31:49

10      once revealed, would likely force him to resign as              12:31:53

11      Uber's CEO."                                                    12:31:54

12                Do you see that?                                      12:31:55

13          A.    I do.                                                 12:31:56

14          Q.    And one of those matters is the facts                 12:32:00

15      underlying the Otto acquisition, correct?                       12:32:02

16          MR. BRILLE:     Object to form.                             12:32:04

17          MR. FLUMENBAUM:     You may answer.                         12:32:05

18          THE WITNESS:     Yes, one of those facts.                   12:32:08

19      BY MR. VERHOEVEN:                                               12:32:08

20          Q.    And throughout this sentence, if it refers to         12:32:21

21      these matters, your answer would be the same, that              12:32:24

22      included in the matters would be the Otto transaction?          12:32:28

23          MR. FLUMENBAUM:     Objection as to form.       But . . .   12:32:32

24      BY MR. VERHOEVEN:

25          Q.    I mean, you can see the next -- okay.         I was

                                                                    Page 161

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 163 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       trying to shorten it.                                                12:32:35

2                 The next sentence says:                                    12:32:36

3                 "Kalanick, therefore, knowingly concealed                  12:32:38

4       these matters from Benchmark and Uber's board to                     12:32:43

5       obtain, for his personal benefit . . ."                              12:32:47

6                 And then it goes on.       Do you see that?                12:32:49

7           A.    Yes.                                                       12:32:51

8           Q.    "These matters" reference, in part, the Otto               12:32:55

9       acquisition?                                                         12:32:56

10          A.    In part.                                                   12:32:57

11          Q.    And the testimony you gave about it earlier                12:32:59

12      today?                                                               12:33:00

13          A.    That is correct.                                           12:33:00

14          Q.    Okay.    Why would the -- in your view, why                12:33:12

15      would the facts underlying the Otto acquisition, if                  12:33:16

16      known by Benchmark and the board, likely have forced                 12:33:21

17      Travis Kalanick to resign?                                           12:33:24

18          MR. BRILLE:      Object to form.                                 12:33:27

19          MR. FLUMENBAUM:      Objection to form.          But again,      12:33:28

20      you can't disclose any of the specifics that are in                  12:33:32

21      the Stroz report.                                                    12:33:34

22          THE WITNESS:      Understood.                                    12:33:39

23                So one, just reiterating, like, there were                 12:33:46

24      multiple incidents that led us to this conclusion and                12:33:50

25      assess this belief in this lawsuit.                                  12:33:54

                                                                          Page 162

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 164 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 With respect to the Otto acquisition, there's            12:33:57

2       actually more detail later in the complaint.            But it's   12:34:00

3       become public knowledge, not involving the Stroz                   12:34:05

4       report, that at the time the board was asked to                    12:34:09

5       approve this, that -- that Travis and other members of             12:34:13

6       the management team had knowledge that there were five             12:34:16

7       disks that were in Anthony's possession, and that he               12:34:23

8       said there was Google information on those disks.            So    12:34:25

9       that's now in the public record.                                   12:34:29

10                When you look at the -- we've already been               12:34:32

11      through it.   But you look at the deal, and the fact               12:34:35

12      that so much of it weighed on him and the fact that                12:34:39

13      there were large indemnity provisions put aside                    12:34:45

14      specifically for him, I don't know of a way you could              12:34:50

15      possibly present that to a board and say that this was             12:34:53

16      clean diligence and -- and that be okay.            Like, I -- I   12:35:02

17      can't fathom that.                                                 12:35:05

18      BY MR. VERHOEVEN:

19          Q.    When you referred to "him," you're referring             12:35:08

20      to Mr. Levandowski, right, in that answer?                         12:35:10

21          MR. BRILLE:     Object to form.                                12:35:13

22          THE WITNESS:     It's in the public record that --             12:35:15

23      that the Uber executives were aware -- I'll -- I'll                12:35:17

24      try not to use pronouns -- were aware that Anthony                 12:35:21

25      Levandowski had the five disks.                                    12:35:24

                                                                      Page 163

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 165 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 When -- when I was talking about -- you know,            12:35:26

2       this is the largest recipient of the proceeds from the             12:35:32

3       acquisition and the leader of the group and the one                12:35:38

4       that stands to benefit the most from the                           12:35:40

5       indemnification.     So calling the diligence clean, when          12:35:45

6       you have this fact, is a -- is misrepresentation, you              12:35:53

7       know, from my point of view.                                       12:35:57

8       BY MR. VERHOEVEN:                                                  12:35:57

9            Q.   Okay.    Thank you.                                      12:35:58

10                And why do you think Mr. Kalanick knowingly              12:36:16

11      concealed those issues?                                            12:36:18

12           MR. FLUMENBAUM:    Objection to form.                         12:36:22

13           MR. BRILLE:    Objection to form.                             12:36:24

14      BY MR. VERHOEVEN:                                                  12:36:24

15           Q.   Well, let me read the complaint.          Paragraph      12:36:25

16      6:

17                "Kalanick, therefore, knowingly concealed                12:36:30

18      these matters from Benchmark and Uber's board."                    12:36:34

19                And then it goes on.      Do you see that?               12:36:34

20           A.   I do.                                                    12:36:35

21           Q.   Why do you think he did?                                 12:36:36

22           A.   I'd be speculating as to his intent.          I don't    12:36:40

23      know.                                                              12:36:40

24           Q.   Well, it says here:                                      12:36:40

25                "For his personal benefit, the unilateral                12:36:47

                                                                        Page 164

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 166 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       right to pack the board with three additional                12:36:50

2       directors of his choosing."

3                 You stand by that statement; right?                12:36:52

4           A.    I do.                                              12:36:53

5           Q.    Any other reasons?                                 12:36:55

6           A.    I -- I -- I'd be guessing that -- what his         12:37:02

7       intentions were.                                             12:37:03

8           Q.    Did you ever talk to Mr. Kalanick about why        12:37:05

9       he concealed the facts underlying the Otto                   12:37:08

10      transaction?                                                 12:37:09

11          A.    I have not.                                        12:37:10

12          Q.    What about with other executive management at      12:37:14

13      Uber?                                                        12:37:30

14          A.    Well, not outside of conversations that were       12:37:34

15      privileged with the -- with the legal team.                  12:37:36

16          Q.    I direct your attention to paragraph 33.           12:38:05

17      It's on page 15 of Exhibit 918.                              12:38:08

18          MR. FLUMENBAUM:     I'm sorry.     Hold on.              12:38:10

19                Thank you.                                         12:38:11

20      BY MR. VERHOEVEN:                                            12:38:11

21          Q.    Are you ready for questions?                       12:38:27

22          A.    Yes.                                               12:38:27

23          Q.    Is this the place where you testified earlier      12:38:30

24      the deal -- the details of the Otto transaction were         12:38:35

25      set forth in more detail, this section entitled --           12:38:44

                                                                  Page 165

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 167 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    Yes, this section.     That's fair.         Correct.      12:38:46

2           Q.    You've referenced there's a -- I'm sorry.                 12:39:07

3       The complaint references:                                           12:39:12

4                 "Kalanick praised Levandowski as one of the               12:39:15

5       world's leading autonomous engineers and an                         12:39:20

6       entrepreneur with a real sense of urgency.                          12:39:24

7                 "Kalanick further described Levandowski as                12:39:26

8       his brother from another mother."                                   12:39:30

9                 The allegation is -- and your belief is --                12:39:34

10      that he was saying all that, but withholding the                    12:39:37

11      information he had from the Stroz investigation;                    12:39:41

12      right?                                                              12:39:41

13          MR. BRILLE:    Object to form.                                  12:39:44

14          MR. FLUMENBAUM:    Object to form.        You can try to        12:39:46

15      answer that.                                                        12:39:49

16          THE WITNESS:    These are -- these are taken from --            12:39:50

17      from -- as you can see, from public statements that he              12:39:53

18      made.                                                               12:39:54

19                His praise for Anthony in these public venues             12:39:59

20      is consistent with what he presented at the board                   12:40:03

21      level, and so there's no inconsistency here.                        12:40:06

22                I -- and as you -- as you assert, he did not              12:40:12

23      disclose these other details, you know.             And I -- and    12:40:17

24      I had mentioned, and they're later in here in the                   12:40:20

25      complaint, that some of that is now public with regard              12:40:23

                                                                         Page 166

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 168 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       to the five-disk matter.                                         12:40:26

2       BY MR. VERHOEVEN:                                                12:40:26

3           Q.    The last sentence of this paragraph says:              12:40:29

4                 "In discussing the Otto transaction in 2016,           12:40:32

5       Kalanick repeatedly emphasized to Gurley and other               12:40:36

6       board members that Uber's acquisition of Otto,                   12:40:39

7       employment of Anthony Levandowski, would be                      12:40:41

8       transformative for Uber's business."                             12:40:44

9                 Do you see that?                                       12:40:45

10          A.    I do.                                                  12:40:46

11          Q.    What is that referring to?                             12:40:48

12          A.    Once again, consistent with what we discussed          12:40:53

13      earlier, there was a -- a big part of the argument for           12:40:57

14      why we needed to do this transaction was to employ               12:41:01

15      Anthony Levandowski, who -- who Mr. Kalanick believed            12:41:04

16      was one of the leading experts on autonomous vehicles            12:41:07

17      in -- in the -- in the world.                                    12:41:10

18          Q.    Was employing Anthony Levandowski worth                12:41:14

19      $680 million?                                                    12:41:17

20          MR. BRILLE:     Object to form.                              12:41:17

21          MR. FLUMENBAUM:     Object to form.       We've sort of      12:41:19

22      been over this.                                                  12:41:20

23                You can answer it again.                               12:41:22

24          THE WITNESS:     Yeah, I don't -- I don't mind going         12:41:24

25      over it again.                                                   12:41:25

                                                                      Page 167

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 169 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 That -- that discussion did take place at a        12:41:27

2       board meeting, as we had discussed.                          12:41:28

3                 The argument was to why that headline figure       12:41:32

4       was not un- -- was not unreasonable related to the           12:41:37

5       notion of the milestones that we've previously               12:41:41

6       discussed.                                                   12:41:42

7       BY MR. VERHOEVEN:                                            12:41:42

8           Q.    I direct your attention to paragraph 67.           12:42:14

9           A.    Oh, wow.                                           12:42:15

10          Q.    Page 30.    All right.    Take a second and read   12:42:31

11      it and tell me when you're ready to answer questions.        12:42:32

12          MR. FLUMENBAUM:     Paragraph 67?                        12:42:36

13          MR. VERHOEVEN:     Paragraph 67.                         12:42:38

14                (Witness reviews document.)                        12:42:49

15          THE WITNESS:     Okay.                                   12:42:50

16      BY MR. VERHOEVEN:                                            12:42:50

17          Q.    And this -- this references:                       12:42:51

18                "Kalanick's fraudulent statements and              12:42:54

19      omissions breached his fiduciary duties, including,"         12:42:57

20      and then it gets more specific.                              12:42:59

21                Do you see that?                                   12:43:00

22          A.    Um-hum.                                            12:43:01

23          Q.    Which of Mr. Kalanick's statements related to      12:43:08

24      the Otto transaction breached his fiduciary duties?          12:43:13

25          A.    It would seem obvious that this statement          12:43:22

                                                                  Page 168

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 170 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       that was made to the board that the diligence, which,            12:43:26

2       as we already ascertained, was remarkably critical to            12:43:33

3       the transaction, in light of the presence of the                 12:43:34

4       indemnity and all those things, was clean, left me --            12:43:37

5       and I can't speak for the other board members -- with            12:43:40

6       an impression that is remarkably different from that             12:43:44

7       that I hold today.                                               12:43:46

8           Q.    And I take it it's your belief that his                12:43:55

9       omission of that critical information during his                 12:44:00

10      presentation also constituted fraud and a breach of              12:44:09

11      his fiduciary duties?                                            12:44:11

12          MR. BRILLE:     Object to form.                              12:44:12

13          THE WITNESS:     That is correct.      Once again, this      12:44:14

14      statement refers to other issues also.          But with         12:44:20

15      regard to that specific issue, you are correct.                  12:44:24

16      BY MR. VERHOEVEN:                                                12:44:24

17          Q.    Does anything else come to mind, still on              12:44:47

18      paragraph 67 -- understanding it's a general                     12:44:52

19      statement, but focusing specifically on the Otto                 12:44:55

20      acquisition portion of it.                                       12:44:57

21          A.    Um-hum.                                                12:44:59

22          Q.    Does anything else come to mind, in addition           12:45:02

23      to what you've already testified to, that was either a           12:45:09

24      statement or omission by Mr. Kalanick that breached              12:45:13

25      his fiduciary duties or constituted fraud?                       12:45:17

                                                                      Page 169

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 171 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1              A.   Related to that particular transaction?               12:45:25

2              Q.   Right.     Or related to Otto, related to             12:45:28

3       Mr. Levandowski.                                                  12:45:29

4              A.   Yeah.     Yeah.                                       12:45:31

5                   No, not that we haven't previously discussed.         12:45:34

6              MR. VERHOEVEN:     Perhaps we should take a short          12:46:02

7       break, and I'll just review -- I may have another five            12:46:06

8       minutes of questions --                                           12:46:07

9              MR. FLUMENBAUM:        Okay.    Great.                     12:46:08

10             MR. VERHOEVEN:     -- but I'm coming up to the end.        12:46:10

11             MR. FLUMENBAUM:        Great.                              12:46:12

12             THE VIDEOGRAPHER:        Off the record at 12:46 p.m.      12:46:14

13                  (Recess taken.)                                       12:46:15

14             THE VIDEOGRAPHER:        Back on the record at 12:54       12:54:08

15      p.m.                                                              12:54:08

16      BY MR. VERHOEVEN:                                                 12:54:08

17             Q.   I direct your attention to paragraph 37 of            12:54:17

18      Exhibit 918, the Benchmark complaint.                             12:54:22

19             A.   Um-hum.                                               12:54:23

20             Q.   And read 37 to yourself and tell me when              12:54:27

21      you're ready to answer questions.                                 12:54:29

22                  (Witness reviews document.)                           12:54:48

23             A.   Okay.                                                 12:54:49

24             Q.   So earlier -- well, I direct your attention           12:54:52

25      to the phrase "interim findings."                                 12:54:54

                                                                       Page 170

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 172 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                 Do you see it's sprinkled through the              12:54:57

2       paragraph there?                                             12:54:58

3           A.    Yes.                                               12:54:58

4           Q.    When we testified earlier about this -- I          12:55:02

5       don't want to go over it again -- I think you just           12:55:05

6       said -- you and I just said "the Stroz report."              12:55:09

7                 But were you referencing, specifically in          12:55:11

8       this time period, the interim findings of the Stroz          12:55:14

9       investigation?                                               12:55:16

10          MR. FLUMENBAUM:     Objection as to form.                12:55:19

11      BY MR. VERHOEVEN:                                            12:55:19

12          Q.    When you testified about if something had          12:55:22

13      been disclosed, if the Stroz report had been                 12:55:25

14      disclosed, more accurately what you meant is if the          12:55:28

15      interim findings of the Stroz report -- of the Stroz         12:55:30

16      investigation had been disclosed; is that right?             12:55:33

17          A.    This particular complaint was based on all         12:55:44

18      that information that was in the public record.              12:55:46

19                There are documents related to this lawsuit        12:55:50

20      that highlight that, as of this date, there were these       12:55:54

21      interim findings available.                                  12:55:55

22          Q.    Right.

23          A.    And we're merely highlighting that those were      12:55:59

24      never disclosed to the board.                                12:56:01

25          Q.    Okay.    I direct your attention to paragraph      12:56:12

                                                                  Page 171

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 173 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       77 of the complaint, Exhibit 918.                             12:56:16

2                 There's a sentence in here that says:               12:56:33

3                 "At the time, Benchmark could not have known        12:56:38

4       of the matters Kalanick intentionally concealed, many         12:56:42

5       of which were within Kalanick's exclusive knowledge or        12:56:46

6       only known to Kalanick and an 'inner circle' of Uber          12:56:53

7       executives loyal to him (many of whom have since been         12:56:57

8       terminated or forced to resign due to the misconduct          12:57:01

9       described above)."                                            12:57:06

10                Do you see that sentence?                           12:57:08

11          A.    Um-hum.                                             12:57:10

12          Q.    Who was in Kalanick's inner circle, as              12:57:13

13      referenced in this paragraph, to the extent you have          12:57:19

14      knowledge?                                                    12:57:19

15          A.    Sure.     The -- once again, I would reiterate      12:57:24

16      that this complaint and this paragraph reference many         12:57:29

17      issues, not just those related to -- to the Otto              12:57:33

18      acquisition.      And so that phrase may or may not have      12:57:38

19      applicability to what we're discussing today.                 12:57:41

20                You know, when you look at the parenthetical        12:57:44

21      phrase about --                                               12:57:49

22          Q.    I'm just asking about who the -- who the            12:57:51

23      inner circle is.                                              12:57:53

24          A.    I -- I was getting to that.                         12:57:55

25          Q.    Okay.

                                                                   Page 172

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 174 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1             A.    So when you look at the phrase about                12:57:59

2       termination or forced to resign --                              12:58:02

3             THE WITNESS:      Is this part confidential also?         12:58:04

4       Because I -- I . . .                                            12:58:07

5             MR. FLUMENBAUM:      I think the resignations are all     12:58:10

6       public, aren't they?                                            12:58:11

7             MR. BRILLE:      The fact of a resignation is             12:58:14

8       probably -- is not privileged, the fact of a                    12:58:18

9       resignation.        To the extent that you --                   12:58:22

10            THE WITNESS:      I just don't want to get to -- you      12:58:25

11      know.                                                           12:58:25

12      BY MR. VERHOEVEN:                                               12:58:25

13            Q.    Okay.     I'm not asking you about the              12:58:36

14      parenthetical.        I'm just asking the words "inner          12:58:39

15      circle."                                                        12:58:40

16            A.    Yeah, I know.     It informs it though.             12:58:43

17                  Well, let me just state this.                       12:58:50

18                  With regard to the specific Otto acquisition,       12:58:55

19      you know, as noted in 38, there were -- I think it's            12:59:02

20      38.     Yeah.   There were -- you know, you have two other      12:59:06

21      parties there that were aware of this fact about the            12:59:09

22      five disks that weren't -- that wasn't disclosed to             12:59:15

23      the board, so there's -- there's two names right                12:59:18

24      there.                                                          12:59:18

25            Q.    What are the two names, for the record?             12:59:18

                                                                     Page 173

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 175 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    Nina Qi and Cameron.                               12:59:24

2           Q.    So with respect to the Waymo dispute or            12:59:29

3       the -- withdrawn.                                            12:59:30

4                 With respect to the Otto acquisition, this         12:59:35

5       phrase you interpret to reference those two                  12:59:37

6       individuals?                                                 12:59:38

7           A.    Yes.                                               12:59:38

8           Q.    Has either of those two individuals been           12:59:47

9       terminated, to your knowledge?                               12:59:49

10          A.    No.                                                12:59:49

11          Q.    All right.

12          MR. FLUMENBAUM:         Can I have a -- all right.       13:00:05

13      Forget it.      Go ahead.                                    13:00:07

14          MR. VERHOEVEN:      So what did you want to talk to      13:00:10

15      him about?                                                   13:00:10

16          MR. FLUMENBAUM:         No, just go ahead.               13:00:13

17          MR. VERHOEVEN:      Okay.                                13:00:13

18      BY MR. VERHOEVEN:

19          Q.    There came a time in which you resigned from       13:00:16

20      the board of Uber?                                           13:00:17

21          A.    Correct.                                           13:00:17

22          Q.    When was that, roughly?                            13:00:19

23          A.    I think it was a couple of days after Travis       13:00:27

24      signed the resignation letter we've already looked at.       13:00:32

25          Q.    Why did you resign?                                13:00:45

                                                                  Page 174

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 176 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    The members of -- of our partnership and I                13:00:49

2       had a lengthy discussion about trying to -- whether or              13:00:56

3       not it made sense to swap out the board member that                 13:01:00

4       represented Benchmark with Uber, in an effort to try                13:01:04

5       and move things forward in a positive direction.                    13:01:08

6                 The -- the conversations and back and forth               13:01:13

7       and events that led to the meeting in Chicago, I think              13:01:16

8       it's safe to say, had a strain on the relationship                  13:01:21

9       between myself and -- and Mr. Kalanick.             And it was      13:01:29

10      merely a decision from our firm to try and put a new                13:01:35

11      foot forward to try and create kind of a new day and                13:01:39

12      new relationship with the board.                                    13:01:41

13          Q.    Did you have any discussions with anyone at               13:01:45

14      Uber about your resignation before you resigned?                    13:01:48

15          A.    I did not.                                                13:01:49

16          Q.    What about with other board members?                      13:01:51

17          A.    I did not.                                                13:01:53

18          Q.    Have you had any conversations with anybody               13:02:01

19      at Uber since you've resigned from the board?                       13:02:04

20          A.    Yeah.   There were -- there were numerous                 13:02:04

21      conversations, as part of the handoff process I was                 13:02:13

22      involved in, all of those committees.          I wanted to          13:02:16

23      make sure that -- that my partner got the benefit of                13:02:19

24      the -- you know, the transfer of information, that                  13:02:23

25      kind of thing.    We had a lot of meetings to make sure             13:02:26

                                                                         Page 175

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 177 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       that that was so . . .                                            13:02:27

2           Q.    Did your partner assume all the positions               13:02:29

3       that you had?                                                     13:02:31

4           A.    Yes, with the exception that I believe that             13:02:34

5       some of the special committees have been rolled into              13:02:37

6       one, called a special matters committee.                          13:02:41

7           Q.    Okay.   Can you elucidate on that?        Which --      13:02:43

8       which ones were combined into that committee?                     13:02:46

9           A.    I think the one that was looking into the               13:02:48

10      Holder issues, the one -- there was -- actually, I had            13:02:54

11      left one out from earlier, because I believe there was            13:03:00

12      a special committee tied to -- to the Vitas Greyball              13:03:05

13      investigation.    And the Waymo lawsuit evolved, then             13:03:08

14      rolled into a single committee now.         That happened         13:03:12

15      after I left.                                                     13:03:13

16          Q.    Who's on that committee?                                13:03:15

17          A.    I believe Matt Cohler, David Trujillo, and              13:03:19

18      Arianna Huffington.                                               13:03:21

19          Q.    And as far as you know, that committee is --            13:03:34

20      is still extant, still exists?                                    13:03:38

21          A.    As far as I know, that's correct.                       13:03:40

22          Q.    Okay.   Did you have any conversations with             13:03:43

23      Arianna Huffington about the Uber acquisition of Otto?            13:04:01

24          A.    I don't recall any conversations with Arianna           13:04:06

25      specifically about the acquisition, no.                           13:04:08

                                                                       Page 176

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 178 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.     Did Ms. Huffington participate and contribute      13:04:13

2       to these board meetings we went through on this               13:04:16

3       subject?                                                      13:04:17

4           A.     I don't recall any specific commentary             13:04:21

5       related to the board meeting -- that she made related         13:04:24

6       to the board meeting around the Otto acquisition.             13:04:29

7                  The purpose of many of these special               13:04:32

8       committees is -- is expressly legal in nature.       And so   13:04:38

9       there were lots of communications in those meetings           13:04:41

10      that I would assume were privileged.                          13:04:44

11                 So I have recollection of those conversations      13:04:47

12      but not -- I don't remember her opining directly on           13:04:51

13      the Otto acquisition.                                         13:04:53

14          Q.     Do you believe she did?                            13:04:56

15          A.     I -- I don't -- I don't recall.                    13:04:58

16          Q.     Do you recall sending Ms. Huffington a copy        13:05:05

17      of the Stroz report?                                          13:05:07

18          A.     I don't recall doing that.                         13:05:11

19          Q.     Why would you have done that, if you did?          13:05:16

20          MR. BRILLE:     Object to form.                           13:05:17

21      BY MR. VERHOEVEN:                                             13:05:17

22          Q.     Okay.   I'll represent that you did.               13:05:19

23          A.     Okay.   If I did, it would likely relate to        13:05:23

24      the fact that we were both on the -- on the special           13:05:25

25      committee to look into the -- to manage the Waymo             13:05:32

                                                                  Page 177

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 179 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1       litigation.                                                       13:05:33

2              Q.   Did you have a discussion with her about the          13:05:34

3       report?                                                           13:05:35

4              MR. FLUMENBAUM:     You can answer -- you can answer       13:05:38

5       that yes or no, if you recall.                                    13:05:40

6              THE WITNESS:     I -- I -- I just don't recall.            13:05:46

7       BY MR. VERHOEVEN:                                                 13:05:46

8              Q.   Do you think you would have?                          13:05:49

9              MR. FLUMENBAUM:     Objection as to form.                  13:05:51

10             THE WITNESS:     It's possible.                            13:05:52

11      BY MR. VERHOEVEN:                                                 13:05:52

12             Q.   I mean, you sent it to her?                           13:05:55

13             A.   Okay.     If I did, then, it's likely that I          13:05:58

14      did.                                                              13:05:58

15             Q.   Have a conversation?                                  13:05:59

16             A.   Yeah.

17             Q.   You can't remember the substance of any               13:06:02

18      conversation?                                                     13:06:04

19             MR. FLUMENBAUM:     Asked and answered.                    13:06:08

20             THE WITNESS:     I -- I don't recall any specifics.        13:06:11

21             MR. VERHOEVEN:     You're supposed to only object to       13:06:12

22      form.                                                             13:06:13

23      BY MR. VERHOEVEN:                                                 13:06:13

24             Q.   What about Mr. Bonderman?         Did you send a      13:06:19

25      copy of the report to him?                                        13:06:21

                                                                       Page 178

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 180 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           A.    I don't recall.                                    13:06:22

2           Q.    Do you remember any conversations you had          13:06:26

3       with Mr. Bonderman about the report or the Otto              13:06:31

4       acquisition?                                                 13:06:32

5           A.    There were numerous discussions, as part of        13:06:38

6       the special committee, that may or may not have              13:06:43

7       involved the report, but those would be privileged.          13:06:46

8           Q.    Was there lawyers in every meeting of the          13:06:49

9       special committee?                                           13:06:51

10          A.    Yes.                                               13:06:51

11          Q.    Who were they?                                     13:06:53

12          A.    It was Patrick Robbins from Shearman.              13:06:57

13          Q.    Anyone else?     Any other firms?                  13:07:03

14          A.    No.    No.   Not as that -- not while I was a      13:07:06

15      member of the committee.                                     13:07:07

16          Q.    Do you remember any conversations with             13:07:10

17      Mr. Bonderman outside of this -- of the committee            13:07:14

18      concerning the Otto acquisition?                             13:07:20

19          A.    I don't remember any specific conversations.       13:07:32

20      I would say that it's my opinion that he was also of         13:07:40

21      the belief that Anthony should have been terminated as       13:07:43

22      soon as he pled the Fifth.                                   13:07:45

23          Q.    Is that based on conversations with him            13:07:47

24      generally?                                                   13:07:49

25          A.    Yes.                                               13:07:49

                                                                  Page 179

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 181 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1           Q.      And you -- can you recall the specifics of             13:07:51

2       any of those conversations?                                        13:07:52

3           A.      I don't remember any of the specifics.                 13:07:55

4           Q.      Did he contribute during board meetings on             13:07:57

5       this subject?                                                      13:07:59

6           A.      Yes.                                                   13:07:59

7           Q.      Can you remember what he said in any of those          13:08:01

8       meetings?                                                          13:08:02

9           A.      I -- I don't.     I just know that his -- I know       13:08:04

10      that that was his point of view.                                   13:08:06

11          MR. VERHOEVEN:     Thank you very much, Mr. Gurley.            13:08:28

12      I have no further questions at this time.                          13:08:31

13                  We have, as you've noticed, several privilege          13:08:34

14      instructions which are currently in dispute.           And if      13:08:39

15      there's a ruling that certain documents have to be                 13:08:43

16      produced, we -- just so you know, we may take the                  13:08:47

17      position that you have to come back and answer some                13:08:49

18      questions about that.                                              13:08:50

19          THE WITNESS:     Okay.                                         13:08:50

20          MR. VERHOEVEN:     Thank you very much for your time.          13:08:53

21          THE WITNESS:     Thank you.

22          MR. FLUMENBAUM:     Anybody else?                              13:08:54

23          MR. BRILLE:     Not here, no.                                  13:08:56

24          MR. FLUMENBAUM:     Thank you.        Thank you all.           13:08:58

25          THE VIDEOGRAPHER:        This concludes today's                13:09:01

                                                                        Page 180

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 182 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1         deposition of William Gurley, consisting of three       13:09:04

2         DVDs.                                                   13:09:05

3                  We're off the record at 1:09 p.m.              13:09:09

4                  (Whereupon, the deposition was adjorned at

5                  1:09 p.m.)

6

7

8

9

10

11

12

13

14                              _____________________________

15                                   JOHN WILLIAM GURLEY

16

17

18

19

20

21

22

23

24

25

                                                                  Page 181

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2688-10 Filed 01/28/19 Page 183 of 183
                     HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY

1                FEDERAL CERTIFICATE OF DEPOSITION OFFICER
2              I, ANRAE WIMBERLEY, CSR NO. 7778, do hereby
          declare:
3              That, prior to being examined, the witness named
          in the foregoing deposition was by me duly sworn
4         pursuant to Section 30(f)(1) of the Federal Rules of
          Civil Procedure and the deposition is a true record of
5         the testimony given by the witness;
6              That said deposition was taken down by me in
          shorthand at the time and place therein named and
7         thereafter reduced to text under my direction;
8              --X---    That the witness was requested to
          review the transcript and make any changes to the
9         transcript as a result of that review pursuant to
          Section 30(e) of the Federal Rules of Civil Procedure;
10             -----    No changes have been provided by the
          witness during the period allowed;
11             -----    The changes made by the witness are
12        appended to the transcript;
13             -----    No request was made that the transcript
          be reviewed pursuant to Section 30(e) of the Federal
14        Rules of Civil Procedure.
15             I further declare that I have no interest in the
          event of the action.
16             I declare under penalty of perjury under the laws
17        of the United States of America that the foregoing is
          true and correct.
18             WITNESS my hand this 25th day of August, 2017.
19
20
21
22
23
24                          <%SIGNATURE%>
25                    ANRAE WIMBERLEY, CSR NO. 7778

                                                                 Page 182

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-00939-WHA Document 2688-11 Filed 01/28/19 Page 1 of 3




                EXHIBIT 3




     815('$&7('9(56,21
        2)'2&80(17
     628*+772%(6($/('




                EXHIBIT 3
              Case 3:17-cv-00939-WHA Document 2688-11 Filed 01/28/19 Page 2 of 3



                                                             Exhibit D

                                                        IP License Terms



        DEFINITIONS

        Trucking Business: The business of the development, manufacture and commercialization of
        autonomous or semi-autonomous Class 6 or above off-road or on-road vehicles used for over-the-road
        or long-haul purposes (including over-the-road or long-haul routes that go through or end in a city or
        location other than a long-haul roadway) and related equipment and services, but not local or short-haul
        operations. For clarity, distribution center to distribution center operations shall be deemed long-haul.

        Direct Competitor: Shall mean (i) a party in the transportation-as-a-service industry (whether direct or
        indirect), including but not limited to on-demand ridesharing and car rental services, including, without
        limitation, Lyft, Didi Kuaidi, OlaCabs, GrabTaxi and any of their respective affiliates (controlled by or
        under common control) and/or successors, and (ii) Alphabet and any of its affiliates (controlled by or
        under common control) and/or successors. [On-demand ridesharing to be further defined in definitive
        agreement.]

        Licensed IP: That IP owned by Unicorn and its affiliates related to laser sensors, perception, planning
        algorithms, simulation environment, collected sensor data and maps created from that data (including
        related map information) related to controlled access highways, testing framework (regression as well
        as unit, hardware and functional tests ), including source and build environment for the foregoing, to
        support autonomous operation of vehicles that is reasonably useful or necessary for the Trucking
        Business.



        LICENSE CONSTRUCT

        License:

        Unicorn will grant New Trucking Company a worldwide, royalty-free, exclusive (except as provided
        below), nontransferable (except as provided below), non-sublicenseable (except as provided below),
        license to use and exploit the Licensed IP to develop, make, use, offer and sell products and services
        solely in the field of the Trucking Business ("Field").

                   The license shall be exclusive in the Field; provided that if New Trucking Company ceases to
                   operate the Trucking Business (except in connection with a permitted Company Sale) or upon a
                   New Trucking Company bankruptcy, liquidation or dissolution, Unicorn will have the right to
                   revoke the exclusivity.
                   Unicorn is willing to allow the sublicense of the Licensed IP in the following scenarios: (i) limited
                   access to a third party performing development or testing services for New Trucking Company in
                   the Field, subject to confidentiality obligations and other reasonable restrictions under the
                   circumstances and (ii) sales to customers solely as an integrated part of a New Trucking
                   Company commercial product or service in the Field.




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                               OTTOTRUCKI NG00002925
              Case 3:17-cv-00939-WHA Document 2688-11 Filed 01/28/19 Page 3 of 3



                Unicorn is willing to allow the license to be transferred as part of an acquisition of all or
                substantially all of the equity or all or substantially all of the assets of New Trucking Company
                ("Company Sale") to any acquirer, except to any acquirer that is (x) a Direct Competitor or (y)
                primarily in the on-demand local or short-haul delivery logistics business, provided Unicorn shall
                receive prior written notice of such Company Sale. For clarity, New Trucking Company shall be
                free to consummate a Company Sale at any time without restriction ifthe Licensed IP is not
                included as part of the Company Sale and the license is terminated.



        Non-Blocking License Back:

        New Trucking Company will grant Unicorn a non-exclusive, worldwide, perpetual, irrevocable, royalty-
        free license to use and exploit any patent rights arising from or related to modifications, derivatives,
        improvements or enhancements of the Licensed IP created by or for New Trucking Company (or any
        permitted successor and/or affiliate thereof). The field of use for such license shall not include the
        Trucking Business so long as (i) the license to the Licensed IP remains in effect and (ii) the exclusivity
        applicable to the license to the Licensed IP remains in effect.



        Restrictions:

        Licensed IP may never be licensed, sold or provided to a third party on a stand-alone basis.

        Source code and algorithms in the Licensed IP may never be shared with any party, other than approved
        sublicensees performing development or test services, without Unicorn's prior written approval, which
        shall be granted in Unicorn's sole discretion.

        New Trucking Company can't sell products or services that include Licensed IP to a Direct Competitor.



        Termination:

        The license may be terminated by Unicorn in the event of (i) a material breach by New Trucking
        Company of the license rights and restrictions related to the Licensed IP (which shall be subject to a
        periodic Unicorn audit right upon Unicorn's reasonable advance notice) that is not cured, if capable of
        cure, within 30 days of notice of such breach or such further time as may be reasonably required, not to
        exceed 60 days, provided the New Trucking Company has commenced cure within such 30 days and
        diligently pursues to completion; or (ii) any transfer of the license in connection with a Company Sale in
        violation of the Company Sale restrictions set forth above. For purposes of clarity, an unintentional
        breach of any such restriction on the sale of products or services may be cured by Company ceasing such
        sales and using commercially reasonable efforts to regain possession of any delivered products or
        services within the applicable cure period.




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                            OTTOTRUCKI NG00002926
